Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 1 of 177 PageID #:2539




        EXHIBIT 1
 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 2 of 177 PageID #:2540




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


                                                      )
 ART AKIANE LLC,                                      )
                                                      )
         Plaintiff,                                   )
                                                      )
 v.                                                   )   Civil Action No.: 19-cv-02952
 ART & SOULWORKS LLC,                                 )
 CAROL CORNELIUSON, and                               )   Judge: Hon. Edmond E. Chang
 CARPENTREE, INC.                                     )
                                                      )
         Defendants.                                  )
                                                      )
                                                      )
 ART & SOULWORKS LLC, and                             )
 CAROLYNE CORNELIUSON,                                )
                                                      )
         Defendants-Counter-Plaintiffs,               )
 v.                                                   )
                                                      )
 ART AKIANE LLC,                                      )
                                                      )
         Plaintiff-Counter-Defendant,                 )
 and                                                  )
                                                      )
 AKIANE ART GALLERY, LLC, and
 AKIANE KRAMARIK,                                     )
                                                      )
             Counter-Defendants.                      )
                                                      )

       DECLARATION OF RASHAD SIMMONS IN SUPPORT OF PLAINTIFF ART
       AKIANE’S MEMORANDUM OF LAW IN SUPPORT OF ITS MOTION FOR
                       PRELIMINARY INJUNCTION

I, Rashad Simmons, hereby declare as follows

        1.       I am a member in good standing of the bar of the State of Illinois. I am an

attorney at the law firm of Taft Stettinius & Hollister LLP and have been retained as counsel for

Plaintiff Art Akiane LLC (“Art Akiane”) in this matter. The following declaration is based on



                                                  1
 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 3 of 177 PageID #:2541




my personal knowledge. If called upon to testify, I could testify competently as to matters set

forth herein.

       2.       Attached as Exhibit A is a true and correct copy of Akiane Kramarik’s “Prince of

Peace” portrait.

       3.       Attached as Exhibit B is a true and correct copy of the Certificate of Registrations

for Art Akiane’s Works from the United States Copyright Office.

       4.       Attached as Exhibit C is a true and correct copy of the License Agreement entered

into by Art Akiane LLC and Art & SoulWorks LLC.

       5.       Attached as Exhibit D is a true and correct copy of a screenshot of Art Akiane’s

Works being displayed on Art & SoulWorks’ Facebook page found at

https://www.facebook.com/Art-SoulWorks-216117745075264/.

       6.       Attached as Exhibit E is a true and correct copy of a September 21, 2019

screenshot of Art Akiane’s Works being displayed on the webpage found at

https://guide.alibaba.com.

       7.       Attached as Exhibit F is a true and correct copy of a September 11, 2019 and

October 5, 2019 screenshot of Art Akiane’s Works being displayed on Art & SoulWorks’

Facebook page found at https://www.facebook.com/jesusprinceofpeace.

       8.       Attached as Exhibit G is a true and correct copy of an October 5, 2019 screenshot

of Art Akiane’s Works being displayed on Art & SoulWorks’ Facebook page found at

https://www.facebook.com/Art-SoulWorks-216117745075264/.

       9.       Attached as Exhibit H is a true and correct copy of a September 18, 2019

screenshot of Art Akiane’s Works being displayed on Art & SoulWorks’ Pinterest page found at

www.pinterest.com.



                                                 2
 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 4 of 177 PageID #:2542




       10.    Attached as Exhibit I is a true and correct copy of a September 18, 2019

screenshot of Art Akiane’s Works being displayed on Art & SoulWorks’ Twitter page found at

https://twitter.com/artnsoulworks?lang=en.

       11.    Attached as Exhibit J is a true and correct copy of a September 18, 2019

screenshot of Art Akiane’s Works being displayed on Art & SoulWorks’ Instagram page found

at https://www.instagram.com/jesus_art_inspiration/.

       12.    Attached as Exhibit K is a true and correct copy of an October 7, 2019 screenshot

of Art Akiane’s Works being displayed on Art & SoulWorks’ website found at https://art-

soulworks.com/collections/jesus-artwork.

       13.    Attached as Exhibit L is a true and correct copy of an October 4, 2019 screenshot

of Art Akiane’s Works being displayed on Art & SoulWorks’ website found at https://art-

soulworks.com/collections/jesus-artwork.

       14.    Attached as Exhibit M is a true and correct copy of various screenshots taken on

September 20, 2019 and September 21, 2019, showing Art Akiane’s Works being displayed at

the webpages https://guide.alibaba.com and https://www.dhgate.com.

       15.    Attached as Exhibit N is a true and correct copy of a picture taken of a magnet

that includes an inscription prepared by Art & SoulWorks.

       16.    Attached as Exhibit O is a true and correct copy of a “Written and Directed By”

screenshot taken on September 29, 2019 from Art Akiane’s and Akiane’s “Painting the

Impossible” video documentary found at https://www.youtube.com/watch?v=Wm9BGxpf0hU.

Also found is a true and correct copy of an adulterated “Written and Directed By” screenshot

taken from an Art & SoulWorks’ Facebook post found at

https://www.facebook.com/watch/?v=1713019972044933.



                                               3
 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 5 of 177 PageID #:2543




       17.    Attached as Exhibit P is a true and correct copy of a September 18, 2019

screenshot of Art Akiane’s Works being displayed on Art & SoulWorks’ Facebook page found at

https://www.facebook.com/jesusprinceofpeace.

       18.    Attached as Exhibit Q is a true and correct copy of an August 13, 2019 screenshot

of the “Meet the Founder” webpage from Art & SoulWorks’ website found at https://art-

soulworks.com.

       19.    Attached as Exhibit R is a true and correct copy of screenshots taken on August

12, 2019, September 11, 2019, September 20, 2019, and October 7, 2019 of Art & SoulWorks’

website and social media accounts found at: https://art-soulworks.com,

https://www.facebook.com/jesusprinceofpeace,

https://www.instagram.com/jesus_art_inspiration/, https://twitter.com/artnsoulworks, and

www.pinterest.com.

       20.    Attached as Exhibit S is a true and correct copy of a September 30, 2019

screenshot of an Art & SoulWorks’ Facebook video post found at

https://www.facebook.com/watch/?v=1713019972044933. Also attached is a true and correct

copy of a September 29, 2019 screenshot found at https://www.facebook.com, which shows

Facebook users sharing the video posted by Art & SoulWorks.

       21.    Attached as Exhibit T is a true and correct copy of a September 29, 2019

screenshot of a Facebook post from Akiane Kramarik’s official Facebook page found at

https://www.facebook.com/akianeart/, concerning her painting, “A New Journey.”

       22.    Attached as Exhibit U is a true and correct copy of a September 29, 2019

screenshot of a Facebook post from Art & SoulWorks’ Facebook page found at




                                               4
 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 6 of 177 PageID #:2544




https://www.facebook.com/jesusprinceofpeace, concerning a modified image of Akiane’s “A

New Journey” painting.

       23.    Attached as Exhibit V is a true and correct copy of an August 12, 2019 screenshot

of Art & SoulWorks’ former YouTube page which was found at

https://www.youtube.com/user/PrinceOfPeaceArt/videos.

       24.    Attached as Exhibit W is a true and correct copy of a September 11, 2019

screenshot of Akiane’s image being displayed on Art & SoulWorks’ Facebook page found at

https://www.facebook.com/jesusprinceofpeace.

       25.    Attached as Exhibit X is a true and correct copy of an August 12, 2019 screenshot

of Art & SoulWorks’ webpage found at https://art-soulworks.com/, which advertises that Art &

SoulWorks is the “Trusted Source of Jesus Prince of Peace Gifts & Art.”

       26.    Attached as Exhibit Y is a true and correct copy of an October 6, 2019 screenshot

of Art & SoulWorks’ “About” webpage found on its Facebook page, which is located at

https://www.facebook.com/pg/jesusprinceofpeace.

       27.    Attached as Exhibit Z is a true and correct copy of various correspondence from

Art Akiane customers concerning their confusion regarding Art Akiane’s and Akiane’s

affiliation with Art & SoulWorks.

       28.    Attached as Exhibit AA is a true and correct copy of a September 20, 2019

screenshot of Akiane’s publicity and likeness being displayed on Art & SoulWorks’ Instagram

page found at https://www.instagram.com/jesus_art_inspiration/.

       29.    Attached as Exhibit BB is a true and correct copy of a September 20, 2019

screenshot of Art Akiane’s Works being displayed at https://www.dhgate.com.




                                               5
 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 7 of 177 PageID #:2545




       30.     Attached as Exhibit CC is a true and correct copy of an October 6, 2019 search

result for the words, “Art Akiane” and “Prince of Peace” taken on the Google, Yahoo!, and

Facebook websites.

       31.     Attached as Exhibit DD is a true and correct copy of a letter from Carolyne

Corneliuson regarding Art & SoulWorks’ search engine optimization strategies.

       32.     I hereby declare under penalty of perjury under the laws of the United States of

America and pursuant to 28 USC § 1746 that the foregoing is true and correct and is based upon

my personal knowledge.


Dated this 7th day of October, 2019, at Chicago, Illinois.

                                                      Respectfully submitted,




                                                      s/
                                                      Rashad A. Simmons
                                                      TAFT STETTINIUS & HOLLISTER LLP
                                                      111 E. Wacker Drive, Suite 2800
                                                      Chicago, Illinois 60601
                                                      Phone: (312) 836-4063
                                                      Fax: (312) 966-8598
                                                      rsimmons@taftlaw.com
                                                      Counsel for Plaintiff and Counter-
                                                      Defendant Art Akiane LLC




                                                 6
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 8 of 177 PageID #:2546




        EXHIBIT 2
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 9 of 177 PageID #:2547
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 10 of 177 PageID #:2548
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 11 of 177 PageID #:2549
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 12 of 177 PageID #:2550
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 13 of 177 PageID #:2551
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 14 of 177 PageID #:2552
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 15 of 177 PageID #:2553
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 16 of 177 PageID #:2554
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 17 of 177 PageID #:2555




        EXHIBIT 3
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 18 of 177 PageID #:2556
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 19 of 177 PageID #:2557
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 20 of 177 PageID #:2558
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 21 of 177 PageID #:2559
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 22 of 177 PageID #:2560
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 23 of 177 PageID #:2561
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 24 of 177 PageID #:2562
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 25 of 177 PageID #:2563
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 26 of 177 PageID #:2564
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 27 of 177 PageID #:2565
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 28 of 177 PageID #:2566
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 29 of 177 PageID #:2567




                       EXHIBIT A
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 30 of 177 PageID #:2568
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 31 of 177 PageID #:2569




                        EXHIBIT B
Case:
 Case:1:19-cv-02952
        1:19-cv-02952
                    Document
                      Document
                             #:#:
                               66-1
                                  38-2
                                     Filed:
                                       Filed:
                                            10/07/19
                                              08/22/19
                                                     Page
                                                       Page
                                                          321of
                                                              of177
                                                                 14 PageID
                                                                    PageID#:911
                                                                           #:2570

  Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 1 of 14 PageID #:28




                  EXHIBIT B
      Case:
       Case:1:19-cv-02952
              1:19-cv-02952
                          Document
                            Document
                                   #:#:
                                     66-1
                                        38-2
                                           Filed:
                                             Filed:
                                                  10/07/19
                                                    08/22/19
                                                           Page
                                                             Page
                                                                332of
                                                                    of177
                                                                       14 PageID
                                                                          PageID#:911
                                                                                 #:2571

        Case:
Certificate of1:19-cv-02952
               Registration Document #: 1-2 Filed: 05/01/19 Page 2 of 14 PageID #:29

                       This C~rtificate issued under th e seal of the Copyright
                       Office m accordance with title 17, United States Code,
                       attests that registration has been made for the work
                       identified below. The information on this certificate has
                       been made a part of the Copyright Office records.                      Registration Number
                                                                                            VA 1-924-158
                                                                                                 Effective date of
                                                                                                   registration:
                       Register of Copyrights, United States of America
                                                                                                   May 2, 2013




                         Title of Work: Co-Creation
                       Nature of Work:
   Completion/Publication - - - - - - - - - - - - - - - - - - - - - - - - - - -
                  Year of Completion: 2005
               Date oflst Publication: January 1, 2006                    Nation of 1st Publication: , United States

   Author
                   •             Author: Akiane Kramarik
                       Author Created: 2-Dirnensional artwork

                  Work made for hire: No
                              Citizen of: United States                               Domiciled in: United States

                             YearBorn:      1994
                           Anonymous: No                                            Ps_eudonymous: No

  Copyright claimant
                 Copyright qaimant: Akiane Krarniirik
                                            250 Northwest Blvd. Suite 106A, Coeur d Alene, Idaho, 83814

  Limitation of copyright claim
                 Previously cegistered: No
         Basis of current registration: Thi; is the first application submit_ted by this authpr as claimant' _'

  Certification
                                  Name: Akiane Kramarik
                                   Date: April 30, 2013
    Case:
     Case:1:19-cv-02952
            1:19-cv-02952
                        Document
                          Document
                                 #:#:
                                   66-1
                                      38-2
                                         Filed:
                                           Filed:
                                                10/07/19
                                                  08/22/19
                                                         Page
                                                           Page
                                                              343of
                                                                  of177
                                                                     14 PageID
                                                                        PageID#:911
                                                                               #:2572

       Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 3 of 14 PageID #:30
Certificate of Registration
                  This Certificate issued under the seal of the Copyright
                  Office in accordance with title 17, United States Code,
                  attests that registration has been made for the work      .
                  identified below. The information on this certificate has              Registration Number
                  been made a part of the Copyright Office records.
                                                                                       VA 1-925-543
                                                                                            Effecti\'e date of
                                                                                             ·registration:
                  Register of Copyrights, United States of America                            May 2, 2013




                    Title of Work: Mother's Love
                  Nature of Work:
  Completion/Publication            -------.;._.--------...;....-.-----'""""!""-
              Year of Completion: 2005
           Date of 1st Publication: January 1, 2006 ·

 Author
              •           Author: Akiane Kramarik
                  Author Created: 2-Dimensional artwork

             Work made for hire: No
                       Citizen of: ·united States                                 Domiciled in:

                       Year Borµ:    1994
                     Anonymous: No                                              :Pseudonymous: No

 Copyright claimant
             Copyright Claimant:
                              Case:
                               Case:1:19-cv-02952
                                      1:19-cv-02952
                                                  Document
                                                    Document
                                                           #:#:
                                                             66-1
                                                                38-2
                                                                   Filed:
                                                                     Filed:
                                                                          10/07/19
                                                                            08/22/19
                                                                                   Page
                                                                                     Page
                                                                                        354of
                                                                                            of177
                                                                                               14 PageID
                                                                                                  PageID#:911
                                                                                                         #:2573

                                    Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 4 of 14 PageID #:31




 Certifi91te of Registration
                                                 This Certificate issued under the seal of the Copyright '
                                                 Office in a~cordance with title 17, United States Coae,
                                                 attests that registration has been-made for the work -
                                                 identifie_d below. The information on this certificate ha(                            -,1-     '_,r-,.,)·~·\.

                                                 been made a part of the Copyright Office records.                     '(
                                                                                                                                     'Registration Number,
                                                                                                                                     I     \   ,        I         \ ·       -       J         ,          J-



                                                                                                                       f_,,,,.. :VA, (
                                                                                                                                                   1-921-911
                                                                                                                                                      ,, -        \
                                                                                                                                          _r:-,.             ..         \                     ' :
                                                                                                                                     ; ; Effective date of : • \ - J;           •       - \   /   - ',
                                                                                                                                         , registration_: : : ·
                                                  Register of Copyrights, United States,of America




-,- ....................-.-
      -. Title

                                Previous or Alternative Title:
                                                  Nature of Work: ·
             Completion/Publication
                                               Year of Completion: 2002
                                         Date of 1st Publication:


                                                               Author:
                                                                         ,-
                                                  Author ~reated: '.

                                               Work made for.ltire: ~ o ,

                                                                                                                            ;    '
                                                                                                                                _I
                                                                                                                                                                  ,
                                                        Ye,ar Born: 1994                                                                                '         J
                                                                                                                            I    \   I'            '.   J'


                                                       Anonymous:                                                 ::f>seud~nymou~:, - No ~. '.
                                                                                                              /   )-
             Copyright cl,aimant
             ,-                 -    -     \
                                               Copyright
                                                   .
                                                         Claimant:
                                                         . ;       _}




           _Limitation-of copyright
                           -    -
                                    ~l~htl
                                    ,,--,                                     ~
      Case:
       Case:1:19-cv-02952
              1:19-cv-02952
                          Document
                            Document
                                   #:#:
                                     66-1
                                        38-2
                                           Filed:
                                             Filed:
                                                  10/07/19
                                                    08/22/19
                                                           Page
                                                             Page
                                                                365of
                                                                    of177
                                                                       14 PageID
                                                                          PageID#:911
                                                                                 #:2574

Certificate of1:19-cv-02952
        Case:  Registration Document #: 1-2 Filed: 05/01/19 Page 5 of 14 PageID #:32

                          This Certificate issued under the seal of the Copyright
                          Office in accordance with title 17, United States Code,
                          attests that registration has been made for the work
                          identified below. The information on this certificate has       Registration Number
                          been made a part of the Copyright Office records.
                                                                                          VA 2-010-303
                                                                                          Effective Date of Registration:
                                                                                          May 31, 2013

                          United States Register of Copyrights and Director


   Title

                            Title of Work:     Barefoot

                          Nature of Claim:     Acrylic on Canvas

   Completion/Publication
                   Year of Completion:          2010
                Date of 1st Publication:        January 01 , 2011
               Nation of 151 Publication:       United States

   Author

                      •      Author:           A.kiane Kramarik
                     Author Created:           2-Dimensional artwork
                   Work made for hire:         No
                           Citizen of:         United States
                        Domiciled in:          United States
                          Year Born:           1994
                         Anonymous:            No
                      Pseudonymous:            No

   Copyright Claimant

                   Copyright Claimant:         Akiane K.ramarik
                                               250 Northwest Blvd. Suite I 06A, Coeur d Alene, Idaho, 83814
--- ---- -                                                                                                            "":..


   Limitation of copyright claim

                  Previously registered:       No
           Basis of current registration:      This is the first application submitted by this author as claimant.


   Certification

                                     Name:     A.kiane Kramarik
                                      Date:    May 31, 2013




                                                                                                                     Page 1 of 1
       Case:
        Case:1:19-cv-02952
               1:19-cv-02952
                           Document
                             Document
                                    #:#:
                                      66-1
                                         38-2
                                            Filed:
                                              Filed:
                                                   10/07/19
                                                     08/22/19
                                                            Page
                                                              Page
                                                                 376of
                                                                     of177
                                                                        14 PageID
                                                                           PageID#:911
                                                                                  #:2575
Certificate of Registration
             Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 6 of 14 PageID #:33
                            This Certificate issued under the seal of the Copyright
                            Office in accordance with title 17, United States Code,
                            attests that registration has been made for the work
                            identified below. The information on this certificate has        Registration Number
                            been made a part of the Copyright Office records.
                                                                                             VA 1-960-272
                                                                                             Effective Date of Registration:
                                                                                             April 30, 2013

                            Register of Copyrights, United States of America



     Title
                              Title of Work:      Father Forgive Them

                            Nature of Claim:      Oil on Canvas

     C-omplefion7PU6Ucation- -=._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
                     Year of Completion:          2003
                  Date of 1st Publication:        January 01 , 2004
                 Nation of 151 Publication:       United States

     Author

                        •      Author:           Akiane Kramarik
                       Author Created:           2-Dimensional artwork
                     Work made for hire:         No
                             Citizen of:         United States
                          Domiciled in:          United States
                            Year Born:           1994
                           Anonymous:            No
                        Pseudonymous:            No


     Copyright Claimant

                     Copyright Claimant:         Akiane K.ramarik
                                                 250 Northwest Blvd. Suite 106A, Coeur d Alene, Idaho, 83814

 L    imitation of copyright cfaim

                    Previously registered:       No
             Basis of current registration:      This is the first application submitted by this author as claimant.


     Certification

                                       Name:     Akiane Kramarik
                                        Date:    April 25, 2013




                                                                                                                       Page 1 of 1
      Case:
       Case:1:19-cv-02952
              1:19-cv-02952
                          Document
                            Document
                                   #:#:
                                     66-1
                                        38-2
                                           Filed:
                                             Filed:
                                                  10/07/19
                                                    08/22/19
                                                           Page
                                                             Page
                                                                387of
                                                                    of177
                                                                       14 PageID
                                                                          PageID#:911
                                                                                 #:2576

         Case:
Certificate of1:19-cv-02952
               RegistrationDocument #: 1-2 Filed: 05/01/19 Page 7 of 14 PageID #:34
                      This Certificate issued under the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has
                      been made a part of the Copyright Office records.                    Registration Number ,
                                                                                         VA 1-925-448
                                                                                             . Effective date of
                                                                                                · registration:
                      Register of Copyrights, United States of America                          May 2, 2013




                        Title of Work: Hope
                      Nature of Work:
  Completion/Publication------~~"'!'-~-~----------
                  Year of Completion: 2005
              Date of 1st Publication: January 1, 2006

  Author
                  •            Author: Akiane Kramarik
                      Author Created: 2 Dimensional artwork

                 Work made for hire: No
                             Citizen of: United States                              Domiciled in: . United States ·

                            Year Born: 1994 ·
                          Anonymous: No                                           Pseudonymous: No

  Copyright claimant
                 Copyright Claimant: . Akiane Kramarik
                                           250 Nortl)west Bivct. Suite I 06A, Coeur d A1ene., ID, 93814

  Limitation of copyright claim
         Basis of current registration: This is the first application submiUed ·by this author as claimant.

  : Certification
                                 Name:
      Case:
       Case:1:19-cv-02952
              1:19-cv-02952
                          Document
                            Document
                                   #:#:
                                     66-1
                                        38-2
                                           Filed:
                                             Filed:
                                                  10/07/19
                                                    08/22/19
                                                           Page
                                                             Page
                                                                398of
                                                                    of177
                                                                       14 PageID
                                                                          PageID#:911
                                                                                 #:2577
Certificate of Registration
           Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 8 of 14 PageID #:35
                      This Certificate issued imder the seal of the Copyright
                      Office in accordance with title 17, United States Code,
                      attests that registration has been made for the work
                      identified below. The information on this certificate has        Registration Number
                      been made a part of the Copyright Office records.                VA 2-010-300
                                                                                       Effective Date of Registration:
                                                                                       May 31, 2013 .


                      United States Register of Copyrights and Director


   Title
                          Title of Work:    I AM

                         Nature of Claim:   Acrylic on Canvas

   Completion/Publication
                   Year of Completion:      2011
                Date of 1st Publication:    January 01, 2012
               Nation of 1•1 Publication:   United States

   Author

                     •       Author:        Akiane Kramarik
                     Author Created:        2-Dimensional artwork
                   Work made for hire:      No
                           Citizen of:      United States
                        Domiciled in:       United States
                          Year Born:        1994
                         Anonymous:         No
                      Pseudonymous:         No


   Copyright Claimant

                   Copyright Claimant:      Akiane Kramarik
                                            250 Northwest Blvd. Suite 106A, Coer d Alene, Idaho, 83814

   Limitation of copyright claim

                  Previously registered:    No
           Basis of current registration:   This is the first application submitted by this author as claimant.


   Certification

                                   Name:    Akiane Kramarik
                                    Date:   May 31, 2013




                                                                                                                   Page 1 of 1
                     Case:
                      Case:1:19-cv-02952
                             1:19-cv-02952
                                         Document
                                           Document
                                                  #:#:
                                                    66-1
                                                       38-2
                                                          Filed:
                                                            Filed:
                                                                 10/07/19
                                                                   08/22/19
                                                                          Page
                                                                            Page
                                                                               409of
                                                                                   of177
                                                                                      14 PageID
                                                                                         PageID#:911
                                                                                                #:2578

                Case:
        Certificate of1:19-cv-02952
                       Registration Document #: 1-2 Filed: 05/01/19 Page 9 of 14 PageID #:36
                                     This Certificate issued under the seal of the Copyright
                                     Office in accordance with title 17, United States Code,
                                     attests that registration has been made for the work
                                                                                                 Registration Number
                                     identified below. The information on this certificate has
                                     been made a part of the Copyright Office records.           VA 2-010-352
                                                                                                 Effective Date of Registration:
                                                                                                 May 31, 2013


                                     United States Register of Copyrights and Director



               Title
                                       Title of Work:     Innocence

                                     Nature of Claim:     Acrylic on Canvass

               Completion/Publication
                               Year of Completion:        2006
                            Date oflst Publication:       January 01, 2007
                           Nation of 1s1 Publication:     United States

               Author

                                 •       Author: Akiane Kramarik
                                 Author Created: 2-Dimensional artwork
                               Work made for hire: No
                                       Citizen of: United States
                                    Domiciled in: United States
                                      Year Born: 1994
                                     Anonymous: No
                                  Pseudonymous: No

              Copyright Claimant

                              Copyright Claimant:         Akiane Kramarik
                                                          250 Northwest Blvd. Suite 106A, Coeur d Alene, ID, 83814
.   -    -:------;




              Certification

                                                Name:     Akiane Kramarik
                                                 Date:    May 01, 2013




                                                                                                                           Page 1 of 1
     Case:
      Case:1:19-cv-02952
            1:19-cv-02952Document
                          Document#:#:66-1
                                       38-2Filed:
                                            Filed:10/07/19
                                                   08/22/19Page
                                                            Page41
                                                                 10ofof177
                                                                        14 PageID #:2579
                                                                                  #:911
Certificate of Registration
          Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 10 of 14 PageID #:37
                        This Certificate issued under the seal of the Copyright
                        Office in accordance with title 17, United States Code,
                        attests that registration has been made for the work
                        identified below. The information on this certificate has
                                                                                      Registration Number
                        been made a part of the Copyright Office records.
                                                                                      VA 2-142-942
                        4-~~
                        Acting United States Register of Copyrights and Director
                                                                                      Effective Date of Registration:
                                                                                      March 06, 2019




  Title

                          Title of Work:     Jesus


  Completion/Publication
                  Year of Completion:        2017
               Date of 1st Publication:      Jul y 09, 2017
              Nation of l51 Publication:     United States

  Author

                    •       Author:          Akiane Kramarik
                     Author C reated:        2-D artwork
                  Work made for hire:        No
                          Citizen of:        United States
                        Domiciled in:        United States
                         Year Born:          1994

  Copyright Claimant

                 Copyright Claimant:         Akiane Kramarik
                                             833 Central Ave., Unit 1250, Highland Park, IL, 60035, United States




                  Organization Name:        Art Akiane LLC
                               Name:        Mark Kramarik
                               Em ail:      markskramarik7@yahoo.com
                          Telephone:        (208)416- 163 1
                            Address:        833 Central Ave.
                                            Unit 1250
                                            Highland Park, IL 60035 United States

  Certification
      Case:
       Case:1:19-cv-02952
             1:19-cv-02952Document
                           Document#:#:66-1
                                        38-2Filed:
                                             Filed:10/07/19
                                                    08/22/19Page
                                                             Page42
                                                                  11ofof177
                                                                         14 PageID #:2580
                                                                                   #:911

        Case:
Certificate of1:19-cv-02952
               Registration Document #: 1-2 Filed: 05/01/19 Page 11 of 14 PageID #:38

                         This Certificate issued W1der the seal of the Copyright
                         Office in accordance with title 17, United States Code,
                         attests that registration has been made f~r the :"ork    -
                         identified below. The information on this certificate has              Registration Numbe:
                         been made a part of the Copyright Office records.
                                                                                             VA 1-924-18J
                                                                                                   '
                                                                                                 : Effective date of
                                                                                                       registration:
                         Register of Copyrights, United States of America                              May 2, 2013




   Title
                            Title of Work:
                          Nature of Work:
   Completion/Publication -------~.....;;~~--~~~~""':""":'~-~
                    Year of Completion: 2005
                 Date of 1st Publication: January 1, 2006

   Author
                     •             Author: Akiane Kramarik
                         Author Created: 2 Dn,ensional artwork

                    Work made for hire: No
                                Citizen of: United States                              , Domiciled in:

                               Year Born: ,, 1994
                             Anonymous: No                                            Pseudonymous: No

   Copyright claimant
                   Copyright Claimant:



   Limitation of copyright claim
                   Previously registered: No
           Basis of current registration:

   Ce'rtification
       Case:
        Case:1:19-cv-02952
              1:19-cv-02952Document
                            Document#:#:66-1
                                         38-2Filed:
                                              Filed:10/07/19
                                                     08/22/19Page
                                                              Page43
                                                                   12ofof177
                                                                          14 PageID #:2581
                                                                                    #:911
Certificate of Regis~ration
        Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 12 of 14 PageID #:39
                       This Certificate issued under the seal of the Copyright
                       Office in accordance with title 17, United States Code,
                       attests that registration has been made for the work                                       \
                       identified below. The information on this certificate has_·                   I   I    I   /        .,


                                                                                                 ·Registi:ation:~umber~
                       been made a part of the Copyright Office.rernrds.
                                                                                             VAJ-9_24;-18:J
                                                                                                     Effective cla,t~ of
                                                                                                       registrati?n': 1
                        Register of Copyrights, United States of America                                 -May ~' 2013




                         Nature of Work:
   Completion/ Publication
                     Year of Completion: 2005
                  Date of 1st Publication:     Jah~~ -1~i'006'

   Author-:----------.........----....------~--~~ ........;.---......;;.~~....;....__.;.~~.;;...;....;..
                                                   \        \    /   .



            •      Author: A)cia,ne Kra1J11rik
                                                   '
                        Author Creat~d:        i -Dunensional a~work·

                    .Work made for hire: No
                               Citize_n 'of:   \]nited S tates                       . , Domj.ciled if!: '.
                                                                                            ·,   ,
                              Y~ar Born: ~ 1994
                           , Af!onymous: No
                               '
   <;:opyright claimant
              '     ,Copyright CJaimant:
      Case:
       Case:1:19-cv-02952
             1:19-cv-02952Document
                           Document#:#:66-1
                                        38-2Filed:
                                             Filed:10/07/19
                                                    08/22/19Page
                                                             Page44
                                                                  13ofof177
                                                                         14 PageID #:2582
                                                                                   #:911
Certificate of Registration
           Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 13 of 14 PageID #:40
                       This Certificate issued under the seal of the Copyright
                       Office in accordance with title 17, United States Code,
                       attests that registration has been made for the work
                       identified below. The information on this certificate has        Registration Number
                       been made a part of the Copyright Office records.
                                                                                        VA 2-011-840 ·
                                                                                        Effective Date of Registration:
                                                                                        May 31, 2013

                       United States Register of Copyrights and Director


   Title
                           Title of Work:    The Swing

                          Nature of Claim:   Acrylic on Canvass
                                                                                                               --·-   ---~--~-
   Completion/Publication
                    Year of Completion:      2010
                 Date of 1st Publication:    January 01, 2011
                Nation of 1st Publication:   United States

   Author

                      •       Author:        Akiane Krarnarik
                       Author Created:       2-Dimensional artwork
                    Work made for hire:      No
                            Citizen of:      United States
                          Domiciled in:      United States
                           Year Born:        1994
                          Anonymous:         No
                       Pseudonymous:         No

   Copyright Claimant

                    Copyright Claimant:      Akiane Krarnarik
                                             250 Northwest Blvd. Suite 106A, Coeu~ -~ene, Idaho, 83814

   Limitation of copyright claim

                   Previously registered:    No
            Basis of current registration:   This is the first application submitted by this author as claimant.


   Certification

                                   Name:     Akiane Kramarik
                                    Date:    May 31, 2013




                                                                                                                      Page 1 of 1
      Case:
       Case:1:19-cv-02952
             1:19-cv-02952Document
                           Document#:#:66-1
                                        38-2Filed:
                                             Filed:10/07/19
                                                    08/22/19Page
                                                             Page45
                                                                  14ofof177
                                                                         14 PageID #:2583
                                                                                   #:911
Certificate of Registration
           Case: 1:19-cv-02952 Document #: 1-2 Filed: 05/01/19 Page 14 of 14 PageID #:41
                       This Certificate issued under the seal of the Copyright
                       Office in accordance with title 17, United States Code,
                       attests that registration has been made for the work
                       identified below. The information on this certificate has      Registration Number
                       been made a part of the Copyright Office records.              VA 2-010-397
                                                                                      Effective Date of Registration:
                                                                                      May 31, .2013     .


                          United States Register of Copyrights and Director


   Title
                            Title of Work:    Vulnerable

                          Nature of Claim:    Acrylic on Canvass

   Completion/Publication
                    Year of Completion:        2010
                 Date of 1st Publication:      January 01, 2011
                Nation of 1•1 Publication:     United States

   Author

                      •       Author: Akiane Kramarik
                      Author Created: 2-Dimensional artwork
                    Work made for hire: No
                            Citizen of: United States
                         Domiciled in: United Staties
                           Year Born: 1994
                          Anonymous: No
                       Pseudonymous: No

   Copyright Claimant

                    Copyright Claimant:        Akiane Kramarik
                                               250 Northwest Blvd. Suite 106A, Coeur d Alene, Idaho, 83814 ·

   Limitation of copyright claim

                   Previously registered:      No
            Basis of current registration:


   Certification

                                     Name:     Akiane Kramarik
                                      Date:    May 31, 2013
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 46 of 177 PageID #:2584




                       EXHIBIT C
          Case:
            Case:
                1:19-cv-02952
                   1:19-cv-02952
                              Document
                                 Document
                                       #: 66-1
                                          #: 38-8
                                               Filed:
                                                  Filed:
                                                      10/07/19
                                                         08/22/19
                                                               Page
                                                                  Page
                                                                    472ofof177
                                                                            4 PageID
                                                                               PageID#:958
                                                                                      #:2585




                         Art Akiane, LLC & Art & SoulWorks, LLC
                                  Art Images & Licensing Agreement



A. Art Akiane, LLC, (herein called the "LICENSOR"), agrees to license Akiane' s digitaJ art images to Art &
Sou/Works, LLC, (herein called the "LICENSEE"), and grants the right to produce and sell bookmarks,journals, wallet
 cards, calendars, greeting cards (herein called the "PRODUCT'') incorporating Akiane's digital Art Images whose
 copyright is the exclusive property of Art Akiane, LLC.

B. A list of images along with additional products are listed in schedule A,

 C. Licensee has the right to reproduce any image onto the products in schedule A

 D. The Licensor grants the licensee the right to use the Art Images in schedule A in promotional advertisements and
 materials, and for all promotional purposes in connection with the LICENSEE's web site and Internet related business
 without cost or royalty to the LICENSOR.

 E. Upon execution of this Agreement, Art Akiane, LLC will furnish LICENSEE with the art images listed on schedule
 A, as digital files, in a format compatible for their use.

F. The rights granted under this Agreement for LICENSEE shall be worldwide & exclusive. This Agreement grants
LICENSEE the right to produce and sell product as listed in this agreement on schedule A.

G. This Agreement is entered into for a term of 5 (five) years, beginning as of January 11, 2007 and terminating January
11, 2012 and is renewable if both parties so desire. An Extension Option is detailed in paragraph N.

H. As part of the finished Item/s produced, the copyright notice of the first publication of the Art Image will be
incorporated into each Art Image supplied to LICENSEE by Art Akiane, LLC: (example)

              Image title© 200X / /ArtAkiane, LLC. I www.artakiane.com. / All Rights Reserved.

I. ArtAkiane, LLC shall receive 6 (six) samples of each Item manufactured from licenser Art Images at no charge I
additional items may be purchased at 50% off ofMSRP (Manufactures Suggested Retail Price) as listed in Schedule A.

J. LICENSEE agrees to pay a 10% royalty fee to Art Akiane, LLC using fiscal year beginning January 1 with payments
made every 3 months on 15th April, July, October, January) month. Royalty is based on the wholesale price of each
item sold to Barnes & Noble and/or others wholesale customers - for example (Retail = 10.00 per unit I discount= 60% I
wholesale= 4.00 I royalty = .40 per unit. - and 10% royalty fee on retail price where applicable from Art & Sou!Works direct retail
sales to customers.




               Art Akianc. LLC Art & SoulWorks. LI.C I Art Images License Agreement Page I
         Case:
           Case:
               1:19-cv-02952
                  1:19-cv-02952
                             Document
                                Document
                                      #: 66-1
                                         #: 38-8
                                              Filed:
                                                 Filed:
                                                     10/07/19
                                                        08/22/19
                                                              Page
                                                                 Page
                                                                   483ofof177
                                                                           4 PageID
                                                                              PageID#:958
                                                                                     #:2586




K. LICENSEE guarantees that the materials supplied by Art Akiane, LLC in the form of printed or photographic
transparency material or in any form of digital media, shall not be used for any purpose except as specified in this
Agreement. All such supplied materials and all copyrights related to them shall remain the exclusive property of
Akiane Art Gallery, LLC.
L. LICENSEE agrees to obtain written/email/faxed art approval from Art Akiane, LCC on each product and each image
prior to production.

N. License Renewal Option: At the end of 5 years we will execute a new agreement..




      ~ ~ ~ ~ l;ff08                                               @MA,~~
                                                                  MarkS. Kramarik
                                                                        -                                  ; ~or, -&
        Art & Soulworks, LLC                                       Art Akiane, LLC
        PO Box 316                                                 25043 Lantern Hill Road
        Mequon WI, 53092                                           Post Falls, ID 83858
        Phone: (937) 477-8644                                      Phone: 800.318.0947
        Email: carol@artnsoulwrks.com                            . Email: originals@artakiane.com
        Web site: www.artnsoulwrks.com                             Web site: www.artakiane.com
                 www.akianegifts.com
                 b




              Art Akiane, LLC I Art & Soul Works. LLC I Art Images & Licensing Agreement I Page 2
Case:
  Case:
      1:19-cv-02952
         1:19-cv-02952
                    Document
                       Document
                             #: 66-1
                                #: 38-8
                                     Filed:
                                        Filed:
                                            10/07/19
                                               08/22/19
                                                     Page
                                                        Page
                                                          494ofof177
                                                                  4 PageID
                                                                     PageID#:958
                                                                            #:2587




                                 Schedule "A" of the
                               LLC & Art & SoulWorks, LLC

                             Art Images & Licensing Agreement


                   INCLUDED IMAGES by AKIANE

                                     Prince of Peace
                                   Father Forgive Them
                                           Trust
                                    Love at First Sight
                                        Blessings
                                        Challenge
                                     Mother's Love




                          INCLUDED PRODUCTS

                               Bookmarks - MSRP is $5.00
                                         Journals
                               Wallet Cards - MSRP is $2.00
                                        Calendars
                                       Deck Cards
                                      Greeting Cards




    Art Akiane. LLC I Art & SouIWorks. LLC Art Ima!.!es & Licensm!.! A!.!reement Pa!!e 3
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 50 of 177 PageID #:2588




                       EXHIBIT D
                        Case:
                         Case:1:19-cv-02952
                               1:19-cv-02952
                                    111, Like ,. Document
                                                  Document
                                                 Share        #:#:38-16
                                                       ." Suggest   66-1 Filed: 10/07/19
                                                                  Edits         08/22/19 Page 51
                                                                                              121ofof177
                                                                                                      150 PageID
                                                                                                       StiopPageID
                                                                                                             Now     O Send Message
                                                                                                                  #:2589
                                                                                                                   #:1886

                                 Case: 1:19-cv-02952 Document #: 1-9 Filed: 05/01/19 Page 62 of 76 PageID #:303
                                                                                             About                                                                                                    See All

                                                                                                                                           ~ (888) 308-8659

                                                                                                                                           E)     Contact Art & SoulWorks on Messenger

        -qm:inrrczr01110l'~
             ...,,,,.ArC·SOul'Wo"'•
                                      ·'-"Ts.~
                                                            cJ
                                                                                                                                           $
                                                                                                                                           C:I
                                                                                                                                                  www.Art-SoulWorks.com

                                                                                                                                                  Retail Company

   Art & SoulWorks
    Home
                                                            I"'. I I
                                                                                                                                           e       Page Transparency
                                                                                                                                           f acebook. is showing information to help you better
                                                                                                                                                                                                 See More

                                                                                                                                           understand the purpose of a Page. See actions taken by
                                                                                                                                           the people who manage and post cootenl
    Posts

    Reviews
                                                                                                                                           \l:l   Page created - June 9. 2011


    Videos                                                                                                                                 People                                                            >
    Photos
                                                                                                                                                                        593 likes
    Events

    About                                                                                                                                  Related Pages

   Community
                                                                                                                                                              Jesus - Prince of Peace
    Info and Ads                                                                                                                                              Publtc Figure


   19&\MHI                                                                                                           1 Comment 3 Shares
                                                                                                                                                              Kai Frias
                                                                       rb Like               O    Comment                i¢   Share                           Blogger




                                                 •
                                                 Most Relevant •
                                                                                                                                                              Higher Definition leadership & E ...
                                                                  Brenda Curtiss l ove your art so much . •    <><                                            Consuttrng Agency
                                                                  3y

                                                                                                                                                              Bow Flip Flop & Designs By Crissi
                                                   /              Art & SoulWorks updated their cover photo.                                                  Retail Company
                                                 ".'.'.'~         September 1O, 2015 · 0

                                                            -..i""'._..,._ tirArt & SoulWorks _ _ ,.,_.,_                             I                       Jesus Teach ME How to PRAY
                                                                                                                                                              Product/Service

                                                                                                                                           See More •


                                                                                                                                           Pages liked by This Page



                                                                                                                                           •                  Prince of Peace Friends



                                                                       rb Like               O    Comment                i¢   Share

                                                                                                                                          Pages   1>-   Busi nesses       1>-   Shoppi ng & Retail   "°   Retail
                                                                                                                                          Company       1>-   Art & SoulWorks



                                                                                 See more of Art & SoulWorks on Facebook


                                                                             Login                            or          Create New Account




Document title: Art &amp; SoulWorks - Home | Facebook
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 52 of 177 PageID #:2590




                        EXHIBIT E
                               Sign In I Join Free    My AJibaba "                                                                                                                  For Buyers "        For Suppliers "       Cus1omer service "       Trade Assurance


                   Case: 1:19-cv-02952
                          ~ Alibaba com·
                                         Document #:for 66-1 Filed: 10/07/19 Page 53 of 177GetPageID
                                                                                  EfWI
                                                                              Guid e "
                                                                                                           #:2591
                                                                                            What are you looking
                                                                                               Quotations·
                               C     V 'G-1r.dl,st-hen."'


                               Home > Tmepieces. JewelfY, Eyewear > Jewelry > Bracelets & Barl!lles

                                                                                                             Jesus· Prince of Peace· 2016 Wall Calendar· Art By Akiane Kramarik with· Heaven Is For
                                                                                                             Real • Jesus Featured

                                                                                                             Shared by Harold Spencer from amazon


                                                                                                             Sh" '   u I] EJ El
                                                                                                             Reference Pnc e                       null




                                                                                                             Over 1751 suppliers can give you a quotation

                                                                                                                 Get Quotations Now

                                                                                                             You should gel the quo1ation(s) in 5 hours




                               Description

                                This Limited Ed1tt0n 2016 Calendar feat ures exquisite prophetic artwork by Akiane Kramarik- the wOfld renowned VJSUal an c h ild prodigy "Pnoce of Peace· and more inspired Art by Aki ane is a beaut ifUI, full-color; twelve-
                                month c alendar, featuring many of Akiane·s most famous pam11ngs• nus is the UthUanian girl who painted Jesus in t he movie "Heaven is for Rear INTERNATlONAL SHIPPING AVAILABLE•




                               You may also be interested in
                                   n eonje su s             3djes u s              l ight jes us             maryjesu s            funn y jesus             findi ngjesus               jean s j esus          yellow j esus p iece                galleryjesus


                                   power j esus chr i st




                                                                                                            ..c-· .·
                                                                                                                        ~~




                                      J esus •p rince of Peace" 2013 Wall
                                      Calen dar - An by Akiane ....
                                                                                                       ~'"" TI,"
                                                                                                                                     ...
                                                                                                                                    ".


                                                                                                     1 x Jesus • Prin ce of Peace - 201 5
                                                                                                     Wall Calendar • An By Akiane with
                                                                                                     - Heaven Is for Real - Jesus
                                                                                                                                                             2017 Prince of Pea ce Fine An Wall
                                                                                                                                                             calendar - Collectors Item -
                                                                                                                                                             feat ur ing the real face of J esu s as
                                                                                                                                                                                                                             .                 '
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                          201 7 Prince of Peace Fine An Wall
                                                                                                                                                                                                                          Ca lendar - Collectors Item -
                                                                                                                                                                                                                          f eaturing the real face of J esus as
                                      null                                                           2495                                                    99S                                                          9 .9 5




                                                       '
                                                                 .       ''                                                                                                     .


                                                                                                                                                                    c· .
                                                                                                                                                                                    ~




                                                                                                                                                                   . -                        l
                                          '          1',_            •                                                                                          :8111 p: lll
                                             $!./~4""' ~ o/ 'fi./:.,4"u :r


                                      J esus •Prince of Peace" 201 4 Wall                            Finding Jesus 20 16 Wall Calendar                       1 X Jesus - Prince of Peace - 2015                           Jesus, Prince o f Peace, Wooden
                                      Calendar - An by Akiane ....                                   by TF Publishing                                        Wall Calendar - An By Ak iane wit h                          Framed Wall Decor or Table Top
                                                                                                                                                             - Heaven Is for Real - Jesus                                 Picture
                                      null                                                           1347                                                    2495                                                         99.95




                               Hot Search:
                               black ,esus                                      iesuslamp                                      babyjt'SUS                                   ,esus fig1.n s                                     plastic Jesus

                               ceram1C1esus                                     mary JOSt'f)h arid Jt'SUS                      ,esus birth                                  meditating1esusst atue                            ,esustoy

                               Related China Search:
                               ChmawaHc alendar                                 Chmadign alwatlcalendar                        China wall scroll calendar                   China chalkboard w all c alendar                  Chma calendar wall

                               Chmasp1ralwallca1eoclar                          Chi na calendar vinyl wall                     China print wall c alendar                   China wall mounted calendar                       China3dwallcaleodar




                                 A   Notice The articles, pictl.l"es, news, opint0ns, videos, Of inl ormat1on pos1ed on this webpage (e)(CIUd1ng all intellectual properties owned by Ahbaba Group in this webpage) are uploaded by registered members of
                                     Al1baba. If you are suspect of any ooauthortzed use of your intellectual propeny rights on t his webpage, please repon it t o us at the lollowmg.ali-quide@servicealibaba.com



                               Declaration           Site Map        Aplikasi Android              9Apps




                                                       tiUIIMI C.Mdl
                                                  ~AJ1baba com Site International - Espanol- Ponugues - Deutscti - Fra~is - Italiano - ~           -Pyro(Mlol - ~~Oj · Bl:!! -~ ~    .w,-,mn,~u - Turk - Nedet1ands - 1,engvi~t - Indonesian - n ·Ull
                                                                                                                          A li Express 1688.com I TaobaoGlobal I AJ1pay I Lazada

                                                                                                     Browse Alphabe11caUy Onetouch I Showroom I Country Search I Supphers I Wholesaler I AMI 1ate

                                                                                     Product Listmg Poficy - lritellectual Property Prot ection - Prrvacy Polley - Terms of Use User 1nforma11on Legal Enquiry Gulde


                                                                                                                            ~     0 1999-2019 Alibaba.com. All nghts reserved




Document title: Buy Jesus - Prince of Peace - 2016 Wall Calendar - Art By Akiane Kramarik with - Heaven Is For Real - Jesus Featured in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/jesus-prince-of-peace-2016-wall-calendar-art-by-akiane-kramarik-with-heaven-is-for-real-jesus-featured_1013081549.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:50:48 GMT                                                                                                      Page 1 of 1
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 54 of 177 PageID #:2592




                        EXHIBIT F
                   111 Like   ~ Follow  ~ Share
1:19-cv-02952 Document    #: 66-1   Filed: 10/07/19 Page 55 of 177 PageID #


                     ll'!l Prince of Peace Friends
                     W ,i 0e«m""io1s 0
                     9 Goo 1s our refu e and s

                     • snare Jesus & Gms up to 50% o" . Clitl< Here nttps 11an-
                     sou1worKs com1co11eeti0<1Slspecla1S
Prince of Peace
Friends
@jesuspnnceofpeace

Home                   ~
POSlS
                       M~ grace
Reviews

VIOeos
                       iS su.fti_otent
Photos
Events
                       for gou.,
AOOUI

Community
                       fofp<>wer
Email Signup           iS perfeoteJ
Olfers                 "   11 •   in weal.twS.S   • • ,.
                       2 Co11tit.hh\ns 1i
                       ~


                     0 0 409                                             24 comments 1l2shares

                                  r/) Uke                  O   Comment
19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 56 of 177 PageI

       O      Prince of Peace Friends
              August 28, 2018 0

       • Lord, 1await your presence & help because you promised you would
       Never leave or fOl'Sake me 9
       Get Your Free Jesus Cards Here   www. Art-SoulWorks com
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 57 of 177 PageID #:2595




                       EXHIBIT G
                         11t U ke
                 Case: 1:19-cv-02952                                                      snop Ncm#:2596 O sen<! Message
                                  It ShareDocument #: 66-1 Filed: 10/07/19 Page 58 of 177 PageID

                              Art & soulWorks snared a posL
                         ·,   November 24, 2018   0
                                                                                      Related Pages


                                                                                                     Jesus - Prince of Peace
                                                                                                     Pub ,c Figure


Art & SoulWorks                                                                           ,_,. , l
                                                                                                     Feel younger longer
                                                                                              I      Websrte
Hom@

Posts
                                                                                                     Autumn MlllerO
Reviews                                                                                              Dancer

Videos
                                                                                                     Proud To Be A Nurse
PllO\OS
                                                                                                     Websne
Events

AbOUl                                                                                 lcA:, _        Christians Connecting Christians

community
                                                                                          ll=..1 WebSite
                                                                                       See More •
Create • Paige

                                                                                      Pages Uked by Thi s Page



                                                                                      •              Prince of Peace Friends
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 59 of 177 PageID #:2597




                       EXHIBIT H
Cl   Art & SoulWorksCase: 1:19-cv-02952
                     - Akiane Art       Document #: 66-1 Filed: 10/07/19 Page 60 of 177 PageID #:2598




                                       Or,,mql<t.WOI'. OH rwdl1"911 ntles(<'IU, d~',I\,..
                                     Al)u,NI·   '*' fl'\ly ·~     In boo,Jytw.,....   c, ~CMfflllO(I
                                     Wf   ! ~;,,:     t           ~,ffld d9nQ1.1 ~)»)1'tMKfll
                                          Oii IM•           I "1)\,;;\yi:,,   ~       tnl l\ OO(it,11.



                               ;,i    Toyota USA


                              e•          Promoted by
                                          Toyota USA




                                                                                                              -        ~
                                                                                                                           ~   _...       -
                                                                                                         '
                                                                                                         '



                                                                                                         '
                                                                                                                               '
                                                                                                             ;,i   Ashley HomeStore
                                                                                                               o       Promoted by
                                                                                                             ...ii;,   Ashley HomeStore
      Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 61 of 177 PageID #:2599

•••                                                                            ..!.. Send    1111
                                                    Hope, Fine Art Print by Akiane
                                                    Kramarik

                                                          Nancy Sewell saved to Art and            f9
                                                          Artists
                                                          Hope, Fine Art Print b Akiane Kramarik



                                                                 ]I   art-soulworks.com

                                                    Summary This the second part o f the story of
                                                    the abandoned As ian girl I first painted at
                                                    age 9. After her long communion w ith God in
                                                    the mute field she ...



                                                    Comments                                       v
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 62 of 177 PageID #:2600




                        EXHIBIT I
  Tweets
9-cv-02952 Tweets & replies
           Document           Media
                     #: 66-1 Filed: 10/07/19 Page 63 of 177 Page
       Art & Soulworks @ArtnSoulworks · Mar 31               v
  ~~   Jesus, t he perfect Easter Gift!
       2019 Jesus, Prince of Peace Calendar available here
       art-soulworks.com/ collections/ ho...
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 64 of 177 PageID #:2602




                        EXHIBIT J
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 65 of 177 PageID #:2603




                                                             0     jesus_art_inspiration • Follow




                                                             0      jesus_art_inspiration • Wishing you a
                                                                    heart filled with gratitude for God's
                                                                     many gifts • JI' Free Jesus Pictures
                                                                    a   WWW. Art-SoulWorks.com. " '
                                                                    Purchase Jesus Gifts
                                                                    Home-Wall-Decor
                                                                                           a bit.ly/Jesus-
                                                                    61w
                                                                    williamwatson7982 Amen       A           o
                                                                    61w   Reply




                                                             Add a comment...
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 66 of 177 PageID #:2604




                       EXHIBIT K
1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 67 of 177 PageID




  • •
Prince of Peace, Canvas Prints.   Prince of Peace, Print In Elegant   Jesus, Prince of Peace Canvas,
artist Akiane Kramarik            16 x 20-lnch Fram,e                 Aklane Signed & Numbered.




                                         --
                                                                      Collector Edition
F,omS179.00      ~                S 179.00 M,99:,95
                                                                      Sl,300.00
  a   OP'TIOHS
                                    ..




         •
Mother·s Love. Jesus & Mary.      Father Forgive. Jesus Praying,      JESUS. Canvas & Fine Art Prints
Double Matted Print. 16 x 20·     Ooubfe·Matted Print. 16 x 20·       by Akiane Kramarik
Inches•                           inches•

$99.95                            $99.95
                                                                       a   QPllONS

  "   SUVNOW
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 68 of 177 PageID #:2606




                        EXHIBIT L
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 69 of 177 PageID #:2607
                                 JESUS, Canvas & Fine Art Prints by Akiane
                                 Kramarik


                                 $1,900.00

                                 SUMMARY
                                 JESUS, Canvas & Fine Art Prints by Akiane Kramarik New Jesus
                                 Painting by Akiane Kramarikl Enjoy the exquisite beauty of Jesus, as
                                 painted by Akiane Kramarik with a legacy quality...



                                 Choose Size & Edition
                                 I   24" X 24" LIMITED EDITION CANVAS GICLEE, SIGNED & NUMBERED BY AKIANE - SHIPS ROLLED    I
                                     30• X 30" LIMITED EDITION CANVAS GICLEE, SIGNED & NUMBERED BY AKIAN E - SHIPS ROLLED




                                           1     +              BUY NOW




                             -       Previous !Product                                 Next Product -
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 70 of 177 PageID #:2608




                       EXHIBIT M
                               Sign In I Join Free    My AJibaba "                                                                                                                  For Buyers "        For Suppliers "       Cus1omer service "       Trade Assurance


                   Case: 1:19-cv-02952
                          ~ Alibaba com·
                                         Document #:for 66-1 Filed: 10/07/19 Page 71 of 177GetPageID
                                                                                  EfWI
                                                                              Guid e "
                                                                                                           #:2609
                                                                                            What are you looking
                                                                                               Quotations·
                               C     V 'G-1r.dl,st-hen."'


                               Home > Tmepieces. JewelfY, Eyewear > Jewelry > Bracelets & Barl!lles

                                                                                                             Jesus· Prince of Peace· 2016 Wall Calendar· Art By Akiane Kramarik with· Heaven Is For
                                                                                                             Real • Jesus Featured

                                                                                                             Shared by Harold Spencer from amazon


                                                                                                             Sh" '   u I] EJ El
                                                                                                             Reference Pnc e                       null




                                                                                                             Over 1751 suppliers can give you a quotation

                                                                                                                 Get Quotations Now

                                                                                                             You should gel the quo1ation(s) in 5 hours




                               Description

                                This Limited Ed1tt0n 2016 Calendar feat ures exquisite prophetic artwork by Akiane Kramarik- the wOfld renowned VJSUal an c h ild prodigy "Pnoce of Peace· and more inspired Art by Aki ane is a beaut ifUI, full-color; twelve-
                                month c alendar, featuring many of Akiane·s most famous pam11ngs• nus is the UthUanian girl who painted Jesus in t he movie "Heaven is for Rear INTERNATlONAL SHIPPING AVAILABLE•




                               You may also be interested in
                                   n eonje su s             3djes u s              l ight jes us             maryjesu s            funn y jesus             findi ngjesus               jean s j esus          yellow j esus p iece                galleryjesus


                                   power j esus chr i st




                                                                                                            ..c-· .·
                                                                                                                        ~~




                                      J esus •p rince of Peace" 2013 Wall
                                      Calen dar - An by Akiane ....
                                                                                                       ~'"" TI,"
                                                                                                                                     ...
                                                                                                                                    ".


                                                                                                     1 x Jesus • Prin ce of Peace - 201 5
                                                                                                     Wall Calendar • An By Akiane with
                                                                                                     - Heaven Is for Real - Jesus
                                                                                                                                                             2017 Prince of Pea ce Fine An Wall
                                                                                                                                                             calendar - Collectors Item -
                                                                                                                                                             feat ur ing the real face of J esu s as
                                                                                                                                                                                                                             .                 '
                                                                                                                                                                                                                                               .
                                                                                                                                                                                                                          201 7 Prince of Peace Fine An Wall
                                                                                                                                                                                                                          Ca lendar - Collectors Item -
                                                                                                                                                                                                                          f eaturing the real face of J esus as
                                      null                                                           2495                                                    99S                                                          9 .9 5




                                                       '
                                                                 .       ''                                                                                                     .


                                                                                                                                                                    c· .
                                                                                                                                                                                    ~




                                                                                                                                                                   . -                        l
                                          '          1',_            •                                                                                          :8111 p: lll
                                             $!./~4""' ~ o/ 'fi./:.,4"u :r


                                      J esus •Prince of Peace" 201 4 Wall                            Finding Jesus 20 16 Wall Calendar                       1 X Jesus - Prince of Peace - 2015                           Jesus, Prince o f Peace, Wooden
                                      Calendar - An by Akiane ....                                   by TF Publishing                                        Wall Calendar - An By Ak iane wit h                          Framed Wall Decor or Table Top
                                                                                                                                                             - Heaven Is for Real - Jesus                                 Picture
                                      null                                                           1347                                                    2495                                                         99.95




                               Hot Search:
                               black ,esus                                      iesuslamp                                      babyjt'SUS                                   ,esus fig1.n s                                     plastic Jesus

                               ceram1C1esus                                     mary JOSt'f)h arid Jt'SUS                      ,esus birth                                  meditating1esusst atue                            ,esustoy

                               Related China Search:
                               ChmawaHc alendar                                 Chmadign alwatlcalendar                        China wall scroll calendar                   China chalkboard w all c alendar                  Chma calendar wall

                               Chmasp1ralwallca1eoclar                          Chi na calendar vinyl wall                     China print wall c alendar                   China wall mounted calendar                       China3dwallcaleodar




                                 A   Notice The articles, pictl.l"es, news, opint0ns, videos, Of inl ormat1on pos1ed on this webpage (e)(CIUd1ng all intellectual properties owned by Ahbaba Group in this webpage) are uploaded by registered members of
                                     Al1baba. If you are suspect of any ooauthortzed use of your intellectual propeny rights on t his webpage, please repon it t o us at the lollowmg.ali-quide@servicealibaba.com



                               Declaration           Site Map        Aplikasi Android              9Apps




                                                       tiUIIMI C.Mdl
                                                  ~AJ1baba com Site International - Espanol- Ponugues - Deutscti - Fra~is - Italiano - ~           -Pyro(Mlol - ~~Oj · Bl:!! -~ ~    .w,-,mn,~u - Turk - Nedet1ands - 1,engvi~t - Indonesian - n ·Ull
                                                                                                                          A li Express 1688.com I TaobaoGlobal I AJ1pay I Lazada

                                                                                                     Browse Alphabe11caUy Onetouch I Showroom I Country Search I Supphers I Wholesaler I AMI 1ate

                                                                                     Product Listmg Poficy - lritellectual Property Prot ection - Prrvacy Polley - Terms of Use User 1nforma11on Legal Enquiry Gulde


                                                                                                                            ~     0 1999-2019 Alibaba.com. All nghts reserved




Document title: Buy Jesus - Prince of Peace - 2016 Wall Calendar - Art By Akiane Kramarik with - Heaven Is For Real - Jesus Featured in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/jesus-prince-of-peace-2016-wall-calendar-art-by-akiane-kramarik-with-heaven-is-for-real-jesus-featured_1013081549.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:50:48 GMT                                                                                                      Page 1 of 1
                             Sign In I JolO Free    My Alibaba "                                                                                                               For Buyers "        For Suppliers "      Customer service "        Trade Assurance


                   Case: 1:19-cv-02952    Document #: 66-1 Filed: 10/07/19 Page 72 of 177 PageID #:2610
                          ~ Alibaba com •
                             C: L,:,-- G-lradl,stMtthff• ." '            Guide "       What are you looking for                                                                                                Efffii                          Get Quotations ·

                             Home > Giils & Crafts > Home Decoration > Painb~ & Caligraphy

                                                                                                       Prince of Peace, Framed Art
                                                                                                       Shared by Neil Caody from AMAZON


                                                                                                       Sha"   u IJ £J Iii
                                                                                                       Reference Pr ice                       17.89

                                                                                                       Amazon Bes! setlers Rank Plaques      : 487,048 in Home & Kitchen : 1022 inA Home& Kitchen

                                                                                                       Shipping Weight                       a ounces
                                                                                                       ASIN                                  8 0012TQZC8

                                                                                                       Average Cus1omer Review:              AAA
                                                                                                       ProductDimensioos                      55x5.5 x0.5 incfles

                                                                                                       Item model number:                    OX7162



                                                                                                       Over 169 suppliers can give you a quotation.

                                                                                                          Get Quotallons Now

                                                                                                       You should get 1he quotation(s) in 5 hcx.s




                             Description

                               Beveled Glass 5x5 photo frame comes easel backed and individualty boxed. Fits a 3.25" x 2.25" photo. Prince of Peace · I am the Lord your God, who leaches you what is best !or you, who direct s you in !he say you should
                              go lsa1ah48:17 .M easures55" x5.5"x .5"




                             You may also be interested in
                                 logic an             core arts            an coral             art drops             art solid            armor art             paint art            belly art             short art              bread art




                                     An
                                     12499
                                            I
                                     Ak iane Kramarik Prince of Peace,
                                     Jesus Print, 11x14 Framed Wa ll
                                                                                               Peace Definitio n by Louise Carey
                                                                                               Framed An Print Wa11 Picture,
                                                                                               Black Frame with Hanging Cleat,
                                                                                               14624
                                                                                                                                                         Jesus, Prince of Peace, Wo oden
                                                                                                                                                         Framed Wall Decor or Table Top
                                                                                                                                                         Picture
                                                                                                                                                         9995
                                                                                                                                                                                                                     Peace Of Christ Colossians
                                                                                                                                                                                                                     Abstract Panel Pan em Religious
                                                                                                                                                                                                                     Paint ing Brown & Blue, Fra med
                                                                                                                                                                                                                     $7400




                                     Framed Graphic "Gingko Peac e"                            Framed Graph ic "Peace and Faith"                         Sandy Peace Co lorfu l                                      Framed An Pr int 'Thinker
                                     Wa11An, 16" x13", Setof2                                  Wall An, 13" x 16 ", Setof2                               Contemporary Crab Coastal                                   (Quint et): Pea ce, Power, Respect,
                                                                                                                                                         Distressed w ood Grain Paint ing                            Dig nity, Love'
                                     $3997                                                     $3997                                                     $9400                                                       23097




                             Hot Search:
                                                                           OOugh an                                                                                                                                     pop an

                             s hine an                                                                                    mon,yan
                                                                                                                                                                        """"'"'
                                                                                                                                                                        abstract an                                     doing an

                             Related China Search:
                             China an frame                                China framed wall an                           Ch1na f ramedart                              Ch ina art display frame                        China large lramed an

                             China fine an frames                          China photo frame an                           China f ramed canvas an                       Ch ina pict ure r ramean                        China wall an frame




                               A    Notice:The an icles, pictures, news, op1nions, videos, or information posted on this wet>page (excluding all intellectual propenies owned by Atibaba Group in !his webpage) are uploaded by registered members of
                                   Allbaba II you are suspect of any unaut horized use of your int ellectual propeny right s on t his webpage, please repon it to us at t he following.al1..guide@service.illibabi1 com



                             Declaration           Site Map        Aplikasl Android        9Apps



                                                     tiiJJIM C,IIMM
                                              (9 Alibaba.com Sne     International - Espaiiol- PonU9lles - Deutsch - Frant;ais - hal1ano- ~ - Pyco::Ml1- M~ot - B:tl!-~__..,.ur,i - 1111,1,'10 - Tl.irk -Neder1ands - ti~ng Viet - Indonesian -n·-uy

                                                                                                                    Al1Express 11688.com I Taobao Global , Alipay Lazada

                                                                                               Browse Alphabetically Ooe!ooch I ShoWroom I Country search I Suppllt'fs I Wholesaler I Affiliate

                                                                                Product List rig Polley . Intellectual Property ProtectlOf'l - Pnvacy Policy - Terms of Use - User Information Legal Enquiry Guide


                                                                                                                      ~     01999-2019Alibabacorn All rights reserved




Document title: Buy Prince of Peace, Framed Art in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/prince-of-peace-framed-art_36710625.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:51:17 GMT                                                                                                                                                                                                              Page 1 of 2
                               Sign In I JolO Free     My Alibaba "                                                                                                              For Buyers "     For Suppliers "      Customer service "          Trade Assurance


                    Case: 1:19-cv-02952    Document #: 66-1 Filed: 10/07/19 Page 73 of 177 PageID #:2611
                           ~ Alibaba com •
                               C: L,:,-- G-lradl,stMtthff• ." '           Guide "      What are you looking for                                                                                               Efffii                        Get Quotations ·

                               H~,

                                                                                                      2017 Prince of Peace Fine Art Wall Calendar· Collectors Item· featuring the real face of
                                                                                                      Jesus as seen in Heaven is for Real, Art by Akiane Kramarik
                                                                                                      SharedbyJeanRayfrom amazoo


                                                                                                      Shoe,   LJ I] £l El
                                                                                                      Reference Price                        995



                                                                                                      Over 639 suppliers can give you a quot ation

                                                                                                          Get Quotations Now

                                                                                                      You should get the quotation(s) in 4 hours.




                               Related Products from Alibaba




                                       2020 calendar custom Desk                               Prem ium Paper Sheets Glos sy                            Rel iab le and Cheap printing wall                          c reative fashion enterprise special
                                       c alendar w all calendar                                Dog Phot o Wall Mounted Cal endar                        ca lendar book print ed advent                              editio n yearly monthly large paper
                                                                                               2020                                                     Offset                                                      wall calendar 201 g
                                      USSQJ....9/Piece                                         USSl QS,..5000/                                          us sa.20...0.601                                            usso10...040/




                               Description

                                TI11s Limited Edition 2017 Calendar feat ures exquisi1e prnptietic artwooc. by Akiane Kramaril<-tlle world renowned visual an child prodigy "Prince of Peace· and more inspired An by AJdane is a beaut iful, f ul!<olor, 1we1ve-
                                month calenda r, f eat uring many of Aldane·s mos! f amous paintings! This is tile liltlUanian g irl who painted Jesus in lhe movie "Heaven is for Rear INTERNATIONAL SHIPP ING AVAILABLP




                               You may also be interested in

                                   desk calendar               2014 calendars             calendar 2015               photo calendar                d igital calendar                 custom calendar           hanging c alendar


                                   calendars planners                 3 month calendar             wholesale calendars




                                                                                                                                                                        ~i'
                                                                                                                                                                        '
                                                                                                                                                                         I
                                                                                                                                                                             '
                                                                                                                                                                                 -
                                                                                                                                                                                  '
                                                                                                                                                                                                                                                     ,
                                                                                                                                                                                                                                                   ,· .
                                       2017 Prince of Peace Fine Art Wall                      2018 Prince of Peace Fine Art wan                        2017 Peace s ea Glass one Page                              Trademark Fine Art •p rince's Dock,
                                       Calendar · Collectors Item -                            Calendar, featuring the real face of                     Fine Art Wall Calendar. 11x14 Fo r                          Hull, 1882" Can vas Wall Art by
                                       featuring the real fac e of Jesus as                    Jesus a s seen in Heaven is for                          Framing. Best Quality Birthday,                             Joh n Atk inson Gri mshaw
                                       995                                                     1495                                                     10.0                                                        $47 .83




                                                                                                                            ·~
                                                                                                                                                                                                                           -0          -.,.
                                                                                                                                                                                                                                                  -, ,.,
                                                                                                      -;
                                       J.sus "Prince of Peace" 20 13 Wall
                                       Calendar .... Art by Ak iane ....
                                                                                                         ·~.
                                                                                                    l!:/~nn-.      ~ft',l~N~

                                                                                               Jesus "Prince of Peace" 2014 Wall
                                                                                               Calendar - An by Akiane -
                                                                                                                                                        J esus - Prince of Peace· 2016
                                                                                                                                                        Wall Calendar - An By Akiane
                                                                                                                                                                                                                        ..,- n\~~
                                                                                                                                                                                                                       p,,1i.,
                                                                                                                                                                                                                                              )     /,


                                                                                                                                                                                                                    1 X Jesus - Prince of Peace • 201 5
                                                                                                                                                                                                                    Wall Calendar - Art By Akiane with
                                                                                                                                                        Kra marik wit h - Heaven Is For Real                        • Heaven I s for Real - J esus
                                                                                                                                                        null
                                      """                                                      """                                                                                                                  2495




                               Hot Search:
                               calendar                                     bamboo wall calendar                         d1g1talwall caleodar                           alstzewallcalendar                             desk calendar

                               plastic wall calendar                        electrooicwaHcaleodar                        alwancalendarck!sigo                           perpetual wall calendar                        spiral bound wall calendar

                               Relat ed China Search:




Document title: Buy 2017 Prince of Peace Fine Art Wall Calendar - Collectors Item - featuring the real face of Jesus as seen in Heaven is for Real, Art by Akiane Kramari…
Capture URL: https://guide.alibaba.com/shop/2017-prince-of-peace-fine-art-wall-calendar-collectors-item-featuring-the-real-face-of-jesus-as-seen-in-heaven-is-for-real-ar…
Capture timestamp (UTC): Sat, 21 Sep 2019 01:52:18 GMT                                                                                                           Page 1 of 2
                    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 74 of 177 PageID #:2612
                               Related Products from Alibaba




                                       2020 calendar custom Desk                                  Premium Pe.per Sheets Glossy                              Reliable and Cheap printing wall                          Creative fashion enterprise special
                                       calendar wall calendar                                     Dog Photo Wall Mounted Calendar                           calendar book printed advent                              editio n yenrly monthly luge paper
                                                                                                  2020                                                      Offset                                                    woll c.,lendor 201 9
                                       US S0.3-9/Piece                                            us $1 08-50 ()()/                                         US S0.20-0.60/                                            US $0 1Q,,.0 40/




                               Description

                                This Lim it ed Ed ition 2017 Calendar feat ures exquisite prnptietic artwofk by Akiane Kramarik- the world renowned visual art child prodigy. "Prince of Peace· and more inspi red Art by Akiane is a beaut iful, f u l!< olor, twelve-
                                moot h calendar, f eat uring many of Akiane·s most f amous paintings' This is the UthUanlan girl Who painted Jesus in the movie "Heaven is for Rear INTERNATIONAL SHIPPING AVAILABLE!




                               You may also be interest ed in

                                   desk calendar               2014 calendars                calendar 2015               photo calendar                 digital calendar            custom calendar                 hanging calendar


                                   calendars planners               3 month calendar                  wholesale calendars




                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                      ,·    .
                                       2017 Prince of Peace Fi ne Art Wall                        201 8 Prince of Peace Fine Art Wall                       2017 Peace Sea Glass One Page                             Trademark Fine Art "Prince's Dock,
                                       Calendar • Collee1ors Item -                               Calendar, f eaturing the real face of                     Fine An Wall Calendar. 11K14 For                          Hull, 1882" Canvas WaU An by
                                       featuring the real face of Jesus as                        Jesus as seen in Heaven is for                            Framing. Best Quality Birthday,                           John Atkinson Grimshaw
                                       995                                                        14 9 5                                                    100                                                       $47 .83




                                                                                                                                                                                                                               -0        - -,,,
                                                                                                                                                                                                                           ..
                                                                                                                                                                                                                            ,-
                                                                                                                                                                                                                         n,,,,, n,,,
                                                                                                                                                                                                                                                  )    ;,


                                       Jesus "Prince of Peace" 2013 Wall                          Jesus "Prince of Peace" 2014 Wall                         Jesus · Prince of Peace · 2016                            1 X Jesus • Prince of Peace • 2015
                                       Calendar ... An by Akiane ...                              Calendar - Art by Akiane ...                              wa11Calendar · Art By Akiane                              Wall Calendar - Art By Akiane with
                                                                                                                                                            Kramarik with - Heaven Is For Real                        • Heaven Is for Real · Jesus
                                                                                                                                                                                                                      24.9 5
                                       """                                                        """                                                       null




                               Hot Search:
                               ca lendar                                     bam boo wall calendar                          d1g1talwa11 ca1en<1ar                          a3sizewanca!enclar                             cleskcalen<lar

                               plast1cwa1l ca leoclar                        electronicwa11 ca leoclar                      aJ w allcalenclar clesign                      perpetual wallcalenclar                        spiralbounc:lwallca!enclar

                               Related China Searc h:
                               China wall ca!enclar                          China dig1talwallcalendat                      Chmawatlscroll calen<lar                       Ch ina chalkboard wall calendar                China calenc:lar wall

                               Chmasp iralwall caleoclar                     China c alenclarviny t w all                   Chma printwall calen<lar                       Ch ina wall mounted c alendar                  Chma 3dwallcalenc:lar




                                 A    Notice:The anicles, pictures, news, op1nions, videos, or informat ion posted on this wet>page (exclucli119 all intellectual propenies owned by Alibaba Group in !hi s webpage) are uploaded by r egistered members o f
                                     Allbaba If you are suspect of any unaut horized use of your int ellectual propeny right s on t his webpage, please repon it to us at t he following_al1~uicle@service.alibaba com



                               Decla ration        Sit e Map      Aplikasi Android           9Apps



                                                        IIIJiNI C,,,._
                                                (9 Alibaba.com Sne    International - Espafiol- Ponuglles - Deutsch - Fra~is - hal1ano - l't,!t - P'ycm111- M~01- B:tl! .    ..,._.~ur. -:rnn,~a -Ttirk - Neder1an<ls- tie119 Viet -1noones1an -n·1:w
                                                                                                                      Al1Express 11688.com I Taobao Global , Ahpay Lazada

                                                                                                  Browse Alphabetically Ooetooch I ShoWroom I Country Search I St.lpphers I Wholesaler I Aff111ate

                                                                                  Product List 'lg Policy · Intellectual Property Protection · Pnvacy Polley · Terms of Use · Usef Information Legal Enquiry Guide


                                                                                                                        ~     01999-2019Allbabacom Allrlghtsreservecl




Document title: Buy 2017 Prince of Peace Fine Art Wall Calendar - Collectors Item - featuring the real face of Jesus as seen in Heaven is for Real, Art by Akiane Kramari…
Capture URL: https://guide.alibaba.com/shop/2017-prince-of-peace-fine-art-wall-calendar-collectors-item-featuring-the-real-face-of-jesus-as-seen-in-heaven-is-for-real-ar…
Capture timestamp (UTC): Sat, 21 Sep 2019 01:52:18 GMT                                                                                                           Page 2 of 2
                             Sign In I JolO Free   My Alibaba "                                                                                                             For Buyers "     For Suppliers "       Customer service "        Trade Assurance


                   Case: 1:19-cv-02952    Document #: 66-1 Filed: 10/07/19 Page 75 of 177 PageID #:2613
                          ~ Alibaba com •
                             C: L,:,-- G-lradl,stMtt hff•." '          Guide "       What are you looking for                                                                                             Efffii                        Get Quotations·

                             Home > Giils & Crafts > Home Decoration > Pamb~ & Caligraphy

                                                                                                      Art And Soulworks l 08484 Art Double Matted Print 16 x 20 Prince Of Peace

                                                                                                      Shared by Maryjane BIX11ngham from WALMART


                                                                                                      Sha,,   u IJ £J Iii
                                                                                                      Reference Price                          $99.93



                                                                                                      Over 1352 suppliers can give you a quotation

                                                                                                         Get Quot ations Now
                                                                                                      You should   get t he Qootation(s) in 5 hours .




                             Related Pro duct s from Alibaba




                                        Marble BUddha An                                    Famous Religious Marble Virgin                              Lo ving Family (Large sculpture                        Large ant iqu e white stone carving
                                                                                            and J esus Stat ue sculpture                                Handmade Collectable Art)                              buddha statue for sale


                                     US $20...3000/Piece                                    us $4800--5000/Set                                          us $2800... 3600/llnn                                  us $980..2000/Set




                             Description

                              Akianes Jesus as f eatured in Heaven is f or Real-This exquisi1e reproduction of Akianes paint ing of Jesus lltled Prince of Peace was completed al age 8 and is consKlered her first mast erpiece-The paper print is archival
                              quality and printed by Aldanes master printer - then approve<! by Al<iane 10 insure the highest colof accuracy-Personal u easure wtlen you choose any st andard 16 x 20 Irame 1hal bes1 reflects your feelings, style and
                              de<:orFeatures- Designer -Art and Soul Works LLC- Size - 16 x 20 SKU: ANCR0311 19




                             You may also be interested in
                                 boo k printing            printing ink           poster printing               foil print ing             invoice p rinting         printing pape r           sticker printing             label printing


                                 a4 p rinting paper            printing fly ers




                                                   II
                                     Art and soulWorks 1 084 85 Art                         Art And soulw orks Lie 108486 Art                           Art and soulWorks 108446                               Art and Soul Works 108449
                                     Double Matted Print 16 x 2 0                           Double Matted Print 16 x 20                                 Magnet Single Blessings                                Magnet Single Challenge
                                     Fe.thu Forgive                                         Mothu s Love Oct
                                     $99.93                                                  $9'193                                                     $5.83                                                  $5.83




                                     Art and SoulWorks 1 0843X                              TONY STEWART ~20 HOME                                       Art And Soulworks Uc 108472                            Art And SOulworks Lie 108456
                                     Magnet Single Mothus Love                              DEPOT RICHARD ALAN STUDIOS                                  Bookmark Single Mothl!fs Love                          We.111!1 Ce.rd Prince Of Peace
                                                                                            ART PRINT PICTU RE DOU BLE
                                     $5.83                                                  999                                                         null                                                   $99 .9 8




                             Hot Search:
                             printing                                     pvcmat prmt                                     beer mat prmung                             barmatpnnung                                 bookpnntmg

                             qame matprintlOQ                             oost erprintinQ                                 m atpr1nt oackaQtrlQ                        oost cardoriMlflQ                            o lasuc mat prinuna




Document title: Buy Art And Soulworks 108484 Art Double Matted Print 16 x 20 Prince Of Peace in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/art-and-soulworks-108484-art-double-matted-print-16-x-20-prince-of-peace_30629601.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:54:21 GMT                                                                                                                                                                                                         Page 1 of 2
                   Case: 1:19-cv-02952                 Document #: 66-1 Filed: 10/07/19 Page 76 of 177 PageID #:2614
                          Re lated Product s from Alibaba




                                    Marble Buddha Art                                          Famous Religious Marble Virgin                          Loving Family (Llllrge Sculpture                             Large antique white stone carving
                                                                                               and Jesus Statue Sculpture                              Handmade Collectable An)                                    buddM statue for sale

                                    US $20-3000/Pteee                                          us $4800-5000/~                                         us $2800-3600/unn                                           us $980-2000/Set




                             Descript ion

                              Akianes Jesus as featured in Heaven is f or Real-This exquisite reproduct ion of Akianes paint ing of Jesus t itled Prince of Peace was completed a1 age 8 and is considered her lirst mast ei-piece-The paper print is archival
                              quality and printed by Akianes master printer · then approved by Akiane to insure the highest colo< accuracy-Personal treasure wtleo you choose any standard 16 x 20 Irame that best reflects your feelings, style and
                              decorFeatures- Designer - Art and Soul Works LLC- Size - 16 x 20 SKU: ANCR0311 19




                             You may also be interested in
                                book printing             printing ink             poster printing              foil printing           invoice printing              printing paper                sticker printing             label printing


                                a4 printing paper              printing flyers




                                                  II
                                    Art and Sou1Wor1<s 1 08485 Art                             Art And Soulw orks Lie 108486 Art                       Art and SoulWorks 108446                                    Art and Soul Works 108449
                                    Double Matted Print 16 x 20                                Double Maned Print 16 x 20                              Magnet Single Blessings                                     Magnet Single Challenge
                                    Father Forgive                                             Mothers Love Oct
                                    $9993                                                      $9993                                                   $583                                                        $583




                                    Art and SoulWorks 1 0843X                                  TONY STEWART #20 HOME                                   Art And Soutworks U c 108472                                 An And Sou1works Lie 108456
                                    Magnet Single Mothers Love                                 DEPOT RICHARD ALAN STUDIOS                              Bookmark Single Mothers Love                                 Wallet Card Prince Of Peace
                                                                                               ART PRINT PICTURE DOUBLE
                                    $ 5.83
                                                                                               '"                                                      null                                                         $99.9 8




                             Hot Search:
                             printing                                     pvcmatprint                                   be« matprintmg                                bar mat printing                                 book printtng
                             gamematl)(intmg                              posterl)(int1119                              matl)(int pac:kag1ng                          post card printing                               p lastic mat prinl!ng

                             Re lated China Search:
                             China wall an printing                       China an book print ing                       Chmaan prints                                 Ch ina print an                                  China art canvasprintmg

                             Chmafine an prints                           China framed art print                        Chmaart poster print                          Ch ina alricanartprints                          Chma canvasartprints




                               A   Notice:The articles, p ictures, news, op1nions, videos, or informat ion posted on this wet>page (excludi119 all intellectual PfOperties owned by Alibaba Group in !hi s webpage) are uploaded by registered members o f
                                   Ahbaba If you are suspect of any unauthorized use of your int ellectual property right s on this webpage, please report it to us at t he following_al1~uide@service.alibaba com



                             Declaration       Site Map         Aplikasi Android             9Apps



                                                  IIIJiNI C,,,._
                                             (9 Alibaba.com Sne    International - Espafiol - Ponuglles - Deutsch - Fra~is - hal1ano - l't,!t - P'ycm111 - M~ot - B:tl! .   . ,._.~ ur. -:rnn,~a -Ttirk - Neder1ands- tie119 Viet - Indonesian -n·1:w
                                                                                                                   Al1Express 11 688.com I Taobao Global , Ahpay Lazada

                                                                                               Browse Alphabetically Ooetooch I ShoWroom I Country Search I Sopplters I Wholesaler I Aff111ate

                                                                              Product List 'l9 Policy - Intellect ual Property Protect ion · Pnvacy Polley · Terms of Use · User Information Legal Enquiry Guide


                                                                                                                    ~     01999·2019Allbabacom All rights reserved




Document title: Buy Art And Soulworks 108484 Art Double Matted Print 16 x 20 Prince Of Peace in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/art-and-soulworks-108484-art-double-matted-print-16-x-20-prince-of-peace_30629601.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:54:21 GMT                                                                                                                                                                                                           Page 2 of 2
                             Sign In I JolO Free    My Alibaba "                                                                                                                 For Buyers "      For Suppliers "      Customer service "       Trade Assurance


                   Case: 1:19-cv-02952    Document #: 66-1 Filed: 10/07/19 Page 77 of 177 PageID #:2615
                          ~ Alibaba com •
                             C: L,:,-- G-lradl,stMtthff•." '             Guide "       What are you looking for                                                                                                 Efffii                       Get Quotations ·

                             Home > Giils & Crafts > Home Decoration > Painb~ & Caligraphy

                                                                                                        Art And Sou lworks Lie 10848X Bookmark Single Prince Of Peace

                                                                                                        Shared by Jane H11I f rom amazon


                                                                                                        Sha,,   u IJ £J Iii
                                                                                                        Reference Pr ice                         11.48



                                                                                                        Over 1751 suppliers can give you a quotation

                                                                                                           Get Quot ations Now

                                                                                                        You should   get t he Qootation(s) in 5 hours.




                             Related Pro duct s from Alibaba




                                     Wholesale new design abstract an                          Factory c ustom Made Abstract Art                            hot selling resin hanging animal                         China reliable and professional
                                     canvas painting for space                                 Resin Thinker Figurine For Home                              head craft wall art for hOme dKor                        supplier colorful art
                                     dKoration                                                 Decoration
                                     1800..2300/                                               USS15.6S--21.74/Piece                                        US $10 88...16.64/Piece                                  US $7 50,.g 80/Set




                             You may also be int erest ed in




                                                                                                                                                                           I
                                     An And Soulworks Uc 10848X                                An And Soutworks Lie 108472                                  Art And Sou1works Lie 108471                             Art and SoulWorks 108476
                                     Bookmark Single Pri nce of Peace                          Bookmark Single Mothers Love                                 Bookmark Single Fathet Forgive                           Bookmark. Single Trust

                                    $5.80                                                      ooll                                                         $580                                                     $5.80




                                     An And Soulworks Uc 108455                                An And soutworks Lie 108471                                  Art And soulworks Uc 10842X                              Art And Sou lworks Lie 10846X
                                     Wallet Card Single Mothers Lo ve                          Bookmark Singl e Father Forgive                              Magnet Single Father Forgive                             Bookmark And Magnet Strip Set
                                     Pack -1 0                                                                                                                                                                       TruSI
                                    Sll .70                                                    11 .48                                                       $583                                                     $6.39




                             Relat ed China Search:
                             China an                                      China nail art                                   China wall art                                 Ch 1na met alwallart                         China mosaic an

                             China st amping nail an                       China c anvas wall art                           Chma sand an                                   Ch ina canvas an                             China rhinestones natl an




                               A    Notice:The articles, pictures, news, opinions, videos, or information posted on this weopage (excluding all intellectual propenies owned by Alibaba Group in !his wetlpage) a<e uploaded by registered members of
                                   Allbaba If you are suspect of any ooaut hofized use of your int ellectual property fight s on t his wet,page, please report it to us at t he following_ali-9uide@service.alibaba com



                             Declaration           Site Map        Aphkasi Android          9Apps



                                                     11.rn,~-,--
                                              (9 A!ibaba.com Site    lntemattonal - Espaiiol- Portugues - Det.ltsch - Fra~is - ttallano -    ft<ft -PycttMH - ~~OI - B:tl! -~_,..)Wll - tmnh,a - Ttil1< - Nederlands - tieng V~t - Indonesian -n'"'IW




Document title: Buy Art And Soulworks Llc 10848X Bookmark Single Prince Of Peace in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/art-and-soulworks-llc-10848x-bookmark-single-prince-of-peace_1020591636.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:54:53 GMT                                                                                                                                                                                                             Page 1 of 2
                                                                                                       Shared by Jane H ill from amazon


                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 78 of 177 PageID #:2616
                                                                                                       Reference Price                          11.48



                                                                                                       Over 1751 suppliers can give you a quotation.

                                                                                                          Get Quot attons Now

                                                                                                       You should   get the Quot atioo(s) in 5 h<Xl"s.




                             Related Products from Alibaba




                                    Wholesale new design abstract an                          Factory Custom Made Absm1ct An                             hot selling resin honging animal                          China reli11ble and l)(of essiona1
                                    canvas painting for space                                 Resin Thinker Figurine For Home                            head craft wall an for home decor                         supplier colorful an
                                    deeoration                                                Decoration
                                    18.0(),,.23 .0 0/                                         us $15.6~21.74/Piece                                       US $10_88,..16.64/Piece                                   US $7 .50-8 80/Set




                             You may also be interested in




                                    An And Soulworb Uc 10848X                                 An And Soulwork s Lie 108472                               Art And Sou1works Uc 108471                              An 11nd SoulWorks 108476
                                    Bookmark Single Prince Of Peace                           Bookmark Single Mothers Love                               Bookmark Single Father Forgive                           Bookm11rk Single Trust

                                    $5.80
                                                                                              """                                                        $580                                                      $5.80




                                                                                                                                                                    I
                                    An And Soulwortc:s U c 108455                             An And Soulworks Lie 108471                                Art And Sou1works Uc 10842X                              An And Soulworks lie 10846X
                                    Wallet card Single Mothers Love                           Bookmark Single Father Forgive                             Magnet Single Father Forgive                             Bookm11rk And M11gnet Strip Set
                                    Pack · 10                                                                                                                                                                     Trust
                                    $11 .70                                                   11 .48                                                     $583                                                      $6.39




                             Relat ed China Searc h:
                             China an                                     China nail art                                   Chmawatlart                                 Ch ina met al wall art                         China mosaic art

                             Chmast ampingna1lart                         China c anvas w all art                          Chma sandart                                Ch ina canvas art                              Chma rtunestooes nail art




                               A   Notice:The articles, pictures, news, op1nions, videos, or informat ion posted on this wet>page (excludi119 all intellectual properties owned by Alibaba Group in !his webpage) are uploaded by r egistered members o f
                                   Allbaba If you are suspect of any unaut horized use of your int ellectual property right s on this webpage, please report it to us at t he following_al1~uide@service.alibaba com



                             Declaration          Sit e Map     Aplikasi Android           9Apps



                                                        IIIJiNI C,,,._
                                              (9 Alibaba.com Sne   lmematiooal - Espafiol- Ponuglles - Deutsch - Fra~is - hal1ano - l't,!t - P'ycm111- M~ot - B:tl! .    ..,._.~ur. -:rnn,~a -   Ttirk - Neder1ands- tie119 Viet - Indonesian -n·1:w

                                                                                                                      Al1Express 11688.com I Taobao Global, Al1pay Lazada

                                                                                              Browse Alphabetically Ooe!ooch I ShoWroom I Country Search I Sopplters I Wholesaler I Affll1ate

                                                                               Product List 'lg Policy - Intellectual Property Protection - Pnvacy Polley - Terms of Use - Usef Information Legal Enquiry Guide


                                                                                                                       ~      01999-2019Allbabacorn All rights reserved




Document title: Buy Art And Soulworks Llc 10848X Bookmark Single Prince Of Peace in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/art-and-soulworks-llc-10848x-bookmark-single-prince-of-peace_1020591636.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:54:53 GMT                                                                                                                                                                                                      Page 2 of 2
                              Sign In I JolO Free     My Alibaba "                                                                                                             For BuyeJs "     For SupplieJS "      Customer service "        Tracie Assurance


                   Case: 1:19-cv-02952    Document #: 66-1 Filed: 10/07/19 Page 79 of 177 PageID #:2617
                          ~ Alibaba com •
                              C: L,:,-- G-lradl,stMtthff• ." '           Guide "       What are you looking for                                                                                              Efffii                       Get Quotations ·

                              Home > Food & Bever.t11e > Soft Drinks> Tea Dnnks

                                                                                                         Princ e of Peace on canva s by Akiane - 15" x 20" · featured in Heaven is for Real
                                                                                                         Shared by Sarah Mills from amazon


                                                                                                         Sha,,   u IJ £J Iii
                                                                                                         Reference Price                      299.95



                                                                                                         Over 180 suppliers can give you a quot ation

                                                                                                            Get Quot ations Now

                                                                                                         You shookl get t heQoot ation(s) in &hours.




                              Related Pro duct s from Alibaba




                                                                                                                                                                r •



                                                                                                                                                                                   •
                                      SMM Lava stone hope peace                                   2017 new vintage hand made                            HONOAEAL Floating crank Baits
                                      bracelet natural st one beads                               world p eace men Genuine Leather                      Hard Fishing 5cm Lure
                                      bracelets & bangles For Wom en                              bracelet
                                      0 .74..1.58/                                                usso1...1.S1Piece                                     USSl .9 1... 1.9 1/Piece




                              You may also be int erest ed in
                                  pnzepeace                peace and               tibet peace              korea peace             kenzo peace                small peace             peace Jewellry             outdoor peace sig n


                                  peace by kenzo                kenzo peace a nd love




                                      AA139n Or chid Purple Cotton                                AA 135t Hot Orange Cotton Canvas                      AA 1361 Solid Yellow Cotton                               In-Line Slopin g Hood Filler Size:
                                      Canvas Round Shape Cushion                                  30 Box Seat Cushion Case                              Canvas 30 Box Seat Cushion Case                           6.63• H x 15" w x 20" O, Color. Blue
                                      case c ustom                                                custom Made{Thickness                                 custom Made(Thickness
                                      $6.1 - 2 1.52                                               S 14 46 - 79.99                                       $1446 - 7999                                              53.1




                                      In-Line Sloping Hood Filler Color.
                                      Map le, size: 6.63" H x 15" w x 20•
                                      0
                                      53.1
                                                                                                         •
                                                                                                  Mayline u -Shaped Desk W/Hutch
                                                                                                  72"W x 1oo•o x 68"H Desk : 72"W
                                                                                                  X 32"0 X 29. 5"H Bridge:48"W X
                                                                                                  ooll
                                                                                                                                                        Mayline Bow Front u -Sh aped Desk
                                                                                                                                                        W/ Hutch 72"W X 1 04"0 X 6B"H
                                                                                                                                                        Desk: 72'W X 36"0 X 2!il .5"H
                                                                                                                                                        null
                                                                                                                                                                                                                  Mayline Bow Front u - Shaped Oesk
                                                                                                                                                                                                                  W/Hutch 72"W X 104•0 X 68"H
                                                                                                                                                                                                                  Desk: 72'W X 36"0 X 2!il.5"H
                                                                                                                                                                                                                  null




                              Hot Search:
                              outdoorlightedchnstmaspeace sign              peace ringer ring                              peace sunglasses                             peace dove shape                             2016 vint age brass i love sex peace mom
                                                                                                                                                                                                                     necklace

                              peace s1hc one bracelet                       I shirts peace sign                            peace.iewelry                                peace bancls                                 peacermg

                              Relat ed China Search:
                              Chmapom oncanvas                              China oil on canvas                            Chma paint mg on canvas                      Ch ina art on canvas                         Chm a photo on canvas

                              Chmababyforreal                               Chmapict ureoncanvas                           Chma12x 15                                   Ch1nagicleeoncanvas                          Chmabndofpeace




                                A    Notice:Toe articles, pictures, news, opinions, videos, or informat ion posted on this wetipage (e~clucli"9 all intellectual properties owned by Alibaba Group in thi s webpage) are uploaded by r eg1steJed members o f




Document title: Buy Prince of Peace on canvas by Akiane - 15&quot; x 20&quot; - featured in Heaven is for Real in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/prince-of-peace-on-canvas-by-akiane-15-x-20-featured-in-heaven-is-for-real_1013081543.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:56:50 GMT                                                                                                                                                                                                            Page 1 of 2
                                                                                                       You should   get t he Quotatioo(s) in 6 hours

                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 80 of 177 PageID #:2618



                              Re lated Products from Alibaba




                                                                                                                                                                                      •
                                     8MM Lava stone hope peace                                  2017 new vintage hand made                                HONOREAL Floating Crank Baits
                                     bracelet natural stone beads                               world peace men Genuine Leather                           Hard Fishing 5cm Lure
                                     bracelet s & bangles For Wom en                            bracelet
                                     074...1_58/                                                US$0J ....l 5/Piece                                       USSl.91-. 1.91/Pil'ce




                              You may also be interested in
                                 prize peace               peace and             tibet peace               korea peace              kenzo peace                  small peace              peace jewellry               out door peace sign


                                 peace by kenzo                 kenzo peace and love




                                     AA139n Orchid Purple Cotton                                AA 135t Hot Orange Cotton Canvas                          AA 136t Solid Yellow Cotton                                  1n-Line Sloping Hood Filler Sin :
                                     Canvas Round Shape Cushion                                 30 Box Seat Cushion Case                                  Canvas 30 Box Seat Cushion Case                              6.63" H x 15" W x 2.0" O, Color: Blue
                                     Case Custom                                                Custom Made(Thickness                                     Custom Made(Tllickness
                                     $6.1 -21. 52                                               $1446 - 7999                                              $1446 - 7999                                                 53.l




                                     In-Line Sloping Hood Filler Color.
                                     Maple, Size: 6 .63• H x 15• w x 20·
                                     0
                                     53.1
                                                                                                       •
                                                                                                Mayline U-Shaped Desk W/Hutch
                                                                                                72"W x 1oo·o x 6B"H Desk: 72"W
                                                                                                X 32"0 X 29.S"H Bridge:4B"W X
                                                                                                ooll
                                                                                                                                                          Mayline Bow Front U -Shaped Desk
                                                                                                                                                          W/ Hutch 72"W X 104"0 X 68"H
                                                                                                                                                          Desk: 72"W X 36"0 X 29 .S"H
                                                                                                                                                          null
                                                                                                                                                                                                                       Mayline Bow Front U-Shaped Desk
                                                                                                                                                                                                                       W/Hutch 72"W X 104" 0 X 68"H
                                                                                                                                                                                                                       Desk: 72"W X 36"0 X 29.S"H
                                                                                                                                                                                                                       null




                              Hot Search:
                              outooor lighted Christmas peace sign         peace finger ring                               peace sunglasses                               peace dove shape                                2016 vintage brass i love sex peace mom
                                                                                                                                                                                                                          necklace

                              peaces1liconebracelet                        t shins peace sign                              peaceiewelry                                   peace bands                                     peacenng

                              Relat ed China Searc h:
                              China l)OOt oo canvas                        China oil on canvas                             Chma paint ing on canvas                       China an on canvas                              China photo on canvas

                              China baby for real                          China picture o n canvas                        Chma l2x 15                                    Chinagiclttoncarwas                             Chma bndofpeace




                                A   Notice:The anicles. pictures, news, op1nions, videos, or informat ion posted on this wet>page (excludi119 all intellectual propenies owned by Alibaba Group in !his webpage) are uploaded by r egistered members o f
                                    Ahbaba If you are suspect of any unaut horized use of your int ellectual propeny right s on t his webpage, please repon it to us at t he fo llowing_al1~uide@service.alibaba com



                              Declaration           Sit e Map     Aplikasi Android        9Apps




                                                      IIIJiNI C,,,._
                                              (9 Alibaba.com Sne     International- Espafiol - Ponuglles - Deutsch - Fra~is - hal1ano    -ft<!t -P'ycm111 - M~ot - B:tl! -'-:-.'~   ur. - :rnn,~a - Ttirk - Neder1ands- tie119 Viet - Indonesian -n ·-.:w

                                                                                                                      Al1Express 11688.com I Taobao Global, Ahpay La.zada

                                                                                                Browse Alphabetically Ooetooch I ShoWroom I Country Search I Sopplters I Wholesaler I Aff111ate

                                                                                Product List 'lg Policy - Intellectual Property Protection - Pnvacy Polley - Terms of Use - US!'f Information Legal Enquiry Guide


                                                                                                                       ~     01999-2019Allbabacorn All rights reserved




Document title: Buy Prince of Peace on canvas by Akiane - 15&quot; x 20&quot; - featured in Heaven is for Real in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/prince-of-peace-on-canvas-by-akiane-15-x-20-featured-in-heaven-is-for-real_1013081543.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:56:50 GMT                                                                                                                                                                                                              Page 2 of 2
                             Sign In I JolO Free    My Alibaba "                                                                                                               For Buyers "    For Suppliers "      Customer service "       Trade Assurance


                   Case: 1:19-cv-02952    Document #: 66-1 Filed: 10/07/19 Page 81 of 177 PageID #:2619
                          ~ Alibaba com •
                             C: L,:,-- G-lradl,stMtthff• ." '          Guide "       What are you looking for                                                                                              Efffii                        Get Quotations ·

                             Home > Giils & Crafts > Home Decoration > Painb~ & Caligraphy

                                                                                                     Carpentree 117398 Framed Art Prince Of Peace With Cross Akiane 11 x 8
                                                                                                     Shared by Braden Appleman from WALMART


                                                                                                     Sha,,   u IJ £J Iii
                                                                                                     Reference Price                          S25 .90



                                                                                                     Over 169 suppliers can give you a quot ation

                                                                                                        Get Quot ations Now

                                                                                                     You should   get the Qoot ation(s) in 5 hours .




                             Re lated Products from Alibaba




                                      Wholesal e new design abstract an                      Factory c ustom Made Abstract An                           Rea listic oil painting nude woman                       China reliable and professional
                                      canvas painting for space                              Resin Thinker Figur ine For Home                           body paint ing an                                        supplier colorful an
                                      dKoration                                              Decoration
                                      1800..2300/                                            USS15.6S--21.74/Piece                                      US S45 6(),..55 20/Piece                                 US S7 so...8 80/Set




                             Description

                               From the New York Times Bestseller Heaven i s for Real Perfect expression of fait h for a oesk orwall- The names of God decorat e the cross.features- Super - Wall Oecora1ions- Prima ry - Lithograph and Print- Sub ·
                               General- Publisher - Carpentree- Size - 11 x 8 SKU ANCRD56133




                             You may also be int erested in
                                 uni art            artwork            w a ll a rt        stock art               african art            penc il an             art painting           weld ing art          a rt sup plie r           abst ract a rt




                                      Carpentree Prince of Peace Father
                                      Forgive Framed An

                                      86.94                                                  35.00
                                                                                                     I
                                                                                             Carpentree Prince of Peace Easel
                                                                                             Framed An, Small
                                                                                                                                                        Car pentree Prince of Peace is
                                                                                                                                                        Framed An

                                                                                                                                                        27.00
                                                                                                                                                                                                                 Carpentr ee 116514 Framed An
                                                                                                                                                                                                                 Prince Of Peace With Names Of
                                                                                                                                                                                                                 Jesus Border 21. s x 24. s
                                                                                                                                                                                                                 $16490




                                                   'H iii
                                                                                                                                                                                                                               I
                                      Carpentree 12.4252 Framed An                           Carpentree 110833 Framed An                                tarpentree Prince of Peace                               Carpentr ee Prince of Peace Isaiah
                                      Prince o f Peace Matt 11 Akiane 3                      Prince of Peace Uving He Loved                             Framed An, 1 9 x 22"                                     9:68 Framed An
                                      ' 17                                                   Me Akitme 14. SX16. 5
                                      $27.98                                                 $51.90                                                     16499                                                    69.99




                             Hot Search:
                                                                          wood art                                                                                     an mmd s                                     abstract art

                             art craf t                                   pop art                                        dhokra an                                     wall an                                      art picture

                             Related China Search:




Document title: Buy Carpentree 117398 Framed Art Prince Of Peace With Cross Akiane 11 x 8 in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/carpentree-117398-framed-art-prince-of-peace-with-cross-akiane-11-x-8_32532931.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:58:22 GMT                                                                                                                                                                                                         Page 1 of 2
                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 82 of 177 PageID #:2620
                             Related Product s from Alibaba




                                     Wholesale new design abstract an                         Factory Custom Made Absm1ct An                             Realistic oil painting nude woman                            China reliable and l)fofessiona1
                                     canvas painting for space                                Resin Thinker Figurine For Home                            body painting an                                             supplier colorful an
                                     decoration                                               Decoration
                                     1800-23 .0 0/                                            US $15.6~21.74/Piece                                       US $45 6Q,..55 20/Piece                                      US$7 .50-880/5et




                             Description

                               From the New York Times Best seller Heaven i s f or Real Perfect expression of fait h for a desk or wall- The names of God decorat e the cross.features- Super - Wall Oecoralions- Prima ry - Lnhogr aph and Pnnt- Sub -
                               Gener al· Publmher - Carpent ree- Stze - 11 x 8 SKU: ANCR056133




                             You may also be int erest ed in
                                 uni art             artWOfk            wall art            stock art            african art             pencil an               art painting              welding art             art supplier              abstract art




                                     Carpentree Prince of Peace Father
                                     Forgive Framed An

                                     86.94                                                    3500
                                                                                                     I
                                                                                              Carpentree Prince of Peace Easel
                                                                                              Framed An, Small
                                                                                                                                                         Carpentree Prince of Peace is
                                                                                                                                                         Framed An

                                                                                                                                                         27.00
                                                                                                                                                                                                                     Carpentree 116514 Framed An
                                                                                                                                                                                                                     Prince Of Peace With Names Of
                                                                                                                                                                                                                     Jesus Border 21. 5 x 24. 5
                                                                                                                                                                                                                      $1 64 90




                                                                                                    ,~
                                                                                                        IIII R
                                                                                                                      bj ~                                                                                                           I
                                     Carpentree 1242.52 Framed An                             Carpentree 110833 Framed An                                Carpentree Prince of Peace                                   Carpentree Prince of Peace Isaiah
                                     Prince Of Peace Man 11 Akiane 3                          Prince Of Peace Living He Loved                            Framed An, 19 x 2Z'                                          9:68 Framed An
                                     x 17                                                     Me Akiane 14. 5X16. 5
                                     $27.98                                                   $51 90                                                     16499                                                        69.99




                             Hot Search:
                                                                           wood an                                                                                      artmmds                                          abstrac1an

                             art craft                                     pop art                                       dhokra an                                      wall art                                         art pictur e

                             Related China Search:
                             China art frame                               China framed wall an                          China f ramed an                               Ch ina art display frame                         China large lramed an

                             Chinafioeart frames                           China photo f rame art                        Chma f ramed canva s art                       Ch ina pict ure f rame art                       Chma wall an frame




                               A    Notice:The articles, p ictures, news, op1nions, videos, or informat ion posted on this wet>page (excludi119 all intellectual properties owned by Alibaba Group in !his webpage) are uploaded by r egistered members o f
                                    Ahbaba If you are suspect of any unaut horized use of your int ellectual property right s on t his webpage, please report it to us at t he following_al1~uide@service.alibaba com



                             Declaration         Sit e Map       Aplikasi Android         9Apps



                                                     IIIJiNI C,,,._
                                               (9 Alibaba.com Sne   lmematiooal - Espafiol - Ponuglles - Deutsch - Fra~is - hal1ano - l't,!t - P'ycm111 - M~ot - B:tl! -'-:-.'~    ur. - :rnn,~a - T tirk - Nedertands- tieng Viet   - Indonesian -n·1:w

                                                                                                                    Al1Express 11 688.com I Taobao Global , Ahpay Lazada

                                                                                              Browse Alphabetically Ooe!ooch I ShoWroom I Country Search I Sopphers I Wholesaler I Aff111ate

                                                                               Product List 'lg Policy - Intellect ual Property Protect ion - Pnvacy Polley - Terms of Use - Usef Information Legal Enquiry Guide


                                                                                                                      ~     0 1999-2019Allbabacorn Allrl!jhtsreserved




Document title: Buy Carpentree 117398 Framed Art Prince Of Peace With Cross Akiane 11 x 8 in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/carpentree-117398-framed-art-prince-of-peace-with-cross-akiane-11-x-8_32532931.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:58:22 GMT                                                                                                                                                                                                        Page 2 of 2
                             Sign In I JolO Free   My Alibaba "                                                                                                                For Buyers "      For Suppliers "        Customer service "       Trade Assurance


                   Case: 1:19-cv-02952    Document #: 66-1 Filed: 10/07/19 Page 83 of 177 PageID #:2621
                          ~ Alibaba com •
                             C: L,:,-- G-lradl,stMtthff•." '           Guide "          What are you looking for                                                                                              Efffii                          Get Quotations ·

                             Home > Giils & Crafts > Home Decoration > Painb~ & Caligraphy

                                                                                                      Carpentree Prince of Peace is Framed Art
                                                                                                      Shared by Shantel Clark from AMAZON


                                                                                                      Sha"    u IJ £J Iii
                                                                                                      Reference Price                         27.00
                                                                                                      Product Dimensk>os                      8 x 1 x 10 inches; 1.3 ounces
                                                                                                      Amazon Bes1 Sellers Rank Pos1ers & :tl,037.983 in Home & Knchen # 53090 inA Home & Knch
                                                                                                      Pnnts:

                                                                                                      lntematiooalSh1pping                    This it em can be shipped to select countries out side oft

                                                                                                      Domest ic Shipping                      Item can be shipped within U.S

                                                                                                      ShippingWei9ht                          13.6ounces

                                                                                                      ASIN:                                   B009XP1860



                                                                                                      Over 169 suppliers can give you a quotation

                                                                                                          Get Quot at ions Now
                                                                                                      You should get t he qoot ation(s) in 5 h<MXs .




                             Related Products from Alibaba




                                     Marble BUddha An                                         outdoor modem an decorative                                Lo ving Fam ily (Large sculpture                          Large ant ique white stone carving
                                                                                              idol marble hindu god ganesha                              Handmade Collectable An)                                  buddhll statue for sale
                                                                                              stat ue
                                    US $20...JOOO/Piece                                       US $50()....8500/Piece                                     US S2800... J600/Unn                                      us $98()...2000/Set




                              Description

                               Carpeotree Prince Of Peace Is Framed An. Child prodigy Ak1ane Kramarik painted this image whefl she was ooly eight years old. In the book Colt on Burpo tells his dad how he went 10 heaven, When he was desperat ely ii
                               and met Jesus and sa1 oo his lap . Coltoo, who had never met Akiane, identified this image as the "right" picture of Jesus Verse: Prince of Peace Measures 8 inches x 10 inches x 1 inch Frame color is black. Artistry by
                               AkianeKramarik




                             You may also be interest ed in
                                 1ogic a l1          core a rts           ar t cora l          art d rops              a rt solid          a rmor art            paint a rt          belly a n             sho11 a r1            bread a rt




                                    Carpentree Prince of Peace Father
                                    Forgive Framed An

                                     86.94                                                    35.00
                                                                                                      I
                                                                                              Carpentree Prince of Peace Easel
                                                                                              Framed An, Small
                                                                                                                                                         Carpentree 116514 Framed An
                                                                                                                                                         Prince Of Peace With Names Of
                                                                                                                                                         Jesus Border 21. 5 x 24. 5
                                                                                                                                                         $164.9 0
                                                                                                                                                                                                                   Carpentree 124252 Framed An
                                                                                                                                                                                                                   Prince Of Peace Matt 11 Akiane 3
                                                                                                                                                                                                                   X1 7
                                                                                                                                                                                                                   $27 .9 8




                                                                                                                                                                      I   "- 4;,



                                    Carpentree 11 0833 Framed An                              Carpentree Prince of Peace                                 Carpentree Prince of Peace Isaiah                         Carpentree 117398 Framed An
                                    Prince of Peace Living He Loved                           Framed An, 19 x 22•                                        9:68 Framed An                                            Prince of Peace Wit h c ro ss
                                    MeAkiane 14. 5X 16. 5                                                                                                                                                          Akiane l l x 8
                                    $51 .90                                                   16499                                                      6999                                                      $25.9 0




                             Hot Search:
                                                                         dough an                                                                                                                                       pop an
                                                                                                                                                                        "'"""''


Document title: Buy Carpentree Prince of Peace is Framed Art in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/carpentree-prince-of-peace-is-framed-art_61509760.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:59:02 GMT                                                                                                                                                                                                             Page 1 of 2
                                                                                                    You should   get the quotatioo(s) in 5 hours

                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 84 of 177 PageID #:2622
                             Related Product s from Alibaba




                                    Marble Buddha An                                         Outdoor modem an decorative                               Loving Family (Large Sculpture                            Large antique white stone carving
                                                                                             idol marble hindu god ganesha                             Handmade Collectable An)                                  buddha statue for sale
                                                                                             statue
                                    US $20...JOOOfPN'Ce                                     US $500-.8500/Piece                                        us $280CJ... J600/Uon                                     us $980..200()/ Set




                             Description

                              Carpentree Pnnce Of Peace Is Framed Art. Child prodigy Ak1ane Kramarik painted this image when she was only eight years old. In 1he book Colton Burpo tells his dad how he went to heaven, when he was desperat ely ii
                              and met Jesus and sat on his lap. Coltoo, who had never met Akiane, id~t1fied this image as the "right" picture of Jesus Ve,rse_Prince of Peace. Measures 8 inches x 10 inches x 1 inch. Frame color is black. Artistry by
                              Akiane Kramar ik




                             You may also be interested in
                                logic art           core arts            an coral             art drops             art solid              armor art          paint an              belly art           short art               bread art




                                    Ca rpentree Prince of Peace Father
                                    Forgive Framed An

                                    86.94                                                    3500
                                                                                                    I
                                                                                             Carpent ree Prince of Peace Easel
                                                                                             Frame d An, Small
                                                                                                                                                       Carpentree 116514 Framed Art
                                                                                                                                                       Prince Of Peace With Names Of
                                                                                                                                                       Jesus Border 21. 5 x 24. 5
                                                                                                                                                       $164.90
                                                                                                                                                                                                                 Carpentree 124252 Framed An
                                                                                                                                                                                                                 Prince Of Peace M an 11 Akiane 3
                                                                                                                                                                                                                 x 17
                                                                                                                                                                                                                 $27 .9 8




                                        ,_-




                                                                                                                                                                   I
                                    Carpentree 11 0833 Framed An                             Carpentree Prince of Peace                                Carpentree Prince of Peace Isaiah                         Carpen tree 117398 Framed An
                                    Pri nce Of Pea ce Living He Loved                        Frame d Art, 19 x 22•                                     9:68 Fram ed Art                                          Prince Of Peace W it h Cross
                                    MeAkiane 14 . 5X l6. 5                                                                                                                                                       Akianell xs
                                    $51 90                                                   16499                                                     6999                                                      $25.9 0




                             Hot Search:
                                                                         dough an                                                                                                                                    pop,n

                             shine an
                                                                                                                                                                     '"""'"'
                                                                                                                                                                     abstract art                                    doing an

                             Related China Search:
                             China an frame                              China framed wall an                           China f ramed an                             China art display frame                         Chinalargelramed art
                             Chinafioe artframes                         China photo frame art                          China f ramed canvas art                     China pict ure frame art                        China wall art frame




                               A   Notice:The articles, pictures, news, op1nions, videos, or informat ion posted on this wet>page (excludi119 all intellectual properties owned by Alibaba Group in !his webpage) are uploaded by registered members o f
                                   Ahbaba If you are suspect of any unaut horized use of your int ellectual property rights on t his webpage, please report it to us at t he following_al1~uide@service.alibaba com



                             Declaration        Site Map        Aplikasi Android         9Apps



                                                   IIIJiNI C,,,._
                                              (9 Alibaba.com Sne   lmemational - Espafiol- PonU9lles - Deutsch - Fra~is - hal1ano - l't,!t - P'ycm111- M~ot - B:tl ! .   ..,._.~ur. -:rnn,~a -Ttirk - Nedertands- tie119 Viet - Indonesian -n·1:w
                                                                                                                  Al1Express 11688.com I Taobao Global, Ahpay Lazada

                                                                                             Browse Alphabetically Ooetooch I ShoWroom I Country Search I Sopphers I Wholesaler I Aff111ate

                                                                              Product List 'lg Policy - Intellectual Property Protection - Pnvacy Polley - Terms of Use - User Information Legal Enquiry Guide


                                                                                                                    ~     0 1999-2019Allbabacom Allrl!jhtsreserved




Document title: Buy Carpentree Prince of Peace is Framed Art in Cheap Price on Alibaba.com
Capture URL: https://guide.alibaba.com/shop/carpentree-prince-of-peace-is-framed-art_61509760.html
Capture timestamp (UTC): Sat, 21 Sep 2019 01:59:02 GMT                                                                                                                                                                                                     Page 2 of 2
                                                                                                                                                                                                                                                                 }
                                                                                                 .. r
                  Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19
                            Welcome! Joinfree or Si!;Jn in     ®
                                                                       Page 85 ofO 177 PageID #:2623                                                             Buyer Protection   Help v        a:, OHport            Save more on our App!      EnQhsh v
                                                                                                                                                                                                                                                                 ;;m;iJ. \ :. •   '   I




                            DH               .com
                                           BvyGlobaly - SelGlobal'f
                                                                      Shop by
                                                                      Categories v
                                                                                             I'm shopping for_
                                                                                                                                                                                •
                           Sokl By   wumami      29 Transact10os 100% Pos1bVe Feedbact::     U    Messaoe      (0   Online Chat




                                                                                   Heaven Is for REAL Jesus -1 ,1 Pieces Canvas Prints Wall Art Oil Painting Home Decor
                                                                                                                                                                                                                            More Choices
                                                                                   (Unframed/Framed) 24X36.
                                                                                                                                                                                                                                         Coor.igeousVoy;,ge
                                                                                                                                                                                                                                         Thom.n i<.lkade
                                                                                                 Price   US $5.98 • 85.72 I Piece                                                            Rl'fl'rencl' Currl'ncy •
                                                                                                                                                                                                                                         ,-.
                                                                                                                                                                                                                                         USS15.38 - 508.J.4


                                                                                                 size        Size



                                                                                                                                                                                                                           II
                                                                                                                                                                                                                                         Yoo,Bel byBrenl
                                                                                                                                                                                                                                         lynchHiOhOua)jyart
                                                                                             Options         Select -
                                                                                                                                                                                                                                         ,-.
                                                                                                                                                                                                                                         USS15.38 - 788.55


                                                                                           Wholesale
                                                                                       Price(Piece)
                                                                                                         ,.
                                                                                                             US SS.00
                                                                                                                                  ,O •                ..
                                                                                                                                                      US S6.93
                                                                                                                                                                                         100•
                                                                                                                                                                                         US S6.20               >                        VICIOo.Jnlighl


                                                                                            Quantity                    Piece     1~ inS1oci. ( Stock in; liilim CN )
                                                                                                                                                                                                                                         ,-.
                                                                                                                                                                                                                                         USS15.38 - 548.96


                                                                                     Shipping Cost       Free Shipping to United States Via ePackel •
                                                                                                         Estim;,teddehveryt,me:Oct3;,nd25,sh,psoutw,thin3busmessd;,ys ?                                                                  OLD SAM PEABODY
                                                                                                                                                                                                                                         TAKES TEA HiQtl
                                                                                           Total Cost    The total price wi depend on tne final product features you select
                           <                                                                                                                                                                                                             ,-.
                                                                                                                                                                                                                                         USST.15 - 488.55

                                  • • " •ii1 >                                                                   Buy it Now                     Add to Cart

                           So«,M o mc m111:: 1                                                           •      Add to Favorite Items . ( o )
                                                                                                                                                                                                                                                 ,c


                                                                                                 Seier
                                                                                           Guarantee     O Return policy 8               On-time Delivery in 28 days
                                                                                                                                                                                                                                                                                          m
                                                                                                                                                                                                                                                                                          u
                            Customers Who Bought This Item Also Bought
                                                                                                                                                                                                                                                            "'




Document title: 2019 Heaven Is For REAL Jesus 1,Canvas Prints Wall Art Oil Painting Home Decor Unframed/Framed 24X36. From Wumami, $5.98 | DHgate.Com
Capture URL: https://www.dhgate.com/product/heaven-is-for-real-jesus-1-1-pieces-canvas/460186380.html#s42-21-1;searl%7C2686781512
Capture timestamp (UTC): Sat, 21 Sep 2019 02:17:43 GMT                                                                                             Page 1 of 1
                                                                                                },
                  Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19
                            Welcomel Joinfr ee or S19n in      {S1
                                                                       Page
                                                                          co
                                                                             86 of
                                                                                O
                                                                                   177 PageID #:2624                                                      Buyer Protection   Help v            DHport          Save more on OUf App!      El)!lhsh v
                                                                                                                                                                                                                                                         .-... , ~·   •   l




                                                                                                                                                                                                                        ...::; ~
                                                                                                                                                                                  Q                                     ~
                            DH               .com
                                           BuyGlobd'f SelGlob;ily
                                                                    Shop by
                                                                    Categories v
                                                                                           I'm shopping for
                                                                                                                                                                                 Q
                                                                                                                                                                                           Ho, Sigo oo
                                                                                                                                                                                           MyDHoate      v
                                                                                                                                                                                                               (")
                                                                                                                                                                                                               v               •• Cart v


                           Sold By    Wumami    29 Transad:10ns 100% Poslbve Feedbadc:     U Messaoe ( ~         Onlwle Chat




                                                                                  Heaven Is for REAL Jesus,1Pcs Canvas Prints Wall Art Oil Painting Home
                                                                                                                                                                                                                   More Choices
                                                                                  Decor/(Unframed/Framed)
                                                                                               1 Review(s)        3Transaclions

                                                                                             Price    US $5.1 3 • 57.15 I Piece                                                       Reference Currency ...                    ,-.
                                                                                                                                                                                                                                USS15.38-508.J.4




                                                                                                                                                                                                                   II ,_
                                                                                                                                                                                                                                Your Bet by Brent
                                                                                                          Sile
                                                                                                                                                                                                                                l ynch HjghOu,Jjy , 11
                                                                                                                                                                                                                                US S15.38-733.55
                                                                                           Options        Select -

                                                                                                                                                                                                                                Victori,n light
                                                                                         'Nholesale
                                                                                     Price (Piece)                                                                                                       >               )1     Thornuhire lhom,s
                                                                                                                                                                                                                                USS15.l3 - 548.96
                                                                                                                                                                                                                                ,e.a,
                                                                                          Q uantity                  Piece 91 in Slock ( Stocitin: .    CN )


                                                                                   Shipping Cost      Free Shipping to         Unijed States Via ePacket ...                                                                    OLD SAM PEABODY

                                                                                                      Estimateddehveryt,me: Oct3and25,sh ,psoutw,thin3businessdays ?                                                            TAKEST£A HiOh


                           <   Pl I            tti    lil :-:                 >          Total Cost   The total poce Wil depend on the Mal p,odud features you seled
                                                                                                                                                                                                                                ~~     15 - 488.55




                           "••
                                 00
                                      Dmc mg~                                                                 Bu y it Now                 Add to Cart
                                                                                                                                                                                                                                         113


                                                                                                      •      Add to Favorite Items ... ( o )



                                                                                         Guara~!:r    0     Return policy   fel On-time Delivery in 28 days



                            Customers Who Bought This Item Also Bought




Document title: 2019 Heaven Is For REAL Jesus,Canvas Prints Wall Art Oil Painting Home Decor/Unframed/Framed From Wumami, $5.13 | DHgate.Com
Capture URL: https://www.dhgate.com/product/heaven-is-for-real-jesus-1pcs-canvas-prints/460186938.html#s22-3-1;searl%7C3336204604
Capture timestamp (UTC): Sat, 21 Sep 2019 02:18:06 GMT                                                                                                                                                                                                                        Page 1 of 1
                                                                                                 } ,
                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19
                             Welcomel Joinfree or S19n in       {S1
                                                                        Page
                                                                           co
                                                                              87 of
                                                                                 O
                                                                                    177 PageID #:2625                                                                  Buyer Protection   Help v               DHport               Save more on   OUf App!      El)!lhsh v
                                                                                                                                                                                                                                                                               .-... , ~·   •   l




                                                                                                                                                                                                                                             ...::; ~
                                                                                                                                                                                               Q                                            ~
                             DH                    .com
                                               BuyGlobd'f SelGlob;ily
                                                                             Shop by
                                                                             Categories v
                                                                                                      I'm shopping for
                                                                                                                                                                                              Q
                                                                                                                                                                                                         Ho, Sigo oo
                                                                                                                                                                                                         My DHoate          v
                                                                                                                                                                                                                                    (")
                                                                                                                                                                                                                                    v               •• Cart v


                            Sold By      lwonder    52 Transactions 100% Positive Feedbadc.          ~    Mess~e (           Onl111e Chat

                            Ho""' ,. Ho""' & Gu <len ,. Ho""' Textiles ,. C..s hion/0....:or•tiv e P~low ,. Product dehlil


                                                                                            Jesus Christ Oil Painting Portrait Cushion Covers Europe Style Linen Pillow case
                                                                                                                                                                                                                                        More Choices
                                                                                            45X45cm Sofa Chair Decoration
                                                                                                                                                                                                                                                       45' 45cm ~     aM
                                                                                                                                                                                                                                                       Unen Pillow cover
                                                                                                         Price     US $3.49 • 6 . 79 I P iece                                                      R"fl!'rl!'ncl!' Currl!'ncy ...
                                                                                                                                                                                                                                                       ,-.
                                                                                                                                                                                                                                                       USS1.4S-2.3S



                                                                                                         "'"' ii g II !! II !!
                                                                                                      Options          45X45an plow case onr,
                                                                                                                                                                                                                                                       ,_
                                                                                                                                                                                                                                                       F, ee Cu5lomiZe
                                                                                                                                                                                                                                                       4Sx4Scm Oecculive
                                                                                                                                                                                                                                                       US S1.43 - 4.39



                                                                                                   'Nholesale
                                                                                                Price ( Pieee )"                                                                                                          >                            Van Gogh Pa!llling
                                                                                                                                                                                                                                                       linen Cushion Cover
                                                                                                                                                                                                                                                       USS1.71 - 3.66
                                                                                                     Quantity                     Pieces                                                                                                               ,e.a,




                                                                                                                                                                                                                                        l•.'i. =,_
                                                                                               Shipping Cost       Free Shipping to United Stat es Via ePacket ...
                                                                                                                                                                                                                                                       MullicoklfGeomebic:
                                                                                                                   Esl.JmatNI dl!'hvl!'ry t,me: Oct 17 and Nov 8, sh,ps out w,th,n 8 bus,ness days ?
                                                                                                                                                                                                                                                       linen Cushion Cover
                                                                                                                                                                                                                                        lll Ill
                            < [ii i6               II               II B                                           The total priee wil clepend on the mill produd features you selecl                                                                  USS1.61 - 3.09
                                                                                       >           Total Cost


                                                                                                                          Bu y it Now                  Add to cart
                            " • •
                                    00
                                         Dmc mg~                                                                   •     Add to Favorite It ems ... ( 1 )
                                                                                                                                                                                                                                                               113




                                                                                                      Sei er
                                                                                                  Guarantee        0    Return policy       liJ On-ti me Delivery in 37 days



                             Customers Who Bought This Item A lso Bought                                                                                                                                                                                                 114




Document title: Jesus Christ Oil Painting Portrait Cushion Covers Europe Style Linen Pillow Case 45X45cm Sofa Chair Decoration Outdoor Cushions On Sale Outdoor…
Capture URL: https://www.dhgate.com/product/jesus-christ-oil-painting-portrait-cushion/442084552.html#s30-31-1;searl%7C1601466075
Capture timestamp (UTC): Sat, 21 Sep 2019 02:18:31 GMT                                                                                                   Page 1 of 1
                                                                                                 },
                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19
                             Welcomel Joinfree or S19n in       {S1
                                                                        Page
                                                                           co
                                                                              88 of
                                                                                 O
                                                                                    177 PageID #:2626                                                           Buyer Protection   Help v            DHport          Save more on   OUf App!       El)!lhsh v
                                                                                                                                                                                                                                                                 .-... , ~·   •   l




                                                                                                                                                                                                                              ...::; ~
                                                                                                                                                                                        Q                                    ~
                             DH                .com
                                             BuyGlobd'f SelGlob;ily
                                                                      Shop by
                                                                      Categories v
                                                                                              I'm shopping for
                                                                                                                                                                                        Q
                                                                                                                                                                                                 Ho, Sigo oo
                                                                                                                                                                                                 My DHoate     v
                                                                                                                                                                                                                     (")
                                                                                                                                                                                                                     v               •• Cart v


                            Sold By    Eternal996   42 Transadlons 100% Positive Feedback       U     Message (      On~ne Chai




                                                                                    Jesus Christ by Akiane Kramarik Modern Abstract Canvas Oil Painting Print Wall Art
                                                                                                                                                                                                                         More Choices
                                                                                    Decor for Li ving Room Home Decoration(Unframed/Framed)
                                                                                                    1 Review(s)      14 Transaction s

                                                                                                Price      US $17.19 • 70.86 f Piece                                                        Reference Currency ...                      ,-.
                                                                                                                                                                                                                                        USS15.38-508.J.4




                                                                                                                                                                                                                         II ,_
                                                                                                                                                                                                                                        Your Bet by Brent
                                                                                                              6"'90cm
                                                                                                                                                                                                                                        l ynch HjghOu,Jjy ,nl
                                                                                                                                                                                                                                        US S15.38-733.55
                                                                                              Options


                                                                                                                                                                                                                                        Victori, nlight
                                                                                            'vVholesale                                            ,,.                                                                        )1        Thornuhire Toom,s
                                                                                       Price ( Pieee)                                             USSH82                                                                                USS15.l3 - 548.96
                                                                                                                                                                                                                                        ,e.a,
                                                                                             Q uantity                  Piece    988 inSlock( Stock   in:   •   CN )

                                                                                                                                                                                                                                        OLD SAM PEABODY
                                                                                      Shipping Cost        Free Shipping to United States Via EMS ...                                                                                   TAKEST£A HiOh
                                                                                                          Esl.Jm,ted delivery t,me: Sep 29 and Oct 19, ships out w,th,n 2 business d,ys ?

                            <DUI                                                >           Total Cost     The total priee wil clepend on the final produd features you selecl
                                                                                                                                                                                                                                        ~ ~15 - 488.55




                              Dmc mg~
                            "••
                                  00                                                                              Bu y it Now               Add to cart
                                                                                                                                                                                                                                                 113


                                                                                                          •     Add to Favorite Items ... ( 2 )



                                                                                         Guara~::r         0   Return policy    liJ On-ti me Delivery in 16 days



                             Customers Who Bought This Item Also Bought                                                                                                                                                                                    114




Document title: 2019 Jesus Christ By Akiane Kramarik Modern Abstract Canvas Oil Painting Print Wall Art Decor For Living Room Home DecorationUnframed/Framed…
Capture URL: https://www.dhgate.com/product/jesus-christ-by-akiane-kramarik-modern-abstract/418765140.html
Capture timestamp (UTC): Sat, 21 Sep 2019 02:19:12 GMT                                                                                                 Page 1 of 1
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 89 of 177 PageID #:2627




                       EXHIBIT N
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 90 of 177 PageID #:2628

                        this magnet is 1 of 10

             •Prfnce of Peace•
                and more...tnsplrational Magnets
                        ...,. Arl by Al<iane ,,.
          From age 4. Akiane's mind has been filled with
            visions of God. Jesus, Angels. & Heaven
          A child prodigy on a mission - Akaine Says ..

              -rt• GlltNby God If is co help others"
          1...,lllJ an to dnw p«>pJe's ,uention co God"
                   Art by Aklllne .., is a trademark of ~
                          c All & SoulWorlls
             -M-Soul'Worb.com• 888.308.8659

                  llrt<?oulWorks
                  tf'&Q) G#b tflat GIN Na




           FrN downloads-. JesusPrlnceofPeace.,...
          10"4 ol our proceeds are donated to othe!s In need
          Poullll Cut Ind Choq Haz1rd I Not tor Children
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 91 of 177 PageID #:2629




                       EXHIBIT O
                                Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 92 of 177 PageID #:2630




                                               ":"ft~~n      Ano              Di~crEo                                 BY




#Jesus #Painting #God
"Painting The Impossible" by Akiane Kramarik
1,660,059 views • Jul 9, 2017                                                                        • • 36K   4'11   1.4K   ,,+   SHARE   ='+   SAVE   •••



          Akiane Kramarik
                                                                                                                                                 SUBSCRIBE
          163K subscribers
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 93 of 177 PageID #:2631
                    ur       Ano Di~ci'ED' Bv
                      A Kl An E K.__1'_A m AR.i K..
                      F o RJ Li K.__R.f\ m AR.i K..                      #
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 94 of 177 PageID #:2632




                        EXHIBIT P
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 95 of 177 PageID #:2633


                                                                                    l1Jt,;.   Prince of Peace Friends • CYBER     •••
                                                                                    " ' Monday SALE
                                                                                               27 Novembe 20 6   0



                                                                                    () 2
                                                                                       rfJ Like          CJ Comment     ~ Share




                                                                                    ~·
                                                                                    R         Write a comment
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 96 of 177 PageID #:2634




                       EXHIBIT Q
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 97 of 177 PageID #:2635




                       EXHIBIT R
                                    (J                                                                                     '.)   Rashad   Home      Create

                  Case: 1:19-cv-02952 Document #:i+ 66-1 Filed: 10/07/19 Page 98 of 177 PageID #:2636
                                                               ,._, Uke     ;\\ Follow   Share   ...

                                                           View 8 more comments
                                                                                                                                          About                                       see al

                                                                                                                                          ~ 888308 8659

                                                           O
                                                           •
                                                                      Prince of Peace Friends
                                                                      25Novembef2018     0
                                                                 Love Jesus & Akiane Art ?
                                                                                                                                          e    www.Art-Soul'Norks com

                                                                                                                                          ~ Community
                                                           •     Visit www Art-SoulWork:s.com to see more
                                                                                                                                          @    PricerangeIT


                                    Prince of Peace                                                                                       0    lmpressum


                                    Friends                                                                                               t?   SU1K1es! Ed1ts

                                    @tesu sprinc.afpeace

                                    Home
                                                                                                                                          O Page transpare ncy                     see More

                                                                                                                                          F Kebook is shomng inlomwlion to help you betler
                                    Posts                                                                                                 undefslandlhepurposedaPage See actionsl.1tenby
                                                                                                                                          '1e people wtlomanage aodposlcoolen1
                                    Reviews                                                                                               ,o Page a eate d - 18 May 2011
                                    VKleos
                                                                                                                                          Pages li ked by this Page
                                    Photos

                                    Events

                                    About
                                                                                                                                           ti)       ~ om" Nol,on Bib...           ,, Lik,



                                    Community

                                    Email Signup                                                                                                     Jesus L oves You              •' Like

                                    Offers


                                                                                                                                          ~          Chk k-fil.A O                 •' Like




                                                           0 0 ;:.'> 680                                    36 comments 90 shares         English (UK) · Engl ish (US) Espai'tol
                                                                                                                                                                                        +
                                                                                                                                          Portugues (Brasil) Frani;a1s (France)
                                                                          rb like            CJ Comment          ;:!:>   Share
                                                                                                                                          Privacy Terms · A<Nertlsng · AdChoices [>
                                                                                                                                          Cookies · More·
                                                           Most re levant •                                                                                                                    Chat(37)
                                                                                                                                          Facebook 0 2019




Document title: Prince of Peace Friends - Home
Capture URL: https://www.facebook.com/jesusprinceofpeace
Capture timestamp (UTC): Wed, 11 Sep 2019 21:38:57 GMT                                                                                                                                                    Page 1 of 1
                                @11~
                   Case: 1:19-cv-02952                  o. Searcn
                                       Document #: 66-1 Filed:    10/07/19 Page 991111
                                                                                   of 177 PageID #:2637                                                                                SignUp




                                                                                                                                                jesus_arU nspiration • Follow



                                                                                                                                                       .. _,,
                                                                                                                                                a l i ~gne2018 love you Jesus •

                                                                                                                                                •
                                                                                                                                                j bmaz62 • •



                                                                                                                                                faziourole Amen4




                                                                                                                                                lo,yyy60 Am•n .C, e   ci,@ Ii f e:,•




                                     A80UT US   SUPPORT   PRESS   Aflt   JOIS   PflJVACV   TERMS   OIRfCTORY   PROFILES   HASHTAGS   LANGUAGE                   Cl 2019 INSTAGRMI FROM FACEBOOIC




Document title: Art &amp; SoulWorks on Instagram: “'dþ Whoever has my commands and keeps them is the one who loves me. The one who loves me will be loved by my…
Capture URL: https://www.instagram.com/p/BsT4-Ueg40Y/
Capture timestamp (UTC): Fri, 20 Sep 2019 19:32:03 GMT                                                                                                Page 1 of 1
                                 @ 1 1Document
                   Case: 1:19-cv-02952 ~                o. Searcn
                                               #: 66-1 Filed:     10/07/19 Page 1001111
                                                                                    of 177 PageID #:2638                                                                                SignUp




                                                                                                                                                 cindywtove Amen

                                                                                                                                                 4b    ...

                                                                                                                                                 endlessbeautybyannette • she's just
                                                                                                                                                 such a talented g,rt • Love her.
                                                                                                                                                 Beu\g able to see Jesus- Was such a
                                                                                                                                                                            04
                                                                                                                                                 bless,ng. she's Just amazing.




                                                                                                                                                 maria_a._schardoslm_ •

                                                                                                                                                 44w   lloke   Rq>ty


                                                                                                                                                 lo,yyy60 Am•n .C, e   ci,@ Ii f e:,•




                                      A80UT US   SUPPORT   PRESS   Aflt   JOIS   PflJVACV   TERMS   OIRfCTORY   PROFILES   HASHTAGS   LANGUAGE                  Cl 2019 INSTAGRMI FROM FACEBOOIC




Document title: Art &amp; SoulWorks on Instagram: “'dþ Lord, help me focus on the things above so that I can draw closer to you 'dþ See More Jesus Pictures by Akiane at Ø
Capture URL: https://www.instagram.com/p/Bo1UjdLDPzw/
Capture timestamp (UTC): Fri, 20 Sep 2019 19:32:41 GMT                                                                                                       Page 1 of 1
                                @ 1 1Document
                  Case: 1:19-cv-02952 ~                o. Searcn
                                              #: 66-1 Filed:     10/07/19 Page 1011111
                                                                                   of 177 PageID #:2639                                                                                                      SignUp




                                                                                                                                                jesus_arU nspiration • Follow

                                                                                                                                                ,...,_,.,.,...!1., .....1 .. ..,,v,......,.,,u, ,,..,,,..,
                                                                                                                                                the name of Jesus

                                                                                                                                                           .. Jy


                                                                                                                                                drawlng_club_06_ Love •                    this

                                                                                                                                                     ... ,,
                                                                                                                                                geo_katanye          C•


                                                                                                                                                blackskimme<girl Amen                  4
                                                                                                                                                99w        R,ply


                                                                                                                                                lo,yyy60Am•n             • ~ C • @IJlf ~




                                     A80UT US   SUPPORT   PRESS   Aflt   JOIS   PflJVACV   TERMS   OIRfCTORY   PROFILES   HASHTAGS   LANGUAGE                           Cl 2019 INSTAGRMI FROM FACEBOOIC




Document title: Instagram photo by Art &amp; SoulWorks • Oct 25, 2017 at 3:12 AM
Capture URL: https://www.instagram.com/p/Bap8x54nmSg/
Capture timestamp (UTC): Fri, 20 Sep 2019 19:33:30 GMT                                                                                                                                                                Page 1 of 1
                  Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 102 of 177 PageID #:2640




Document title: Art &amp; Soulworks (@ArtnSoulworks) | Twitter
Capture URL: https://twitter.com/artnsoulworks
Capture timestamp (UTC): Fri, 20 Sep 2019 19:46:44 GMT                                                 Page 1 of 1
                          Q. Case:  1:19-cv-02952
                             Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                             - Akiane Art                           x Page    103
                                                                                        All Pins V of 177 PageID #:2641
                                                                                                                                         •              •••




                                                                                                                •   A rt & SoulWorks


                                                                            •    A rt & SoulWorks



    •    A rt & SoulWorks




                                                    i'I Mej uri

                                                    ,G\ Promoted by
                                                    ~ MeJun




                                                                                                                •   A rt & SoulWorks


                                                                            i'I Wayfair.com

                                                                            ~ Promoted by
                                                                            ~ Wayfair.com
    •    A rt & SoulWorks




                              4         \.
                     '   ' «· .•...     •
                               -        I


        ,.I-                  .. ""\\\ \.
             ~            ·
                              .~ I
                                   ·~

                                                    ..
   ' -
    •
        '
        '.       '
         A rt & SoulWorks
                                             ,
                                             'iii
                                                    by PrinceOfPeac,eArt




                                                                                                                     ,,
                                                                                Turn a favorite tradition
                                                                                 into a family heirloom




                                                                                                                                    ,,

                                                                                                                                         ~
                                                                            i'I Glowforge

                                                                            @\ Promoted by
                                                                                                                •   '\ ----
                                                                                                                              ,,,




                                                                                                                    A rt & SoulWorks
                                                                                                                                     "

                                                                                                                                · _--_
                                                                                                                                             i...

                                                                                                                                             ---




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                              Page 1 of 10
               Q. Case:  1:19-cv-02952
                  Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                  - Akiane Art                           x Page    104
                                                                             All Pins V of 177 PageID #:2642

                                                                                                                                            •           •••



                                                                            i'I Glowforge                                    • Art & SoulWorks
                                                                            @     Promot ed by
                                                                                  Glowforge




                                                                            • Art & SoulWorks
                                        i'I ArtTik Art Supply Shop
                                                                                                                             • Art & SoulWorks
                                        ,QI   Promot ed by
                                              ArtTikArt Supply Shop




                               !.I
   -SIIOP YOUTII COLLECTION
    i'I PSD Undeiwear

    &   Promot ed by
    .., PSD Unde1wear



                                                                            • Art & SoulWorks




                                                                                                                             ..
                                                                                                                             by PrinceOfPeac,eArt
    i'I lnkbox Tattoos

         Promot ed by
         lnkbox Tattoos




                                                                            • Art & SoulWorks


                                                                                                                                                        +
                                                                                         ~                           .
                                                                                                                                                        ?
                                                                            11\   '   ~ .~               I'.. • -·!. •. .
                                                                                             .,tt,.
                                                                                                       .
                                                                                                      ".        ..
                                                                                                                 --   ....



Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                              Page 2 of 10
                Q. Case:  1:19-cv-02952
                   Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                   - Akiane Art                           x Page    105
                                                                              All Pins V of 177 PageID #:2643

                                                                                                                         --.........  • ~
                                                                                                                                                     •••




    • Art & SoulWorks
                                                                                                                i'I Room & Board Modem Furni

                                                                                                                      Promoted by
                                                                                                                •     Room & Board Modem Furniture




    ..
    by PrinceOfPeac,eArt



                                        i'I Kohl's

                                              Promoted by
                                              Kohl's


                                                        I H ., ve Come
                                                  lnco chc world•'-> .1. light,
                                              So ch.u no one who belie.vt:s in nu
                                                   shoold M.,y in d.ukne!o.S.
                                                                                                                          ·1uach and
                                                                                                                        they n m away.
                                                                                                                             I listen and
                                                                                                                           they com,.
                                                                                                                          Mystrtngth
          Make something you                                                                                             is my silence.·
         love even more special
             w ith Glowforge




                                              11,-..i-




    i'I Glowforge

    @      Promoted by
           Glowforge
                                           ..... .........,.......-"-
                                               ~
                                                                                    • Art & SoulWorks




                                                                                                                i'I Target

                                                                                                                I'::\ Promoted by
                                                                                                                ~ Target
                                                                                                                                                     +




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                       Page 3 of 10
                        Q. Case:  1:19-cv-02952     Document #: 66-1 Filed: 10/07/19
                                                                                  x Page    106V of 177 PageID #:2644

                                                                                                                                                        •             •••


                              ..
                           Art & SoulWorks - Akiane Art                               All Pins

                                                                                                                       ,..,   I I V I IIV l '='A   uy
        ··,. ._.}1}           ~    - ·~ . . .                                                                          '-'1 Target
         -~                              -
           r "-'-" ~,   ""'



    ..
    by akianeart




                                                                                     •   A rt & SoulWorks




                                                •   A rt & SoulWorks




                                                                                                                       ..
                                                                                                                       by PrinceOfPeaoeArt




                                                                                     •   Paffion




    •    A rt & SoulWorks


                                                                                     I             .f
                                                                                                   ,:...    • KC'ISO




                                                                                     youtube.com




                                                i'I Room & Board Modem Furni

                                                      Promot ed by
                                                •     Room & Board Modem Furniture




    •    A rt & SoulWorks
                                                                                                                                       1e11l74l•Jil
                                                                                                                            Wall Hanging Living Room A..
                                                                                                                                                                      ?
                                                                                                                             hr                     :.Cd   ....      __.,




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                                            Page 4 of 10
                 Q. Case:  1:19-cv-02952
                    Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                    - Akiane Art                           x Page    107
                                                                               All Pins V of 177 PageID #:2645




                                             ••',~


    • Art & SoulWorks
                                               ...'



                                        '
                                            , ,~ ,,   ,,,, j      '
                                                                  ,,       I
                                                                           I       .
                                                           .              . ·. .




                                        • Art & SoulWorks




                                                                                                                i'I Newchic Official
                                                                                       • Art & SoulWorks
                                                                                                                     Promoted by
                                                                                                                •    Newchic OfficiaJ



                                                                                                           .-
                                                                                       Art Wallpaper




    i'I ULIGAL

    O    Promoted by
     (   LILIGAL


                                                                                                                • Art & SoulWorks




                                       Now You Con Own The Artwork Iha!
                                       Has Inspired l he Fa ith of Millions by the
                                       Artis! whom Critics Are Colling a
                                       "Child Prodigy'...




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                  Page 5 of 10
                   Q. Case:  1:19-cv-02952
                      Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                      - Akiane Art                           x Page    108
                                                                                 All Pins V of 177 PageID #:2646
                                                                                                                                     ••             •••




    i'I Jullymart

             Promot ed by
             Jullymart




              T IJ NE YEWEA.R
                                                                            •   A rt & SoulWorks



                                                                                                                i'I Dresslily

                                                                                                                      Promot ed by
                                                                                                                      Dres;Lily




    i'I TIJN Eyewear

    TIJI{    Promot ed by
             TUN Eyewear                                                    •   A rt & SoulWorks




                                                                                                                      '\ / ,
    ..                                                                                                                  •
    by crosspoint .tv

                                                                                                                i'I Room & Board M odem Furni       +
                                                                                                                      Promot ed by
                                                                                                                •     Room & Board Modem Fumiturr
                                                                                                                                                    ?
            ........
                   ll    .
                                                                                                   ...0




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                       Page 6 of 10
               Q. Case:  1:19-cv-02952
                  Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                  - Akiane Art                           x Page    109
                                                                             All Pins V of 177 PageID #:2647
                                                                                                                               ••
                                                                                                                i'I Room & Board Modem Furni
                                                                                                                                                   •••


                                                                                                                    Promot ed by
                                                                                                                •   Room & Board Modem Furniture




    i'I Crate and Barrel

         Promot ed by
                                                                                         • Art & SoulWorks
   •     C,ate and Barrel
                                                I   VicwAkiane'$Artwork]




                                                                                         i'I Lowe's
                                        • Art & SoulWorks                                     Promot ed by
                                                                                         •    loi.·ve·s


                                              Receive life Lil<.ea Gift . ..
                                          . .. Rele.as.eli(elikea: PresenL .........
                                           Cod hasgiveneach of you a Cifc
                                                 1-l,~p.-..    .....,.of ......Nl~f1-.
                                                 u,,.:n,... Wd1• .s.,..,.,o-.A-11o.




                                                                                         • Art & SoulWorks




                                                                                                                • Art & SoulWorks




    i'I baezshop

   """"' Promot ed by




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                     Page 7 of 10
                Q. Case:  1:19-cv-02952
                   Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                   - Akiane Art                           x Page    110
                                                                              All Pins V of 177 PageID #:2648
                                                                                                                               •••••
                                                                            Hewasraisedfr ~
                                                                            triumphant King!       f j
                                                                                                   i
                                                                                                         asa


    i'I baezshop
    ....., Promot ed by
                                                                            Praise The Uving Lord ~rll!e,



                                                                                   ,.·« .
           baezshop                                                                           1    "   -
                                                                            Empty Cross!          ""'  '



                                        •   A rt & SoulWorks




    •   A rt & SoulWorks




                                                                                                                i'I Room & Board Modem Furni

                                                                                                                    Promot ed by
                                                                                                                •   Room & Board Modem Furniture




                                                                                                                        STEPS TO YOUR
                                                                                                                        FAYE. TEE. EVER.
                                                                                                                    O         HEPUllLIC.COM




                                        •   A rt & SoulWorks



                                                                            •   A rt & SoulWorks
    •   A rt & SoulWorks




          ( I      .

         ~

Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                     Page 8 of 10
                 Q. Case:  1:19-cv-02952
                    Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                    - Akiane Art                           x Page    111
                                                                               All Pins V of 177 PageID #:2649
                                                                                                                                •••••
                                                                                                                i'I TeePublic

                                                                                                                ry'\ Promot ed by
                                                                                                                \!.!/ TeePublic


    ..
    by PrinceOfPeac,eArt




                                                                                                                • Art & SoulWorks

                                                i'I baezshop

                                                -    Promot ed by
                                                     baezshop


               !50% OFF!                        IASHlOlrTOP
       l~1tteneolc l l',b~C;ta4 TCll)&ititi.M    REE SHIPPING




                                                                                                                • Art & SoulWorks




                                                                            • Art & SoulWorks


    i'I Newchic Official

           Promot ed by
   •       Newchic OfficiaJ




                                                i'I modlily

                                                 m   Promot ed by
                                                 "   modlily




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                              Page 9 of 10
             Q. Case:  1:19-cv-02952
                Art & SoulWorks          Document #: 66-1 Filed: 10/07/19
                                - Akiane Art
                                            -- moo1,,y
                                                                       x Page    112
                                                                           All Pins V of 177 PageID #:2650
                                                                                                                                •••••
    • Best Buy




                                                                                                                i'I Coloring Method

                                                                                                                A Promot ed by
                                                                                                                ~ Coloring Method




                                                                                                                                      Caloridan Todoy

                                                                                                                                        ..................
                                        i'I Room & Board Modem Furni

                                                Promot ed by
                                        •       Room & Board Modem Furniture   • Art & SoulWorks



                                                                                        (•) TEEPUBLIC
                                                                                OVER 2 MILLION DESIGNS
                                                                                   No matter what you're
                                                                                      into, so are we.




    • Art & SoulWorks

                                        • Art & SoulWorks




    ..
    by PrinceOfPeaoeArt




                                        • Art & SoulWorks                               e 11111 I 11    ..
                                                                               i'I TeePublic

                                                                               ry'\ Promot ed by
                                                                               \!.!/ TeePublic




Document title: (29) Pinterest
Capture URL: https://www.pinterest.com/search/pins/?q=Art%20%26%20SoulWorks%20-%20Akiane%20Art&amp;rs=typed&amp;term_meta[]=Art…
Capture timestamp (UTC): Mon, 12 Aug 2019 18:39:59 GMT                                                                                            Page 10 of 10
                                                               Search Entire Store   iPPageID #:2651
                  Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 113 of 177                                                                                  ..
                                                                                                                                                                    My Account    Shoppin.i Ciilrt


                                                             Trusted Source of Jesus Prince of PeaceGitts&Art



                                          JE:SUSART                 PRINCE OF PEACE                  HEAVEN 15 FOR REAL                 ALL COLLECTI ONS MENU ..                 ABOUT




                                         What does Jesus look like? Take a moment to explore the face of Christ. Many portraits of Jesus have been sent from
                                         heaven to earth through child prodigy Akiane Kramarik beginning with Jesus birth to his resurrection. Sharing these
                                         "inspirations from God" is Akiane's destiny, revealed to her at age four, when she was called to draw people's attention to
                                         God and to share Jesus. the Prince of Peace with the world through her amazing Jesus Artwork.

                                                                                                             Fihlliii+ii
                                       BROWSE A LL SHO PS


                                      > Jesus Prints by Akiane

                                      > Prince of Peace Gallery

                                      > Blessed Moth er Mary

                                      > Bookmarks & BookDarts

                                      > Books, Music, Movies

                                      > Cale ndars.Journa ls & Card s

                                      > Ca rds & Digital Down loads

                                      > eCards & Digital Download          Prince of Peace , Canvas Pri n t s,     JESU S, Canvas & Fine A r t Pr ints   Fathe r For give Them, Canvas &
                                                                           artist A k iane Kramarik                by Akiane Kram arik                   Prints by Aki ane Kramar ik
                                      > Greeting & Note Cards

                                      > Heaven Is For Real Shop            From $ 179.00 $-199:00                  From $ l ,900.00                      From $ 99.95

                                      > Home & Wall Decor

                                      > Mugs, Wrist Bands & More

                                      > Ornaments & Whimsy

                                      > Special Limited Time Offers




                                                                           Jesu s, Pr ince of Peace Canvas,        Prince of Peace, Print in El egant
                                                                           Aki ane Signed & Number ed,             16 x 20·i nch Frame
                                                                           Collector Edition
                                                                                                                   $ 179 .00 $-199;95
                                                                           $ 3,300.00
                                                                                                                     °"   BUYNOW
                                                                               l!!   BUYNOW




                                                                  CUSTOMER                    ART &                STAY CONNECT ED



                                     0w~!
                                                                  SERVICE                     SOULWORKS

                                                                  Contact Us                  A bout Us            Art Soulworks LLC
                                                                  Prayer Request              Our Missio n         P.O. Box 1179
                                                                  He lpful Resources          Philanthropy         Everg reen, CO 80439
                                                                  Our Guarantee               Meet the Founder     1.888.308.8659
                                                                  Shipping Info               Our Blog             Fax: t-888.308.8629




                                                 Large Selectio n o f Jesus Prmce of Peace Gifts             l            J   You r Trusted Source for G1vmg Gifts of Grace-


                                                                                        :0 2019 Art & SoulWorks. All rig ht s Reserved _~ R :




Document title: Pictures of Jesus &amp; Jesus Art Work by Child Prodigy Akiane Kramarik – Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/collections/jesus-artwork
Capture timestamp (UTC): Mon, 07 Oct 2019 04:57:07 GMT                                                                                                                                               Page 1 of 1
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 114 of 177 PageID #:2652




                        EXHIBIT S
   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 115 of 177 PageID #:2653




l!JJ,.   Prince of Peace Friends
W        18December2014 · 0

Meet Akiane Kramarik the artist who painted Prince of Peace in th is 4 minute Video Bio .
#Jesus #Akiane #Christ

QO"      9.1K                                                          774 comments 11 K shares 339K views


                                                   f!v   Share
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 116 of 177 PageID #:2654
        A       Prince of Peace Ftiends
        -       19 December 2014   0
        Meet Akiane Kramarik the artist WhO painted Prtnce Of Peace in 1his 4
        minute Video Bio ...


    People who shared this




        O       FabiMurry                                                           •••
                22 August·   0
        Show Attachment



                       rfJ like                               p   Share


                PatnVal Love                                                        ...
                21August · 0
        ShOw Attachment
                       rfJ like                               p   Share


        ~ Denise Clark                                                              ...
          7 August · 0

        Show Attachment
                       rfJ like                               p   Share


                Towie Bixby                                                         ...
                5 August · 0

        The book: Heaven is for Real depicts a young boy's trip to heaven. Over the
        years, the parents continued to ask him if this or that picture of Jesus is
        what Jesus looks like. It wasn't until they asked him about this one and he
        exclaimed, "THAT'S HIM! THAT'S HIM!"
        Jesus is still alive. There is still hope. He is the on ly way into heaven. No
        other name but Jesus. His name is above all names.
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 117 of 177 PageID #:2655




                        EXHIBIT T
e: 1:19-cv-02952  Document
              Akiane          #: 66-1
                       Kramarik        Filed:
                                  O tagged    10/07/19
                                           A New       Page 118 of 177 PageID #:2
                                                  Journey.
               12 September 2018 · 0

        Purchase Akiane's new pai nting "A New Journey" - https://mailchi.mp/
        ...lakianes-new-painting-a-new-journey-115...




        co·· s90                                             42 comments 25 shares

                                          p    Share
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 119 of 177 PageID #:2657




                        EXHIBIT U
   l':ti FIIIIC@OIP@JC@Pii@IIUS
1:19-cv-02952
   ~ 4 October  2018 · 0 #: 66-1 Filed: 10/07/19 Page 120 of 177 PageID #
              Document
   Start a new journey toelay with complete Clepenelence on Jesus.
   Recently released by Al<iane Kramaril< is "New Journey", click here to see
   her latest painting: https://art-soulworl<s.com/.. ./a-new-joumey-by-aKiane-
   kramari. ..



   For I know the P,lans I have for you,
    declares the              l~
                           plans to prosper
                        you and not to harm you,
                                 ~t»3'M~~
                                                               and a future.




   C 0 ~ 777                                                    51 comments 183 shares

                                        A   c-1,., .........
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 121 of 177 PageID #:2659




                        EXHIBIT V
     D VouTube   Search
                                                                                         ...••••••        ..•
                 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 122 of 177 PageID #:2660




••
                     PrinceOf PeaceArt                                                               SUBSCRIBE
                     4,802 subscribers
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 123 of 177 PageID #:2661




                       EXHIBIT W
                           ,1, Like 1'\ Follow ,+ Share
   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 124 of 177 PageID #:2662
                                  .... , ...   • , .....,. 1   ..,. "'                              JI I V VI U\.,,




                          View 23 more comments                                                      See mo



                          A       Prince of Peace Friends                                     •••   Commu
                          W      10January·0




Prince of Peace
                          TRUST - Painting & P oem by Akiane Kramarik
                          See more of Akiane Art bit.ly/OfficialAkianeArt
                                                                                                    .
                                                                                                    I>, Jnvit



                                                                                                    hl
                                                                                                           715,'

                                                                                                           707,.
Friends
@jesusprinceofpeace                                                                                 About

Home                                                                                                ~      888.

Posts
                                                                                                    $      WIW.

                                                                                                    C:I    Com
Reviews
                                                                                                    @      PriCE
Videos
                                                                                                    0      lmpr
Photos
                                                                                                    ~ s um
Events

About                                                                                               O Pas
                                                                                                    facebook i
Commun ity                                                                                          understanc
                                                                                                    the people
Email Signup
                                                                                                    \l:l   Page
Offers

                                                                                                    Pages lik•
 Create a Page




                                                                                                     iv
                          0 0 147                                           6 comments 29 shares
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 125 of 177 PageID #:2663




                                                                                                                    R




                                                                                                                    SI
                                                                                                                    Tl
                                                                                                                    er
                                                                                                                    O:




 A       Prince of Peace Friends
 W       10September2018 · 0
                                                                                                                    D
 A NEW JOURNEY, Al<iane painting a beautifu l painting about embarking on a new life journey -a visual of           M
 navigating the troubled waters of life. Al<iane KramariK, an artist and visionary journalist, has been bringing    ..,..
 di ·                              o ea w1                                     she first visited heaven at age 8.   1'
  isit the Official AKiane Art Gallery & Shop at: www.Art-SoulWorKs.com
4C
 D(~~""'°____________________                                              _.11;2:comments 38 shares 3.1K views
                                                                                                                    I
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 126 of 177 PageID #:2664




                        EXHIBIT X
                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 127 of 177 PageID #:2665
                               Search Entire Store                             0.

                             Trusted Source of Jesus Prince of Peace Gifts &Art



           JESUSART                  PRINCE OF PEACE                  HEAVEN IS FOR REAL                     ALL COLLECTIONS MENU •               ABOUT




        Grace any room with Heavenly Art! Let the beautiful art of Jesus help create a peaceful and inviting home atmosphere.
        Discover divinely inspired art and including Jesus Prince of Peace by the child prodigy, Akiane Kramarik. Our elegant gift
        collection includes fine art canvas and prints designed to encourage and delight you. Be sure to check out hand-crafted
        adornments & ornaments made of recycled copper, brass & nickel by Thai village artisans - project proceeds help sustain
        village families. Choose fine art or fun artt




     BROWSE ALL SHOPS


     >Home & Wall Decor

     >Ornaments & Whimsy

     >Mugs Magnets
     >Art Dow nloads

     >Jesus Prints by Akiane

     >Specials

     >Blessed Mot her Mary

     >Bookmarks & BookDarts                Jesus, Prince of Peace - Canvas          Prince of Peace, Canvas Prints,           Jesus, Prince of Peace Canvas,
                                           as painted by Akiane Kramarik            artist Akiane Kramarik                    Akiane Signed & Numbered,
     >Bookmarks -Akiane & More
                                                                                                                              Collector Edition
     >Books, Music, Movies                 $ 179.00                                 From $ 1,900.00
                                                                                                                              From $ 2,400.00
     >Calendars, Jo urnals & Cards            l!! BUYNOW                              ::   OPTIONS
                                                                                                                                ::    OPTIONS
     >eCa rd s & Digita l Download

     >Father Forg ive Them

     >Limited Time Offers•

     >Whimsy Clips-over-the-Page
     Bookmarks

     >Greeting Ca rds & Magnets

     >Heaven Is For Real Shop

     >Jesus Fine Artwork
     Coll ection

     >Jesus Prince of Peace Art



Document title: Trusted Source of Jesus Prince of Peace Gifts &amp; Inspiational Art – Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/
Capture timestamp (UTC): Mon, 12 Aug 2019 18:41:33 GMT                                                                                                    Page 1 of 6
     Bookmarks
                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 128 of 177 PageID #:2666
     >Greeting Ca rd s & Magnets

     >Heaven Is For Real Shop

     >Jesus Fine Artwork
     Collection

     >Jesus Prince of Peace Art
     Gallery

                                           Mother's Love, Jesus & Mary,             JESUS, Canvas & Fine Art Prints   Father Forgive, Jesus Prayi ng,
                                           Double Matted Pri nt, 16 x 20-           by Akiane Kramarik                Double-Matted Pri nt, 16 x 20-
                                           inches•                                                                    inches•
                                                                                    From $ 350.00
                                           $99.95                                                                     $ 99.95
                                                                                      ::   OPTIONS
                                              11! BUYNOW                                                                   11! BUYNOW




                                           Father Forgive Them, Canvas &            Innocence, Canvas Pri nts by      On My Knees, Child Jesus
                                           Prints by Ak iane Kramarik               Akiane Kramarik                   Praying, Canvas & Fine Art
                                                                                                                      Prints by Aki ane Kramarik
                                           From$ 99.95                              $179.00
                                                                                                                      $179.00
                                              :: OPTIONS                              11! BUYNOW
                                                                                                                           11! BUYNOW




                                           Hope, Fine Art Print by Akiane
                                           Kramari k
                                                                                    ~;~~raer~~i:;~~=~vas by Akiane
                                                                                                     1
                                                                                                                      :~~a~:i~~~:aanr~:s print by   ai
                                           < ?OM()()                                C"rnm ¢. ?   ?nn nn               ¢.   -=t£;n nn




Document title: Trusted Source of Jesus Prince of Peace Gifts &amp; Inspiational Art – Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/
Capture timestamp (UTC): Mon, 12 Aug 2019 18:41:33 GMT                                                                                          Page 2 of 6
                                   - '
                                              .  4,
                                                        . .. I
                                       . ,.,.. .
                                                       ~


                   Case: 1:19-cv-02952 Document       . .Filed: 10/07/19 Page 129
                                                 #: 66-1                          of 177 PageID #:2667
                                                                                '
                                                                      ~
                                                                               I



                                           Hope, Fine Art Print by Akiane           Co-Creation, Canvas by Akiane      The Swing, canvas print by artist
                                           Kramarik                                 Kramarik at age 11                 Akiane Kramarik

                                           $2,900.00                                From $ 2,200.00                    $ 350.00

                                               l!! BUYNOW                             ::   OPTIONS                       l!! BUY NOW




                                            \.I \.I \.I \.I \.I                     \.l\.l\.l\.l\.l                    wwwww

                                           Love at First Sight, Original &          The Angel , the Original painted   Vulnerab le, Canvas Print by
                                           Limited Edition Fine Art Prints          by Akiane Kramarik                 Akiane Kramarik
                                           by Akiane Kramarik
                                                                                    $180,000.00                        $ 479.00
                                           From$ 4,900.00
                                                                                      l!! BUY N OW                       l!! BUYNOW
                                               :: OPTIONS




                                           Love - Handmade Ornament                 Free Spirit Angle - Handmade       Wish - Handmade Ornament
                                                                                    Ornament
                                           $19.95                                                                      $19.95
                                                                                    $19.95
                                               l!! BUYNOW                                                                l!! BUYNOW
                                                                                      l!! BUY N OW




Document title: Trusted Source of Jesus Prince of Peace Gifts &amp; Inspiational Art – Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/
Capture timestamp (UTC): Mon, 12 Aug 2019 18:41:33 GMT                                                                                           Page 3 of 6
                                           $19.95                                                                    $19.95
                   Case: 1:19-cv-02952 Document #: 66-1 Filed:$19.95
                                                                10/07/19 Page 130 of 177 PageID #:2668
                                              11! BUYNOW                                                               11! BUYNOW
                                                                                      11! BUYNOW




                                           Rustic Star - Handmade                   HOPE Ribbon - Handmade           Rustic Heart - Handmade
                                           Ornament                                 Ornament                         Ornament

                                           $19.95                                   $ 16.00 $-49:95                  $19.95

                                              11! BUYNOW                              11! BUYNOW                       11! BUYNOW




                                                                                                    o~       o



                                           JOY - Handmade Ornament                  Love Cross - Handmade            Wo rd of Faith - Handmade
                                                                                    Ornament                         Ornament
                                           $ 16.00 $-49:95
                                                                                    $19.95                           $ 16.00 $-49:95
                                              11! BUYNOW
                                                                                      11! BUYNOW                       11! BUYNOW




                                                                                                                 0




                                                                                                                                                 a
Document title: Trusted Source of Jesus Prince of Peace Gifts &amp; Inspiational Art – Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/
Capture timestamp (UTC): Mon, 12 Aug 2019 18:41:33 GMT                                                                                         Page 4 of 6
                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 131 of 177 PageID #:2669
                                                                                                             0




                                           HOPE - Handmade Ornament                 Starburst Heart - Handmade   Milagro Cross - Handmade
                                                                                    Ornament                     Ornament
                                           $19.95
                                                                                    $19.95                       $19.95
                                              l!! BUYNOW
                                                                                      l!! BUYNOW                   l!! BUYNOW




                                                                                                  .   '
                                                                                             \~




                                           Bella Angel - Handmade                   Si sterhood - Handmade       Sugar Plum - Handmade
                                           Ornament                                 Ornament (SOLD OUT)          Ornament

                                           $19.95                                   $24.95                       $ 22.95

                                              l!! BUYNOW                              l!! BUYNOW                   l!! BUYNOW




                                           Jewel Cross - Handmade                   Rising Star - Handmade       Guardian Angel - Handmade
                                           Ornament

                                           $19.95
                                                                                    Ornament

                                                                                    $19.95
                                                                                                                 Ornament

                                                                                                                 $19.95                     a
Document title: Trusted Source of Jesus Prince of Peace Gifts &amp; Inspiational Art – Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/
Capture timestamp (UTC): Mon, 12 Aug 2019 18:41:33 GMT                                                                                   Page 5 of 6
                   Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 132 of 177 PageID #:2670



                                           Jewel Cross - Handmade                   Rising Star - Handmade                    Guardian Angel - Handmade
                                           Ornament                                 Ornament                                  Ornament

                                           $19.95                                   $19.95                                    $19.95

                                              l!! BUYNOW                              l!! BUY N OW                              l!!   BUYNOW




                                           Old Fashioned Sun - Handmade             Pine Owl - Handmade Ornament Magical Moon - Handmade
                                           Ornament                                                                           Ornament
                                                                                    $19.95
                                           $19.95                                                                             $19.95
                                                                                      l!!      BUY N OW
                                              l!! BUYNOW                                                                        l!!   BUYNOW




                                                                                                          2   3   -+




                                 CUSTOMER                   ART&                    STAY CONN ECT ED


   s6,t,
      Soul Works
                                 SERVICE

                                 Contact Us
                                 Prayer Request
                                                            SOULWORKS

                                                            About Us
                                                            Ou r Mission
                                                                                    Art Soulworks LLC
                                                                                    P.O. Box 1179
                                 Helpful Resources          Philanthropy            Evergreen, CO 80439
                                 Ou r Guarantee             Meet the Founder        1.888.308.8659
                                 Shipping Info              Ou r Blog               Fax: 1.888.308.8629




                                                                                       '.,._
                                                                                            j       Your Trusted Source for Giving Gifts of Grace~


                                                      © 2019 Art & SoulWorks. All rig hts Reserved. SitemaQ
                                                                                                                                                       a
Document title: Trusted Source of Jesus Prince of Peace Gifts &amp; Inspiational Art – Art &amp; SoulWorks
Capture URL: https://art-soulworks.com/
Capture timestamp (UTC): Mon, 12 Aug 2019 18:41:33 GMT                                                                                               Page 6 of 6
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 133 of 177 PageID #:2671




                        EXHIBIT Y
                  Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 134 of 177 PageID #:2672




                                     Posts

                                     Reviews            About                                                                                                                                    / ' Suggest Edits

                                     Videos
                                                          PAGE INFO                                                                       STORY
                                     PhOIOS
                                                          l"   Founded in January 2003
                                     Events

                                     About
                                                          O    Price Range
                                                               SS
                                     community
                                                          ®    MissiOn
                                     Email Signup              our mission is to share Jesus "Ponce of Peace· Wilh ltle
                                                               wortd, oneinspnation ata time - tobeanexampleo!God's
                                     Offers                    love & abundance_We have been ca! ed lo See More
                                                                                                                                               Jesus is the Prince of Peace and Heaven is for
                                                          CONTACT I NFO
                                     83&\til#}I                                                                                                Real ..

                                                          ~ Call 888.308.8659                                                                  For unto us a child is born, u nto us a son is gi\'en : and
                                                                                                                                               the gowmment shall be upon his shoulder. and his
                                                          A info@art- soutworks.com
                                                                                                                                               name shall be called Wonderful, Counselor , The
                                                          wi http://Www Art-Soulv\lorks com                                                    mighty God, The everlasting Father, The Prince of
                                                                                                                                               Peace. Isaiah 9 :6
                                                          MORE INFO
                                                                                                                                               Father, energizer me with a supernatural quickening!
                                                                                                                                               Encompass me ,,;th a shield of protection .. because
                                                          O    Release Date
                                                                                                                                               your word says tha...
                                                               2003

                                                          O    Affiliation
                                                                                                                                               See~fore
                                                               Off"icial Source for Jesus Art & Inspiration featuring, Bible
                                                               saipttKe, and encourage quotes from ltle Heaven is for real                ,,. Milestones
                                                               series of book by Todd & Colton Burpo
                                                                                                                                                2012     • ANNOUNCING - JESUS & AKIANE
                                                          O    About                                                                                       MAGNETS
                                                               Trustedsourceof inspirallon& gillsonen leaturingPnoceol
                                                               Peace, ltleHeavenisfor ltleReal faceofJesuspaintedby
                                                               8-year otd,ch~dprodigy, AkianeKramarik. Posts here are by
                                                               Art & Sou1WOl1(s staff & community members not by Akiane
                                                               Kramarik.

                                                          O    lmpressum


                                                          O    Company OvervieW
                                                               Trusted source of Jesus Gifts and Art. We share ltle Word by
                                                               licensing, manufacturing atlddistribubngbeautifUl g1ffsfrom
                                                               Christianartrstsaroundltlewortd. . See More

                                                          O    Prince Of Peace, Akiane' Kramaric's painbng of Jesus,
                                                               created at ltle Age ol 8 in 2003 is featured in the book,
                                                               Heaven is !or Real. by Todd & Collon Burpo- the
                                                               See More

                                                          Y    Awards
                                                               2012 & 2013 ~Prince of Peace· (ofiomal painted by Akiane
                                                               KramarilO was selected for tfle Christian Retail Award by
                                                               Carpentree, our fine artframingpartner_

                                                          O    Products
                                                               Jesus Art& umqueg1ffscreatedbyart1Sts l romaround ltle
                                                               world including caros, stationery products, .i<)Umals, unique
                                                               gilts hand-craned m line metals and so much more.

                                                          ii   Community




                                                     English (US) Espaiiol Fran93is (France) IP :SZ:Olltf.)    -...;o:;.    Portugues (Srasd) Italiano ~~01 D eutsch ~ B 4 .ffl             +
                                                     Sign Up    Log In       Messenger     Facebook Liie     People          Pages    Page Categories      Places    Games      Locations       Marketplace
                                                     Groups     lnsl agram     Local     Fundra1Sers    Services           About   Create Ad     Create Page     Developers    Careers      Privacy     Cookies
                                                     Ad ChOtceS[t>     Terms     Help




                                                                         See more of Prince of Peace Friends on Facebook


                                                                              Log In                             or                   Create New Account




Document title: Prince of Peace Friends - About | Facebook
Capture URL: https://www.facebook.com/pg/jesusprinceofpeace/about/?ref=page_internal
Capture timestamp (UTC): Sun, 06 Oct 2019 19:30:12 GMT                                                                                                                                                               Page 1 of 1
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 135 of 177 PageID #:2673




                        EXHIBIT Z
                    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 136 of 177 PageID #:2674
Archived: Tuesday, July 16, 2019 6:35:39 PM
From: Anne Thull
Sent: Fri, 21 Jun 2019 22:17:22
To: Akiane Gallery
Subject: Re: Update
Sensitivity: Normal



Hi Jonathan,
  Monday is my day off-so it would be good if it was delivered on a Monday to my home address:
3187 17 Mile Dr
Pebble Beach CA 93953
415-706-2816 cell (add my cell)


Yes, I thought Art & Soul was the original website and contact for Akiane's originals - the person who answered (a woman) immediately referred me to the correct website for originals. I think I
recall they said they sell Akiane's prints ? I googled a few times to try to find your 'originals to buy’ website and the response was Art & Soul vs your website .

Thanks very much for all your help!
Anne



      On Jun 21, 2019, at 8:04 AM, Akiane Gallery <prints@akiane.com> wrote:

      Hello Anne,

      We hope all is well!

      Your final payment for the two originals will be upcoming very soon and we are beginning to build your art crate for the shipment of originals. Very exciting!

      Is there a particular date after the 1s t of July that would be most convenient for you to receive the originals?

      Also, the Akiane Gallery has recently begun overviewing it’s online presence in regards to advertising and public relations and we were hoping you could answer a quick
      question for us, when you originally contacted Art&SoulWorks for your inquiry of Akiane’s originals, did you think Art&Soulworks was the “Official Website” of Akiane’s?”

      Thank you so much and we look forward to your correspondence!

      Sincerely,


      Jonathan
      Managing Director
      833 Central Ave. Unit 1250
      Highland Park, IL 6035
      1-208-712-4491
      www.akiane.com
                     Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 137 of 177 PageID #:2675
Archived: Tuesday, July 16, 2019 6:29:15 PM
From: Katja von Tiesenhausen
Sent: Sat, 22 Jun 2019 08:31:26
To: Akiane Gallery
Subject: Re: Akiane Gallery
Sensitivity: Normal


Hello Jonathan!
Yes, that’s correct. When I did the Google search, it was for the particular painting. Instead of typing in Akiane’s name, I typed in “The Light.” That is the website that seemed to be the one
where I could get info for buying the painting. I now think that if I had typed in just her name, perhaps I would have found her actual personal website 1st.

I continue to enjoy the painting every day. A friend of mine came over to see it a few days ago, and as she stood in front of it, she began having amazing insights out of the clear blue...about
things that I was thinking about at the same time that she couldn’t have known. Wow! It’s got quite a special energy.

Hope you and everyone at the gallery are doing well! \u-10179 ?\u-8703 ?\u-10180 ?\u-8417 ?
Katja

Sent from my iPhone

On Jun 21, 2019, at 11:59 AM, Akiane Gallery <prints@akiane.com> wrote:


      Hello Katja,

      We hope you are doing wonderful and all is well!

      The Akiane Gallery has recently begun overviewing it’s online presence in regards to advertising and public relations and we were hoping you could answer a quick question for
      us, when you originally contacted Art&SoulWorks for your inquiry of Akiane’s originals, did you think Art&Soulworks was the “Official Website” of Akiane’s?”

      Thank you so much and we look forward to your correspondence!


      Sincerely,


      Jonathan
      Managing Director
      833 Central Ave. Unit 1250
      Highland Park, IL 6035
      1-208-712-4491
      www.akiane.com
                       Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 138 of 177 PageID #:2676
Archived: Tuesday, July 16, 2019 6:26:50 PM
From: Mark Kramarik
Sent: Tue, 18 Jun 2019 16:08:52
To: Akiane Gallery
Subject: Fw: What are your thoughts about Heaven is for Real?
Sensitivity: Normal




----- Forwarded Message -----
From: Art & SoulWorks <carol@art-soulworks.com>
To: Phebe <phebe_r@hotmail.com>
Sent: Saturday, March 9, 2019, 9:22:57 AM CST
Subject: Re: What are your thoughts about Heaven is for Real?

Phyllis

have sent your message directly to Akiane and her family.


Carol Corneliuson
Art-SoulWorks.com



On Mar 9, 2019, at 3:05 AM, Phebe <phebe_r@hotmail.com> wrote:


          Hi Carol, did you get the email I sent to Akiane about the Blue Horse I was wondering if she could paint?

          Thanks,
          Phyllis
                    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 139 of 177 PageID #:2677
Archived: Tuesday, July 16, 2019 6:26:11 PM
From: Mark Kramarik
Sent: Tue, 18 Jun 2019 16:07:11
To: Akiane Gallery
Subject: Fw: New customer message on March 31, 2019 at 5:44 am
Sensitivity: Normal




----- Forwarded Message -----
From: Art & SoulWorks <carol@art-soulworks.com>
To: Mark Kramarik <markskramarik7@yahoo.com>
Sent: Sunday, March 31, 2019, 9:31:24 AM CDT
Subject: Fwd: New customer message on March 31, 2019 at 5:44 am




Carol Corneliuson
Art-SoulWorks.com



Begin forwarded message:


      From: "Art & SoulWorks (Shopify)" <mailer@shopify.com>
      Date: March 31, 2019 at 4:44:47 AM MST
      To: info@art-soulworks.com
      Subject: New customer message on March 31, 2019 at 5:44 am
      Reply-To: <pmengeln@sbcglobal.net>




                                                          You received a new message from your online store's contact
                                                          form.


                                                          Name:
                                                          Michelle L Engeln

                                                          Email:
                                                          pmengeln@sbcglobal.net

                                                          Page Submitted From:
                                                          contact

                                                          Phone Number:

                                                          Body:
                                                          Are you aware that dhgate is selling your painting?\lineHere is
                                                          the link below:\linehttps://www.dhgate.com/product/heaven-
                                                          is-for-real-jesus-1pcs-home-decor/412438905.html?
                                                          skuAttr=9999:1000
    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 140 of 177 PageID #:2678


Archived: Tuesday, July 16, 2019 6:30:20 PM
From: Akiane Gallery
Sent: charset="utf
To: Anne Picard
Subject: RE: Facebook Page
Sensitivity: Normal
___________________________________
Greetings Anne,

"Prince of Peace Friends" Facebook Page has no affiliation with Akiane or her Gallery.

If you would like to directly view Akiane's social media posts, please visit her official page @akianeart

If you have any other questions or comments, don't hesitate to let us know!


Sincerely,

Jonathan
Managing Director
833 Central Ave. Unit 1250
Highland Park, IL 6035
1-208-712-4491
https://protect-us.mimecast.com/s/vEjuC68mx6F0E3oXt6aYDd?domain=akiane.com



-----Original Message-----
From: Anne Picard <amgen@gwi.net>
Sent: Friday, May 17, 2019 7:14 AM
To: contact@akiane.com
Subject: Facebook Page

Hello Akiane,
   Thank you for your beautiful works of art portraying Jesus. They’re inspiring and amazing.
   I have a question for you. Is the Facebook page, Prince Of Peace Friends your page? It seems to have
changed, and articles and pictures posted aren’t following scripture.
   Just curious, because many people follow that page, and I don’t want them to be misled.
   Thank you!
   Anne

Sent from my iPhone
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 141 of 177 PageID #:2679




                      EXHIBIT AA
 @11~                                                         of Search
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 142 0. 177 PageID #:2680
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 143 of 177 PageID #:2681




                      EXHIBIT BB
                 Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 144 of 177 PageID #:2682
                            Welcome! Joinfree or Si!;Jn in                                                                                              ®    Buyer Protection   Help v        CX)   OHport       OSave more on our   Appl      E119hsh "'




                            DH               .com
                                           BvyGlobaly - SelGloball'f
                                                                       Shop by
                                                                       Categories v
                                                                                             I'm shopping for_



                           Sokl By   wumami      29 Transact10os 100% Pos111Ve Fee<lbaCK     U    Messaoe     (0    Online Cflat




                                                                                   Heaven Is for REAL Jesus -1 ,1 Pieces Canvas Prints Wall Art Oil Painting Home Decor
                                                                                                                                                                                                                       More Choices
                                                                                   (Unframed/Framed) 24X36.
                                                                                                                                                                                                                                     Courageous Voyage
                                                                                                                                                                                                                                     Thom.as i<.lk.Jde
                                                                                                 Price   US $5.98 · 85.72 I Piece                                                        Rr fr ~ncr Currrncy •
                                                                                                                                                                                                                                     USS15.38 - 508.J.4


                                                                                                  size       Size
                                                                                                                                                                                                                                     '"""

                                                                                                                                                                                                                      II
                                                                                                                                                                                                                                     Yoo,Bel byBrenl
                                                                                                                                                                                                                                     lynchHiOhOualityart
                                                                                             Options         Select -                                                                                                                USS15.38 - 788. 55


                                                                                           Wholesale
                                                                                       Price {Pteee)
                                                                                                         ,.
                                                                                                         USS6.00
                                                                                                                                   ,O•            ...
                                                                                                                                                  USS6.9 l
                                                                                                                                                                                     100•
                                                                                                                                                                                     USS6.20                 >
                                                                                                                                                                                                                                     """"
                                                                                                                                                                                                                                     Vdoo.tnlighl


                                                                                            Quantity                    Piece 1~ inSloci. { Stock in; liilim CN )                                                                    us s ,s.38 - 548.96


                                                                                      Shipping Cost      Free Shipping to United States Via ePackel •
                                                                                                                                                                                                                                     '"""
                                                                                                         Eshmi!lted delivery t,me: Oct l i!lnd 25, sh,ps out w,thin 3 bl.Ism= di!lys ?                                               OLD SAM PEABODY
                                                                                                                                                                                                                                     TAKE S TEA HiQI,


                           <          IPl m•ii >                                           Total Cost    The total price wi depend on the final product features you select


                                                                                                                 Buy it Now                 Add to cart
                                                                                                                                                                                                                                     USS7.15 - 488.55

                                                                                                                                                                                                                                     '"""
                           So«,M o mc mg e:: i                                                           •      Add to Favorite Items . ( OJ
                                                                                                                                                                                                                                              10




                                                                                           Guara~!:r     OR eturn policy 8           On-time Delivery in 28 days
                                                                                                                                                                                                                                                               m
                                                                                                                                                                                                                                                               u
                            Customers Who Bought This Item Also Bought                                                                                                                                                                                   114




Document title: 2019 Heaven Is For REAL Jesus 1,Canvas Prints Wall Art Oil Painting Home Decor Unframed/Framed 24X36. From Wumami, $5.98 | DHgate.Com
Capture URL: https://www.dhgate.com/product/heaven-is-for-real-jesus-1-1-pieces-canvas/460186380.html#s42-21-1;searl%7C2686781512
Capture timestamp (UTC): Sat, 21 Sep 2019 02:17:43 GMT                                                                                             Page 1 of 1
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 145 of 177 PageID #:2683




                      EXHIBIT CC
 G o-,gle
             Q. All
                       Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 146 of 177 PageID #:2684
             Art Akiane and Prince of Peace


                       e;J   Im ages      (j} Shopping


             About 156,000 results (0.83 seconds)


             See Art Akiane and Prince of Peace
                                                         (ID News      G Videos       : More          Settings       Tools
                                                                                                                                         -
             Prince of Peace           Even A Sparrow      The Light             2019 Tuvalu $1            Large Gallery-
                                       canvas Print /                            1-ozSilver                wrapped ...
             $59 .00                   $49 .63             $350 .0 0             $39.95                    $87.4 9
             Etsy                      FineArtAmerica.     Etsy                  GovMint.com               GreatBigCanva ...




            Akiane said Prince of Peace is one of her most favorite and
            memorable paintings. At the young age of eight. a mysterious
            carpenter was introduced to her in the hope that his facial
            features would inspire Akiane. ... Years later, when he saw
            Kramarik's Prince of Peace on TV, he told his father "Dad, t hat
            one's right."


            Akiane - Wikipedia
            https://en.wikipedia.org > wiki > Akiane

                                                                            O   About Featl.Ked Snippets      •   Feedbacl(




             Images for Art Akiane and Prince of Peace




             7      More images for Art Akiane and Prince of Peace                                    Report images




             Prince Of Peace - Official Akiane Gallery - Akiane Kramarik
             https:// akiane.com , product , prince-of-peace ...
             $59.00 to $3,300.00 - In stock
             For many years a blurry image of Prince of Peace appeared to me in my dreams and visions.Only
             after a mysterious carpenter came knocking on our door one ...



            People also ask

            How much is akiane Kram arik worth?


            How old is akiane Kramarik today?


            What nationality is akiane Kr amarik?


            Where was akiane Kramarik born?

                                                                                                                  Feedback



             Akiane Kramairk Jesus Painting - Past, Present & Future - Art ...
             https :// art-soulworks.com >pages, prince-of-peace-past-present-future ...
             Painted by a child prodigy, Akiane Kramarik. ·prince of Peace, the Resurrection Painting" is the
             first in a series of inspirational paintings of Jesus by American artist Akiane Kramarik. who
             created this masterful portrait of Jesus at age 8. Naturally, Aki ane's family was ..


             Prince of Peace - The Painting - Art & SoulWorks
             https ://art-soulworks.com , pages , prince-of -peace-painti ng ...
             Why is a child's Jesus •prince of Peace" painting sought after? .. (More of the Akiane's story can
             be found in her biography, Akiane: Her Life, Her Art, Her Poetry.)


             Akiane - Wikipedia
             https://en.w i kipedia.o rg , w i ki > Akiane ...
             Akiane said Prince of Peace is one of her most favorite and memorable paintings. At the young
             age of eight, a myst erious carpenter was int roduced to her in t he hope that his facial features
             would inspire Akiane. ... Years later, when he saw Kramarik's Prince of Peace on TV, he told his
             father "Dad, that one's right"
             Early life · Paintings · Spirituality · Prince of Peace



             Videos



                                                                                                 ·; ·
            IDI
             Comparison o f t he ISA
             Tiie, Prince of Peace
             and Shroud of Turin
                                                    Akiane on The Katie
                                                    CouricShow
                                                                                         0 22   '1JI..L~
                                                                                         Prince Of Peace &
                                                                                         Shroud Of Turin




             Akiane Kramarik                        Akiane Kramarik                      Akiane Kramarik
             YouTube-Jan 14, 2014                   Youlube - Jan B, 2014                Youlube - Jan s. 2014




Document title: Art Akiane and Prince of Peace - Google Search
Capture URL: https://www.google.com/search?source=hp&amp;ei=OkuaXfqfJeKMtgXgpK_4Cg&amp;q=Art+Akiane+and+Prince+of+Peace&amp;oq=Art+Akiane+and…
Capture timestamp (UTC): Sun, 06 Oct 2019 20:23:50 GMT                                                                                  Page 1 of 2
 Go gle      Art Al<iane and Prince of Peace




             ~
                     Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 147 of 177 PageID #:2685

                    More images for Art Akiane and Prince of Peace                                    Report images
                                                                                                                                         -
             Prince Of Peace - Official Akiane Gallery - Akiane Kramarik
             https://akiane.com >product> prince--0f-peace ...
             $59.00 to $3,300.00 - In stock
             For many years a blurry image of Prince of Peace appeared to me in my dreams and visions.Only
             after a mysterious carpenter came knocking on our door one



            People also ask

            How much is akiane Kram arik worth?

            How old is akiane Kramarik today?

            What nationality is akiane Kramarik?

            Where was akiane Kramarik born?

                                                                                                                Feedback



             Akiane Kramairk J esus Painting - Past, Present & Future - Art .
             https://art-soulworks.com , pages, prince-of-peace-past-present-future ...
             Painted by a child prodigy, Akiane Kramarik. «Prince of Peace, the Resurrection Painting" is the
             first in a series of inspirational paintings of Jesus by American artist Akiane Kramarik. who
             created this masterful portrait of Jesus at age 8.        Naturally, Akiane's family was ..


             Prince of Peace - The Painting - Art & SoulWorks
             https://art-soulworks.com , pages, prince-of -peace-pai nting ...
             Why is a child's Jesus «Prince of Peace" painting sought after? .. (More of the Akiane's story can
             be found in her biography, Akiane: Her life, Her Art. Her Poetry.)


             Akiane - Wikipedia
             https://en.wikipedia.org >wi ki >Akiane ...
             Akiane said Prince of Peace is one of her most favorite and memorable paintings. At the young
             age of eight, a mysterious carpenter was int roduced to her in the hope that his facial features
             would inspire Akiane . ... Years later, when he saw Kramarik's Prince of Peace on TV, he told his
             father "Dad, that one's right."
             Early life · Paintings · Spirituality · Prince of Peace



             Videos




             Comparison of the ISA                   Akiane on The Katie                 Prince Of Peace &
             Tile, Prince of Peace                   CouricShow                          Shroud Of Turin
             and Shroud of Turin



             Akiane Kramarik                         Akiane Kramarik                     Akiane Kramarik
             YouTube -Jan 14, 2014                   YouTube · Jan 8, 2014               YooTube -Jan 8, 2014




             Prince of Peace painting - STOLEN - Facebook
             https://www.facebook.com , jesusprinceofpeace >posts, prince-of-peace-... ...
             Prince of Peace painting· STOLEN· leaving Akiane heartbroken! ... «Prince of Peace" painting of
             Jesus was a constant grief but ... httpsJ/art-soutworks.com/ ...


             2016 "Prince of Peace" and Art by Akiane... - Prince of Peace.
             https://www.facebook.com , jesu sprinceofpeace > posts , 2016-prince-of-... ...
             2016 "Prince of Peace" and Art by Akiane Calendar Now Available• Check out the SALE at Art &
             soul w orks · the 2016 Akiane Jesus Calendar headlined "Be


             For child art prodigy Akiane, J esus is for real I God Reports
             godreports.com , 2012/01 , for-chil d-art-prodigy-akiane-jesus-is-for-real ...
             Jan 4, 2012-Akiane's painting of Jesus was a painstaking effort. "The 'Prince of Peace' took me
             40 hours to paint and another 20 hours of working wit h .


             Akiane Kramarik painting Prince of Peace at age 8 1AMAZING.
             https://www.pinterest.com , pin ...
             Akiane's Prince of Peace Portrait of Jesus ( by 8 yr old that claims to have ... About Akiane's
             Prince of Peace Painting Revealed on the - Art & SOulWorks Peace ..



             Searches related to Art Akiane and Prince of Peace

             akiane kramarik prince of peace original            prince of peace painting and shroud of turin
             akiane prince of peace original                     father forgive them painting
             prince of peace painting stolen                     akiane kramarik poetry
             akiane prince of peace stolen                       akiane kramarik married



                                       Goooooooooogle                                      >
                                               1 2    3 4    5 6 7 8 9 10                Next


             • Manhattan, New York. NV · From your Internet address Use precise location Learn more

             Help     Send feedback         Privacy         Terms




Document title: Art Akiane and Prince of Peace - Google Search
Capture URL: https://www.google.com/search?source=hp&amp;ei=OkuaXfqfJeKMtgXgpK_4Cg&amp;q=Art+Akiane+and+Prince+of+Peace&amp;oq=Art+Akiane+and…
Capture timestamp (UTC): Sun, 06 Oct 2019 20:23:50 GMT                                                                                  Page 2 of 2
                                 ~                                                                                            •    Rashad       Home       Fmd Fnends      Create

                Case: 1:19-cv-02952 Document #: 66-1 Filed:
                                  All          Posts   Places
                                                              10/07/19 Page 148 of 177 PageID #:2686
                                                         People            Photos             Videos         Pages                         G roups         Apps         Events        Unks


                                 Filter results                                                                                                                         Eng~sh (UK) English (US) Espanol
                                                                  Videos                                                                                   See all                                               +
                                                                                                                                                                        Portugues ( Brasil) F ran931s (France)
                                 POSTS FROM
                                                                                                     When Akiane was asked by Oprah where her
                                  • Anyone                                                           talent originated from, how did you think Akia ...                 Pnvacy Terms Adverbs11g AdChOK:eS (t>
                                                                                                                                                                        Cookies More ·
                                      Yoo                                                            Ponce of Peace Friends
                                                                                                                                                                        Faceboo1<0 2019
                                                                                                     5March2015 235,494 YleWS
                                      Yourfnends

                                      Your groups and Pages

                                      Public
                                                                                                     lhe true story of Akiane kramarik vision saw and
                                                                                                     met Jesus christ i n dreaming. She was child ...
                                  + Choose a source
                                                                                                     NoelMendrvil
                                                                                                     22January2016 173views
                                 POST TYPE                        •
                                  • Alposts
                                                                                                     Celebrating 10 Years of Akiane Painti ngs
                                      Poslsyou'Veseen
                                                                                                     Akiane- 10 Years of Art - 18 years of Age 2012
                                                                                                     Prince of Peace Fnends
                                 POSTED IN GROUP
                                                                                                     10June2014
                                  • Anygroup

                                      Youroroup:s
                                  +   Choose a group                  1/1!!1;.      Prince of Peace Friends
                                                                      ~             Page 714K like this Community

                                 TAGGED LOCATION
                                                                  14 Mar 0 .. with a canvas print. of Jesus, Prince of Peace, •
                                  • Anywhere                      by Akiane Kramnik_ThiS anointed Jesus portrait ts believed
                                  +   Choosealocabon
                                                                  to be the real face of Jesus, the resurrection painting of
                                                                  Christ by 8-year-old Akiane Kramarik seen on the Oprah
                                                                  Winfrey sho... - ..
                                 DATE POSTED

                                  • Anydate                       00            15•                                                      68 comments 260 shares

                                      2019
                                      2018                        Photos                                                                                   See all
                                      2017
                                  +   Choose a dale




                                                                  l!/J;.            Prince of Puce Friends
                                                                  . . . . Page 714Klikethis community

                                                                  31 Aug 2018 0 ...where to get Your complementary Prince
                                                                  of Peace Picture and Akiane Info a, www. Art-
                                                                  SoulWorxs.com



                                                                  0 0 27•                                                                 31 commenls 75shares



                                                                  l!/J;.            Prince of Pe.ice Friends
                                                                  . . . . Page 714Klikethis Community

                                                                  1 sep 201 s 0 Jesus, Prince of Peace by Akiane Kramarik -
                                                                  You are chOsen, blessed and highly favored! - Montage by
                                                                  Art & SoulWon<:s



                                                                  0 0 11•                                                              891 commenls 6 7K shares



                                                                                           Prince of Peace Friends                                      •• Uke
                                                                                           Page 714K l*eth1s

                                                                                           Trusted source of inspiration & gifts often featuring Prince of Peace,
                                                                                           the Heaven is for the Real face of Jesus painted by 8-year old, ch



                                                                                           PRINCE OF PEACE                                               +Join
                                                                                           Group · 12K members

                                                                                           Nobody dimbs mountains for scientific reasons. Science is used to
                                                                                           raise money for the expeditions, but you really climb for the hen o ...
                                                                                           6posls a day



                                                                      «:.;_]'"-'-   Misty Black
                                                                      ·'fJJ:'       Skool of Hard Knox

                                                                  11 Oct 2018 0              All I have to stand on ts




                                                                  o,




                                                                  00                 58K                                               231 comments 868 shares



                                                                       ~ ArtTalk 'n
                                                                      m             Page 1.1Kli<:e th1s ProductfseMCe
                                                                                                                                                                                                                     C hnt




Document title: Art Akiane and Prince of Peace – Facebook Search
Capture URL: https://www.facebook.com/search/top/?q=Art%20Akiane%20and%20Prince%20of%20Peace&amp;epa=SEARCH_BOX
Capture timestamp (UTC): Sun, 06 Oct 2019 20:09:22 GMT                                                                                                                                                                       Page 1 of 3
                                 ~                                                                                      •   Rashad          Home       Fmd Fnends      Create

                Case: 1:19-cv-02952 Document #: 66-1 Filed:
                                  A ll         Posts   Places
                                                              10/07/19 Page 149 of 177 PageID #:2687
                                                          People        Photos            Videos         Pages                         G roups         Apps         Events       Unks
                                                                   u v ra:.i :> 11"'-
                                 Filter results                                                                                                                     Eng~sh (UK) English (US) Espanol




                                                                                                                                            !I
                                                                                                                                                                    Portugues (Brasil) Fran931s(France)    +
                                 POSTS FROM                            ~ ArtTalk'n
                                  • Anyone                         .ffl       Page 1 1K li<e this ProductfseMCe                                                     Pnvacy Terms Adver1-1g AdCholces (t>
                                                                                                                                                                    Cookies More ·
                                      Yoo                          9Jan - 0 ... inleamingabout thesignif1eanceofAkiane's                                            facebool(02019
                                      Yourfliends                  depictions of Jesus, you can read llere:
                                                                   http:/lmarialang.neUprince-of-peace-by-akiane-kramarik/
                                      Your groups and Pages
                                      Public

                                  +   Choose a source
                                                                   00•                                                                              2shares

                                 POST TYPE

                                  • Alposts                        l!!t,.     Prince of Puce Friends
                                      Posis you-Ve seen            'IIJ' Page           714K lil<e this community

                                                                   14 Oct 2016 - 0 Prince of Peace painting amazes believers
                                 POSTED IN GROUP                   and scientists ... read more here: hnps:/lart-
                                  • Anygroup                       sourworks.comlpages/prince-of-peace-painling
                                      Your groups
                                  +   Choose a group
                                                                   00          1 3K                                                   44 comments 390 shares

                                 TAGGED LOCATION

                                  • Anywhere
                                                                              Burke Veazey
                                  +   Choosealocabon


                                 DATE POSTED
                                                                   25 Jan 2018 0 Art and the Prince of Peace W hen Akiane
                                                                   Kramiarik was 8 years old she painted a portrait of Jesus
                                  • Anydate                        she called The Prince of Peace. It became famous the wor1CI
                                      2019                         over. Unfortunately, the original portrait was stolen. Then at
                                      2018                         22 years of age, Akiane was asked to recreate the image. ..
                                      2017                         o,
                                  +   Choose a dale

                                                                   l!t,.      Prince of Peace Friends
                                                                   ~ Page 714Kl1keth1S community
                                                                   14 Jan 0 ...anxieties and giving me your peace •               •
                                                                   See Akiane Art        a
                                                                                     Click Here: https:lfart-
                                                                   soutworks.comlcollectionsJspecials




                                                                   OO m                                                               31 comments 117 shares



                                                                   l!t,.      Prince of Peace Friends
                                                                   ~ Page 714Klikethis community

                                                                   12 Jan 0 .. https://art-soulworks.comlpages/free-jesus-
                                                                   pictures • Akiane Art Gallery          a
                                                                                                      Click Here: https:llart-
                                                                   soutworks.comlcollectionsJspecials



                                                                   0 0 211                                                             11 commenls 28shares



                                                                   ,i-;i. ., Charles Knowles
                                                                   '1IIJ'     CollSion Repair Customer Support at TSLA

                                                                   14 Jan 2018 0         I lave her art work! Amazing




                                                                              Sa.rah Bunch
                                                                              UP Photoorapoers· Soaety

                                                                   t5 Dec 2018 0      .. an invented name for the process of
                                                                   making fine art prints from a digital source using high quality
                                                                   ink-jet printing. Printed with Epson technology using high
                                                                   quality Epson pigmented inks. Longevity 70 to 100 - ..
                                                                                                                                             g     ~




                                                                              Erica Marti nez "" Thriving Christian Artists


                                                                   11 Dec 2018 0          . blessed@ also it is a recreation of
                                                                   Akiane Kramarik artwork named "Prince Of Peace"




                                                                   00          56                                                         4 comments 1 share



                                                                              Marco Borrillo
                                                                              SCOtts<lale, AriZona




                                                                                                                                             •
                                                                   11 Auo 0 ...that l have ever seen. Title is "The Prince of
                                                                   Peace." Documentary on her here complete with a IOOk at
                                                                   au her best paintings.



                                                                   o ,                                                                    3 comments 1 share



                                                                   #l'!'J;.   Prince of Peace Friends
                                                                   ~ Page 7t4Klikethis community
                                                                   9 Jan 0 .. . https://art-soutworks.comlpages/free-jesus-
                                                                   pictures • Akiane Art Gallery          a
                                                                                                       C lick Here : https:11art-
                                                                   sourworks.com1co11ectionsJspecials



                                                                   00          487                                                    28 comments 123 shares




                                                                   •          Di.1.na Reiter "" W.1.tertoo tor s.11e Group
                                                                                                                                                                                                               Chnt




Document title: Art Akiane and Prince of Peace – Facebook Search
Capture URL: https://www.facebook.com/search/top/?q=Art%20Akiane%20and%20Prince%20of%20Peace&amp;epa=SEARCH_BOX
Capture timestamp (UTC): Sun, 06 Oct 2019 20:09:22 GMT                                                                                                                                                                Page 2 of 3
                                 ~                                                                                           •   Rashad      Home        Fmd Fnends       Create

                Case: 1:19-cv-02952 Document #: 66-1 Filed:
                                  A ll


                                 Filter results

                                 POSTS FROM
                                               Posts   Places
                                                              10/07/19 Page 150 of 177 PageID #:2688
                                                          People       Photos            Videos           Pages

                                                                   15 Dec 201s 0 ... an invented name for the process of
                                                                   making fine art prints from a digital source using high quality
                                                                   ink -jet printing. Printed With Epson technolOgy using high
                                                                   quality Epson pigmented inks. Longevity 70 to 100 - ..
                                                                                                                                      G roups

                                                                                                                                              g     •
                                                                                                                                                         Apps         E vent s      U nks



                                                                                                                                                                      Eng~sh (UK) English (US) Espanol
                                                                                                                                                                      Portugues(Bra sil) Fran9<11s(France)
                                                                                                                                                                                                               +

                                  • Anyone                                                                                                                            Pnvacy Terms Adverbs11g AdChOK:eS ('t>
                                                                                                                                                                      Cookies More ·
                                      Yoo                          o,                                                                                   2shares       facebool(0 2019
                                      Yourfliends

                                      Your groups and Pages

                                      Public                                  Erica Marti nez     ~   Thriving Christian Artists

                                  +   Choose a source
                                                                   11 Dec 2018 0 . blessed@ also it is a recreation of
                                 POST TYPE
                                                                   Akiane Kramarik artwork named "Prince Of Peace"

                                  • Al posts
                                      Posis you-Ve seen


                                 POSTED IN GROUP
                                                                   0 0 ~ 56                                                                4 comments 1 share

                                  • Any group
                                      Your groups                             Marco Borrillo
                                                                              Scottsdale, Anzona
                                  +   Choose a group

                                                                   11 Aug 0     that I have ever seen. Title is "The Prince of                 •
                                 TAGGED LOCATION                   Peace." Documentary on her here complete with a IOOk at
                                  • Anywhere                       au her best paintings
                                  +   Choose alocabon


                                 DATE POSTED                       0      7                                                                3 comments 1 share

                                  • Anydate

                                      2019                         l!!Ji.     Prince of Puce Friends
                                      2018                         ~          Page 714K like this Community
                                      2017
                                                                   9 Jan 0     https:llart-soulWOr1<.s.corntpages/free-jesus-
                                  +   Choose a dal e               pictures • Akiane Art Gallery a, Cliek Here: https:llart-
                                                                   soutworkS.comtcolleCtiOnsJspecials



                                                                   00           487                                                  28 comments 123 shares




                                                                   •          Diana Reiter " Wate r1oo for Sale Group


                                                                   4 Jun 0 Prince of Peace




                                                                       ~      :~&:~::;s               Retail company




                                                                                                                                              Ill
                                                                   24 Mar 20 170 The Shrotld of Turin and Prince of Peace by
                                                                   Akiane Kramarik are onen compared ... did you know the
                                                                   Shroud of Turin is featured the book and upcoming movie ..
                                                                   A Case for Christ .. it win be in theaters earty April. See
                                                                   Video showing more simi1artties here - click the link -...

                                                                   00     133                                                         9 comments 352 shares



                                                                   l!!Ji.     Prince of Puce Friends
                                                                   ~          P age 714K like this Community

                                                                   11 Jul 2015 0 Free Prince of Peace cards -instant
                                                                   download - www.Art-SoulWorks.com




                                                                                                                                     39 comments 295 shares



                                                                   ~ Pete Right er
                                                                   'lU        Columbus State university

                                                                   13 Apr 2018 - 0      the age of 8, God gave child art prodigy
                                                                   Akiane Kramarik a vision of heaven. and Jesus Christ. This
                                                                   is the portrait of Jesus ~Prince of Peace: as she remembers
                                                                   him. But that story doesni end there. Colton Burpo, wtio in
                                                                   real life experienced time in heaven during his emergency

                                                                   0 0 10                                                                 11 comments 4sha,es



                                                                                      Prince of Peace Catholic Church and School                        + Join
                                                                                      Group
                                                                                      Group - 324 members

                                                                                      The online community of Prince of Peace parishioners and school
                                                                                      parents!
                                                                                      4posts a day




                                                                   ••                 Prince of Peace
                                                                                      Group - 487 members

                                                                                      3posts a day



                                                                                      Prince Of Peace MOPS and MOM Snext-
                                                                                      Springfi• ld, VA
                                                                                      Group - 67mernbers

                                                                                      6posts a day
                                                                                                                                                        +




                                                                                                                                                        +
                                                                                                                                                            Join




                                                                                                                                                            Join




                                                                            'fiiffi   Prince o f Peace Craft and Gift Shows                             +   Join
                                                                   ~

                                                                   .
                                                                   I
                                                                            CRA Group - 970 members
                                                                             FA
                                                                          --'EF       Put on your shopping shoes: if s Ho~day Craft Show Time! Drop in
                                                                                      to see our talented artisans and selection of Holiday delights! ..
                                                                                      17postsaweek


                                                                                                            End of results
                                                                                                                                                                                                                   C hnt




Document title: Art Akiane and Prince of Peace – Facebook Search
Capture URL: https://www.facebook.com/search/top/?q=Art%20Akiane%20and%20Prince%20of%20Peace&amp;epa=SEARCH_BOX
Capture timestamp (UTC): Sun, 06 Oct 2019 20:09:22 GMT                                                                                                                                                                     Page 3 of 3
 Want more to discover? Make Yahoo Your Home Page See breaking news & more every bme you open YOU" browser                                                                                                      No Thanks            Add it now

                                  Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 151 of 177 PageID #:2689
                    Art Akiane and Prince of Peace
                                                                                                            El                                                                                               Sign in     B               yahoo/

                    Web        l11a..s      Vk,.o        .....       Mo->re -     Anytime -                                                                                               Get beautiful photos on ev ery new browser window Download »



                    Prince Of Peace - Official Akiane Gallery                                                                   Shop for Art Akiane and Prince of Peace
                    ak.iane com'producUprince-0f- ..,
                    Prince Of Peace For many years a blurry image of Prince of Peace appeared to me in my dreams                                 2019 Tuvalu Akiane's Prince Of Peac ..
                    and visions Onty after a mysterious carpenter came knocking on our door one afternoon that I knew it                         ModemCoinMart
                    was the right time to paint the story of hope
                                                                                                                                                 $39.95
                                                                                                                                                 Free Shipping
                    Past, Present & Future - Official Akiane Kramarik Art
                    a rt-soulworks.comtpageSlprince-Of-peace-past. . . ..,
                    "Prince of Peace, the Resurrection Painting" is the first in a series of inspirational paintings of
                    Jesus by American artistAkiane Kramarik, who created this masterful portrait of Jesus at age 8


                    Art Akiane And Prince Of Peace - Image Results




                    More Art Akiane And Prince Of Peace images


                    Key Revelation About Akiane's Prince of Peace Painting .
                    art-soulworks .comlbk>gs/posts/98897222 -key... ..,
                    Akiane Kramarik is considered lo be one of the world's top 20 artists, and although a completety self·
                    taught artist, she is also considered to be the world's first binary genius in realism art and poetry
                    " Princ e of Peace· by Akiane Kramarik


                    Prince of Peace, Canvas Prints, artist Akiane Kramarik _
                    www.pinterest comtpin/101331060352536668 ..,
                    Jesus "Prince of Peace• made by Akiane Kramarik at age She's a child art prodigy, born on Ju~
                    1994 at Mount Morris, llinois from an Athei st Looked up this girfs story and painting · prince Of
                    Peace· after reading the book Heaven Is For Real Both amazing!


                    Comparison of the ISA nte, Prince of Peace and Shroud of ..
                    www.youtube.com/watch?v=UislxFV M6M ..,
                    Akiane's Painting " Prince Of Peace" Compared to the Shroud Of Turin and ISA Tile. Prince Of
                    Peace by Aki ane Kramar ik, Art Akiane LLC , httpllakiane com


                    For child art prodigy Akiane, Jesus is for real I God Reports
                    godreports.com1201210111or-child-art-prodigy-akiane... ..,
                    " Prince of Peace" by Akiane At eight·years-01d, Akiane decided she wanted to paint the face of
                    Jesus, based on the visions she received She looked for a person she might use as an artist's model
                    for a long time, and finally told her family they should pray for God to send someone


                    Akiane
                    akiane.com ..,
                    Welcome to the remari!:able world of internationally renowned artist Akiane Kramarik View & Shop
                    inspirational Aft! Watch spiritual Films! Read her incredible Story!


                    Amazon.com: akiane kramarik paintings
                    www.amazon.com!akiane-kramarik-paintings/s?k= ... ..,
                    Akiane Kramarik Prince of Peace 5x7 Double Matted Print (5x7, Double Matted Paper Print)


                    Prince Of Peace I Creative I Jesus painting, Peace painting .
                    co.pjnterest.com/pin/165577723780421308 ..,
                    Jesus, Prince of Peace Gifts & A rt featuring the real face of Jesus - confirmed by Colton Burpo in
                    Heaven is for Real book & movie, painted by &-year old artist Aki ane Kramarik. Plus, unique
                    handcrafted, Christmas ornaments. cards and more inspirational aftisan crafted gifts with 10%
                    donat ed lo help others in need


                    Amazon.com: akiane prince of peace
                    www.amazon .com/akiane-plince-peace/s?k=akiane. ..,
                    Akiane Kramarik Prince of Peace 8x10 Double Matted Print (8x10, Double Matted Paper Print)


                    Also Try
                    art akiane and p lince of peace lyrics        prince of peace cathOlic churctl
                    art akiane and prince of peace quotes         prince of peace olathe ks
                    art akiane and prince or peace images         prince of peace tyries
                    art akiane and plince of peace prayer         prince of peace tea


                   [D                                                                                      5,270,000results
                           2
                                                 ""'
                    Selling,    Help      Sugge!tlons     Privacy (Updated)     Terms (Updated)                               Aboutlhrspage   Powered by Bing.,.




Document title: Art Akiane and Prince of Peace - Yahoo Search Results
Capture URL: https://search.yahoo.com/search?p=Art+Akiane+and+Prince+of+Peace&amp;fr=yfp-t&amp;fp=1&amp;toggle=1&amp;cop=mss&amp;ei=UTF-8
Capture timestamp (UTC): Sun, 06 Oct 2019 20:40:31 GMT                                                                                                                                                                                Page 1 of 1
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 152 of 177 PageID #:2690




                      EXHIBIT DD
    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 153 of 177 PageID #:2691



O
SoulWorks
          ict
     January 28, 2019

     Art Akiane, LLC
     Akiane Kramarik and Family
     585 Sumac Rd.
     Highland Park, IL 60035

            RE: Letter, dated January 10, 2019

     Dear Ones,

     It has been 12 years since we embarked upon the unknown journey you referred to in your
     January 10, 2019 letter. You said “we embarked upon and unknown journey … We all
     worked by faith more than by sight in order to move Akiane’s mission and art forward.
     Sometimes we stumbled and sometimes we misunderstood one another, but we always
     kept on walking … to reveal God’s work through us”. I totally agree! We have definitely
     been through thick and thin. We have always looked out for one another and helped one
     another much as a family would.

     Because I am still trying to understand the contents and long-range implications of your
     letter and licensing dissolvement request I have taken the time to re-read nearly 3000
     emails beginning with our initial conversations in 2006 to the present. This review has
     been helpful to me and may be useful for you as well.

     The history of ArtAkiane LLC, Akiane Art Gallery LLC and Art & SoulWorks LLC (ASW) is
     presented to you in chronological order in the following pages. Perhaps these notes will
     be useful to all and provide insights for Akiane, owner of Akiane Art Gallery, and Jeanlu,
     the Managing Director, who were both children when we began our journey.

     Thinking back, I still recall the excitement Foreli and I had as we discussed the possibilities
     of sharing Akiane’s art with the world another way. In 2006 the most economical option
     available to acquire Akiane’s art was to purchase a canvas for $1800 - a cost the average
     household could not afford. God says, “If you love me, feed my sheep.”

     When I first saw Akiane’s “Prince of Peace” I felt God encouraging me to find ways to
     share Jesus and Akiane’s gifts with the world.

     God blessed us, and things fell in to place beginning our business relationship. It had only
     been a few weeks earlier that I watched a DVD of Paul Keith Davis interviewing Akiane.
     We were new Christians ourselves and were amazed as Akiane recalled her heavenly
     encounters. After listening to Akiane’s description of her resurrection painting of Jesus we
     planned to purchase “Prince of Peace” for our home, but soon we realized that God had
     other plans for us.



                                                          1

           www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 154 of 177 PageID #:2692



O
SoulWorks
          ict
     As the past Director of the Private Label Division of Antioch Publishing, and with nearly
     three decades of corporate business experience, my name was well known in the industry.
     Product development and industry trade shows were second nature. I worked closely with
     key account buyers and understood their purchasing needs. I had taken early retirement
     from Antioch Publishing in 2003 and founded Art & SoulWorks LLC using a portion of my
     retirement savings. At that time I developed BookArt™ bookmarks for Barnes & Noble.
     These handmade bookmarks were in stores across the country and in 2006 BookArt™
     represented 100% of our business. Beginning in 2006 the ASW focus was on a divine
     mission! For the past 12 years ASW’s dedication to excellence in promoting our Gifts &
     Art by Akiane collection has grown and our metals have not grown as significantly due to
     my focus on Akiane’s needs and requests. Gifts & Art by Akiane currently represent over
     80% of our business efforts and revenue.

     I approached my buyers at Barnes & Noble (as well as several other Christian companies
     that I had built relationships with over the last 10 years) and presented them with Akiane’s
     art for custom products. I shared the Kramarik family story. Indeed, they were very
     interested in having Art & SoulWorks create bookmark, journals, cards and other “social
     expressions” featuring the art of this young girl who was telling the world about bringing
     her atheist family to know Jesus! Each buyer I spoke with was encouraged and delighted
     with what God had done through Akiane and the Kramarik family. This category, known as
     “book sidelines” would make Akiane’s art available to the world at very affordable prices!
     Remember, Foreli, creating gifts featuring Art by Akiane was the topic of our very first
     phone conversation. Official Gifts & Art by Akiane became our tagline and slogan for this
     category and all of the Gifts we created with your blessing, assistance and approval going
     forward.

     By the middle of May 2006, I had formally presented Akiane’s art to the Barnes & Noble
     Gift Department Management as well as to Dave Brown, the CEO of Family Christian.
     Based on much prayer and the overwhelming positive feedback from the Art & SoulWorks
     customer base Mark, Foreli and I agreed to move forward.

     Art & SoulWorks’ mission statement closely paralleled the ArtAkiane LLC goal of making
     the face of Jesus, through Akiane’s painting, Prince of Pace, available to every home in
     the world together. Because of this we all believed that embarking on this divine mission
     was a directive from God.

           Art & SoulWorks’ mission is to be a corporate example of God’s Love and
           abundance by providing wholesome-value based retail products designed to inspire,
           educate, raise consciousness and support wholeness in our society.

           10% of more of all profits from our sales are continually donated to charities,
           organizations and causes that help mend broken hearts, broken homes and broken
           lives throughout the world in the name of Jesus.



                                                         2

          www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 155 of 177 PageID #:2693




 In May 2006 Art & SoulWorks presented the Kramarik family with our “Retail Outreach”
 business mode; specifically designed to ensure the greatest success spreading the word
 about Jesus through Akiane’s story, art & poetry. Helping others by sharing love, hope
 and encouragement became our joint mission. We all agreed on the business strategy for
 sharing Akiane’s story and art with the world beginning with retail bookstores and outlets
 across America.

 We began with our first bookmark project at
 Barnes & Noble. Very soon afterwards,
 Akiane paintings titled “Trust” and “Supreme
 Sanctuary” were presented to the world on
 beautiful, hand tasseled bookmarks. Art &
 SoulWorks business changed from our focus
 on hand-crafted metals to include the
 creation, development and manufacturing of
 bookmarks, wallet cards, calendars and
 greeting cards based on our new licensing
 agreement and divine mission to share Jesus and Akaine with the world!

 We manufactured gifts featuring Akiane’s art, created collateral material, advertised, and
 committed to industry trade shows. Our first show featuring Akiane and her art was “The
 Gathering of Church Bookstores” at Lakewood Church in Houston, Texas where Joel
 Osteen was the pastor. On behalf of the Kramarik family, I presented Joel Osteen with
 your letter below and a beautiful Limited Edition Giclee of Prince of Peace.




                                                     3

      www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 156 of 177 PageID #:2694



O
SoulWorks
          ict
     Akiane’s work was well received and by the middle of 2008 we began filling orders for both
     church and independent bookstores. We also contracted with Imavex, a well-respected
     web site developer, to create a custom website designed to meet our need for an upscale
     internet ecommerce presence.

              Printing was done in Ohio where dependable, disabled home vendors beaded
               and tasseled and packaged 10’s of thousands of bookmarks and assembled
               “Prince of Peace” wallet card packs

              As the demand for Akiane’s art grew ASW needed more space and we moved
               the business from Mequon Wisconsin to Evergreen, Colorado to be near our
               children.

              We purchased a home large enough to accommodate our offices, a studio, and
               warehouse space to store all of our “Gift & Art by Akiane” printed products and
               components parts.

     2008-2009 - Continuing to implement our retail outreach strategy
              ArtAkiane.com began featuring Akiane Gifts by Art & SoulWorks and Art &
               SoulWorks provided drop shipping on your behalf.

              Elijah List & Art & SoulWorks presented the first ever calendar featuring Akiane’s
               art.

              ASW featured Akiane & Prince of Peace at the International Christian Trade
               Show. This 8’ x 10-foot display announced our partnership and delighted buyers
               placed their initial orders at the show.




                                                         4

          www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 157 of 177 PageID #:2695




          Art & SoulWorks sponsored a Denver Area Art Exhibit featuring Akiane to
           coincide with the Denver Post article “Colorado Kids” featuring Akaine with a one
           year long permanent exhibit.

          With Mark’s approval, Art & SoulWorks hired social media experts to launch and
           manage the JesusPrinceofPeacePaintingbyAkianeKramarik Facebook page
           – where we acknowledge Akiane as the artist who painted “Prince of Peace” and
           state clearly that “Our mission is to share Jesus "Prince of Peace" with the
           world, one picture at a time and to be an example of God's love & abundance.
           We have been called to provide Jesus and Akiane Art, inspirations, and gifts
           designed to inspire, educate and promote wholesome values and ideas to
           individuals and families”.

          Art & SoulWorks’ Jesus Prince of Peace Facebook page has been running for
           12 years and currently provides a community of over 725,000 followers daily
           posts designed to encourage, bring hope and inspiration. Akiane’s art is
           consistently presented to nearly a quarter of a million people in a global
           community of folks who identify themselves as Jesus and Akiane fans.

          Per Mark’s direction and approval, Art & SoulWorks added the Akiane Art
           Gallery to our www.Art-SoulWorks.com. We created this as an additional
           channel of exposure for all of Akiane’s art with the intent of exposing Akiane and
           Jesus fans to a greater variety of Akiane’s paintings. The Art & SoulWorks
           gallery was intentionally designed and developed to mirror the Akiane Art Galley
           using the same images and pricing for consistency and giving customers
           purchasing options from two sources. At that time only two types of products
           were available.

                                                     5

      www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 158 of 177 PageID #:2696




                 o Original paintings by Akiane.

                 o Canvas reproductions, known as giclées.

            We agreed that ASW would earn a
             commission for the sale of original art of 15%
             - 20% at Mark’s discretion depending on the
             negotiated price the art collector paid

            ASW would also receive a 40% discount on
             sales of open or limited-edition canvas giclées
             that   we     sold     online    at   www.Art-
             SoulWorks.com

         As Akiane’s story and art continued to gain in
         popularity the demand for gifts featuring Akiane’s
         artwork grew. We added magnets and retail
         displays to our Gift & Art by Akiane collection for
         upcoming trade shows.




 2010 – Meeting Customers’ Needs
            Our first catalog featuring Akaine Art Gifts & Canvas is published.




        Art & SoulWorks received our first Purchase Order from Art Akiane and you began
         adding our Akiane art gifts to your web site.


                                                       6

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 159 of 177 PageID #:2697




        Sales continue to increase. You are still traveling abroad, and we are still picking,
         packing and drop shipping your orders to your customers who have purchased
         items we manufactured that were offered on the ArtAkiane.com web site. We
         added additional staff to process a growing volume of business.




                                                       7

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 160 of 177 PageID #:2698



O
SoulWorks
            ict
     2011 - 2014 – The Heaven is for Real Years: the Book & Movie
            We see a dramatic increase in sales while you are overseas. A customer saw
             Akiane’s painting of Prince of Peace in the Heaven is for Real book by Todd Burpo,
             released in 2010, and called to purchase more cards as a way to share Jesus with
             others. To date HIFR book sales are near 100 million and published in 38
             languages. Our customers often share that this is the same face of Jesus they
             have seen in prayer and near-death-experiences; they are overjoyed that Colton
             Burpo verified that the Prince of Peace image by Akiane is the same Jesus he
             visited in heaven.

            In January 2011 Art & SoulWorks opened our storefront on Amazon.com as a way
             to provide customers searching for Akiane Art and Prince of Peace Gifts another
             purchasing option. This additional channel further increased Akiane’s exposure
             while generating more revenue for all, as well as additional passive royalty income
             for you.

            Double Matted Prints utilizing 11 x 14 - inch images of Prince of Peace and all other
             Jesus related paintings are developed. These prove to be among our most
             successful format for Akiane’s Art.

            You folks are now living in Australia and expressed surprise at the rapid increase in
             interest in Akiane and tremendous sales in all categories at Akiane.com.

            The wall art buyer at Family Christian called me and requested that we create
             framed art for them. Mark and I discussed this, and Mark had no interest in the
             framed art format and ASW was not equipped to handle glass and such so we went
             to the experts in that wall art and home décor market, Carpentree - a 30-year-old
             company with a great reputation. In fact, as past licensors of Mel Gibson’s movie,
             The Passion of Christ, Carpentree had won several industry awards for products
             related to the movie and had the best name in the Christian wall art industry.

            From 2011 through fall of 2015, with your guidance and approval, we negotiated an
             agreement with Carpentree allowing them to purchase prints from ASW and frame
             these paper prints of Prince of Peace and other art by Akiane. Carpentree then
             created the wall art requested by Family Christian and others to meet customer
             demands for affordable images of Prince of Peace that was taking place because of
             the success of the Heaven is for Real book and movie.

            Prince of Peace wins the Christian Retailers Choice Awards in both 2012 and 2013
             and is voted the most popular image in Christian Retailing.




                                                           8

            www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 161 of 177 PageID #:2699




        Art & SoulWorks increased spending on advertising, trade shows, product
         development and labor to meet the increasing demands and to maximize on the
         opportunities presented by the free Heaven is for Real publicity.

        Heaven is for Real book sale tops 8 million dollars and books are now being printed
         in 38 languages

        The Heaven is for Real Movie by Sony is now in the planning stages

        With your approval, Art & SoulWorks created the 2013 “Prince of Peace and more
         Art by Akiane Kramarik” calendar. This calendar was introduced at the 2013
         International Christian Trade Show and featured this montage of Prince of Peace
         along with 4 other painting titled Challenge, Trust Bridge, Wonder and Co-Creating
         on the cover. One of the intentions of this design was to share more of Akiane art.
         The buyers loved Akiane’s story and art resulting in strong sales placing the 2013
         calendar in the Top 10 of Amazon Calendar Sales! Akiane loved the montage
         design and this was adopted as our standard format for all wall calendars going
         forward.




        By the end of 2014 the Heaven is for Real book sold 70 million copies now ranked
         as number 18 of all Christian non-fiction books ever published.

        Our goal of making Akiane’s Prince of Peace face of Jesus available to everyone in
         the world was becoming a reality.

        It took an act of God to get Sony on track with using Prince of Peace in the movie in
         the exact way you wanted, but it did happen! The Heaven is for Real Movie was
         released in April of 2014 and became a box office success grossing over 100 million


                                                       9

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 162 of 177 PageID #:2700




         dollars thus resulting in increased sales and royalties to Art Akiane and more
         product sales for both companies.

        Sony, with directors Randall Wallace and Devon Franklin, had much interest in
         making a movie about Akiane and her life and after several discussions with Sony
         you decided that was not something you wanted to pursue.

        The popularity of Heaven is for Real increased as we continued to see more and
         more fraudulent copies of Prince of Peace on Amazon and eBay. We joined efforts
         and began working to eliminate these sellers by having Lynn, a member of our
         team, document and respond to sellers of hundreds of counterfeit pieces of art –
         enforcement is an ongoing project.

 2015 - 2016 - Printing problems, The End of Framed Art by Carpentree &
 New Web Site Development
        Your long-time printer, Print Manufacturing, abruptly closes. Mark emailed to me:

                  “I just received from Print Mfg that they will be closing, within weeks. Chris
                 and Linda are retiring. Please Contact Carpentree and yourself,

                 We will not be able to fulfill your orders in the coming months until we find
                 another printer. I would suggest if you need Prince of Peace or other
                 paintings you place your order in this week so you can supply your
                 customers and wholesale accounts, in the interim, I will be doing the same.”
                 Mark

        As the collection of artwork within the Akiane Gallery grew, year after year, the ASW
         website could no longer withstand the demand and a new website had to be
         developed.

        ASW hires a team of web professionals to analyze, re-design and developed
         www.Art-SoulWorks.com in order to transfer to the more robust Magento platform.
         Delfini was familiar with Magento and was very helpful as we worked to better
         accommodate the complexity of product and best present Akiane’s Art.
         Redesigning our website cost over $25,000 over 6 months.

        Carpentree prepares to present Prince of Peace as framed art for 4th quarter to
         Hobby Lobby and Walmart. They would like to license and print in Oklahoma. We
         are not able to come to an agreement with Carpentree, thus ending the possibility of
         mass market.




                                                      10

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 163 of 177 PageID #:2701



O
SoulWorks
            ict
            Carpentree is informed that the Internet sales of Gifts & Art by Akiane are now
             prohibited, including their store website and third-party sites such as Amazon and
             eBay.

            Several months later you decided to stop selling paper prints to Carpentree. I inform
             Carpentree that they are no longer able to create and sell framed art to Christian
             retailers. They make the announcement and eliminated Art by Akiane from their
             website. Retailers begin calling Art & SoulWorks for framed art and we address the
             market with several options including offering double matted prints to them for the
             first time.

            Carpentree proposes additional non-print products in October – on behalf of
             ArtAkiane, we decline and eliminate selling the 5 x 7-inch cards for framing.

            We offer prints at a greatly increased price per piece to Carpentree, but the margins
             will not work for them, and they remove most of Akiane Art product from their
             catalog and begin the sell-off of their stock of discontinued art featuring Art by
             Akiane.

            Most of our Carpentree projects and the HIFR movie are in the past, sales begin to
             level off. Counterfeit Prince of Peace art was available online from many foreign
             vendors. These poor-quality reproductions were copyright infringements and were
             eroding the sales of ArtAkiane LLC authentic reproductions. Akiane Gallery and Art
             & SoulWorks increased our efforts to eliminate unofficial art. Lynn began checking
             the internet daily. Both Mark and ASW continued to send cease and deceits letters
             to offending parties.

            ASW begins to ramp up advertising, both printed and digital in preparation
             upcoming trade shows and for 4th quarter sales.

            ASW employs a SEO specialist who adds the words official, authorized licensor to
             our Search Engine Optimization informing customers that they had a choice
             between counterfeit legitimate sellers of Akiane Fine Art. ASW add our slogan
             “Official Source of Prince of Peace Gifts & Art by Akiane” to our website and
             collateral material. It took over two years of concentrated effort to eliminate 95% of
             counterfeit art mostly consisting of Prince of Peace.

     2016 - Los Angeles to Chicago transition times
            In January we are due for a contract renewal, but family obligations on both sides
             make it difficult for us to meet in California. As both parties have always re-signed
             the existing agreement neither of us is anxious for the re-signing of the agreement.
             In good faith ASW continues to represent Akiane’s interests and make sure Prince
             of Peace is available to the world, as we had done for over a decade. After your

                                                          11

            www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 164 of 177 PageID #:2702




         move to Chicago is complete and you are feeling more settled we are finally able to
         meet to discuss new products and sign the agreement.

        Moving ahead, ASW begins developing the 2017 “Prince of Peace” calendar with a
         focusing on incorporating Akiane’s newest “Tea Room” paintings into our 5th annual
         calendar offering.

        At this point Mark has not yet found a printer; we are all low on stock. Mark
         approves our Denver printer and gives Art & SoulWorks permission to print both our
         exclusive offering of 9 x 12-inch canvas giclées and the paper prints used in various
         product offerings. Art & SoulWorks advances ArtAkiane $15,000.00 to print 300
         canvases at $50 each.

        Art & SoulWorks begins placing large orders for printed material as a buffer to guard
         against future business disruption and to insure the best cost of goods pricing on
         the gifts we offer that involve printing.

        ASW leases off-site storage space for non-essential trade show materials and
         display so we can keep all printed materials safe and close at hand.

        In October Akiane is again featured on an Oprah Winfrey program and we ramp up
         our social media efforts using the images you provided for that effort.

        November you sent me the ad announcing the launch a new line of original Akiane
         art on a smaller sized canvas called the “Tea Room Series” with prices ranging from
         $5,000 to $10,000 that are very well received. Akaine, now a filmmaker, is
         documenting her artistic journey by creating wonderful short films that accompany
         many of her new paintings.

        At the end of the year Akiane.com introduces your newest offering of “Gallery
         Wrapped Art” on www.Akiane.com and you send us the images and pricing to add
         to the Akiane Art Gallery at www.Art-SoulWorks.com. We also add these images to
         the Art & SoulWorks Amazon store.

        We discovered that your past printer is flooding amazon with Akiane’s art without
         permission. Both Kasity from our office and you addressed that issue with him
         directly, eventually the art is removed.

        By now Carpentree is only selling a few designs to use the last 2,000 prints offered
         them to purchase. Most of these were to Family Christian who filed bankruptcy and
         canceled a $200,000 Purchase Order with Carpentree

        To fill the gap in the market left by Carpentree’s complete departure, both our
         companies begin exploring new ideas for gifts and art to offer to our customers who
         no longer were able to purchase from Carpentree
                                                      12

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 165 of 177 PageID #:2703




             o Art & SoulWorks creates tapestries, woven blankets, journals & framed art
               which was introduced to our line with your approval as we continue to
               discuss an 18-month calendar, perpetual calendar, coloring book, etched
               crystal – many of these items have been approved, developed, manufactured
               and added to the “Gifts & Art by Akiane” collection. At our presentation of
               new products in Chicago in 2017, Akiane was delighted with many of these
               ideas and loved seeing her art presented on different mediums.

             o Art Akiane explores new product as well, including acrylic wall art, framed
               double matted prints, sound art, puzzles, tee shirts and you share that coins
               bearing the image of Prince of Peace may become legal tender.

        You folks are settled near Chicago on your little farm, web sites are working well, all
         ASW trade shows are completed for the year, and our customers continue to love
         and appreciate Gifts & Art by Akiane with strong sales continuing as we end the
         year.

 2017 - Jesus, Akiane’s new painting of Christ
        Early in the year Mark shares that Akiane is working on a pencil drawing of Prince
         of Peace to expose more detail of the face of Jesus. This is in preparation for a
         coin that is planned to be produced as legal tender.

        Akiane described that the process of revisiting
         Prince of Peace through her pencil drawing
         revealed more and more detail of Jesus’ face to
         Bill and me in May when she showed us her new
         painting. This desire to paint Jesus is also
         described in “Painting the Impossible”, the short
         film that accompanied the painting released to
         the public in July.

        As Akiane worked to complete her new Jesus
         painting, we all waited anxiously. The initial
         release date was planned for Easter. Akiane
         was preparing her video and Jeanlu, as
         Managing Director, shared that they would like
         to release the film and the new Jesus painting
         simultaneously on both of our websites and
         social media. To that end Jeanlu sent ASW
         the video of “Painting the Impossible,” which
         we posted to a delighted audience on July 6 th
         for Akiane’s birthday.


                                                      13

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 166 of 177 PageID #:2704




        At that time, we were in the process of completing
         our 2018 calendar offering for the 6th year of what
         had become a very popular gift item for Akiane and
         Jesus followers. We asked for permission to feature
         Jesus on the front cover. Akiane created this
         beautiful cover page for Art & SoulWorks in just a
         few days! We named the 2018 calendar Jesus,
         Prince of Peace and more Art by Akiane.



        Prior to revealing the new Jesus painting, Jeanlu, Mark and I worked to present a
         united launch of Akiane’s new work and the results were tremendous. The new
         image titled, Jesus, was and is loved by many. We find that this image of Jesus has
         great appeal to an even younger audience than Prince of Peace. We are so
         pleased that even more people are being touched by Jesus through the newest
         painting of Christ by Akiane.

        Jeanlu’s idea to join forces each time when launching a new painting by Akiane has
         worked well. Between us we have over a million Facebook followers. As Jeanlu
         thought, when everyone is informed at the same time, great excitement is created,
         and more people are touched by Jesus and to Akiane’s art at the same time. We
         planned to use this strategy going forward.



        Art & SoulWorks created new Journals featuring Jesus, which
         are autographed by Akiane, coupled with wallet cards and sold
         at www.Akiane.com for $49.95.

        We also added Jesus to our line of double matted prints on
         both Art-SoulWorks.com and Amazon

        The buyer from Mardel called in response to
         the Jesus video we had sent her and
         requested framed art of both Prince of Peace
         and the new Jesus image. Mardel is the
         largest Christian bookstore chain in the
         United States and the buyer wanted to
         license, print and frame Jesus as well as
         Prince of Peace. We worked for weeks on
         possibilities and could not come to an
         arrangement that worked of all of us.


                                                      14

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 167 of 177 PageID #:2705




        Kasity and I made a corporate visit to Mardel and presented all our entire Gifts & Art
         by Akaine collection. They began purchasing magnets, cards and the Prince of
         Peace tapestry that is reordered in large quantiles, especially at Easter and
         Christmas buying seasons.

        Though Mardel wanted us to create a new tapestry based on Akiane’s newest
         painting titled, Jesus we were unable to proceed, as Art Akiane would not approve
         the product for further development.

 2018 – The Goal to expand sales of Akiane’s original art, canvas
 reproductions and fine art prints
        Our warehouse and shipping areas had recently been redesigned to make the best
         use of space as we began purchasing and shipping more fine art items that are
         featured on www.Art-SoulWorks.com and Amazon. Meeting the packing, labeling
         and shipping requirements for Amazon Prime vendors is labor intensive and time
         consuming so updating our workspace was necessary and very helpful.




        For the interest of being prepared in the event of my death or inability to work we
         always keep several years of the most popular items and raw materials in stock.
         This safeguard insures that there is no disruption to our customers or business and
         no loss of traction and revenue for the Kramarik family or Art & SoulWorks. Should
         anything unforeseen happen to me, Art & SoulWorks, LLC would be my legacy.
         With the assistance of our current team, either Bill or our daughter Kari could
         continue sharing Akiane’s story and inspired art with the world for years!

        At the first of each year we plan our advertising and tradeshows, budgets, focus and
         to determine what new gifts or items to create so we can reach more a greater
         audience with Akiane’s art.


                                                      15

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 168 of 177 PageID #:2706




        At our July 2017 meeting in Chicago, Akiane, Mark and I discussed ideas for 2018
         including our annual calendar, journals and the artist gift sets. During a surprise
         birthday shopping trip to Hobby Lobby, Akiane shared her love for making films and
         we discussed additional ways to help share Akaine Art with the world.

        I immediately spoke with the Hobby Lobby buyer in charge of
         boxed gift sets. Akiane, she was very familiar with your art
         said that she loves your work! We discussed at length how to
         create Akiane and Hobby Lobby cobranded sets. In the end of
         those conversations she did not feel they could offer the sets
         at a price that would work. We did leave the door open, yet I
         did not sense that this mass market was a good match for
         young woman with your talent - especially if you wanted to
         open your own art school. (As an aside, that might give you a
         better avenue to launch your own brand art products, so they
         would be to your personal liking and design).

        Artwork for the 2019 Calendar was approved and sent for printing featuring a
         montage of Stained Glass and Prince of Peace. Jeanlu said you sold out early and
         we only have about 400 of the 3,000 that were printed in stock.

        Mardel loved the calendar, but informed me they need to see artwork in January in
         order to make a calendar buying decision by April.

        Mark and I had been discussing an 18-month calendar for some time, and we
         targeted Barnes & Noble as a strategic move for 2020.

        Jeanlu, now with the title of Managing Director, began to discuss some of the things
         that Akaine would like to do. Akiane had been working quietly for some years and
         was interested in doing art exhibits. We discussed the possibility of Art &
         SoulWorks assisting in hosting, which we were excited to do.

        I began gathering information and possible venues including Art & SoulWorks
         hosting an Akiane Art Exhibit at Dessert Mountain, one of the top golf communities
         in the world.

        In the meantime, we focused our efforts on consistent social media postings and
         featured many of Akiane’s painting in our online news articles and blogs.

        Releasing Akiane’s films is a very effective way to utilize our company’s separate
         base of follower of over a million Akiane fans, that also love Jesus.

        Art & SoulWorks caught the attention of a Christian editor for one of the most
         upscale luxury real estate magazines in the world, Clientele Luxury, and with Mark’s

                                                      16

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
    Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 169 of 177 PageID #:2707



O
SoulWorks
            ict
             permission an article featuring Akiane’s art was published at the end of December
             in both their printed and digital magazine.

            Jeanlu provided Art & SoulWorks the new videos of Akiane’s films with www.art-
             soulwork.com in the top right-hand corner. These were for making simultaneous
             announcements when Akiane released new paintings. The results have been very
             good for all of us.

            The devastating illness and unexpected death of my mother, Elizabeth Beason,
             takes me away from ASW unexpectedly. Yet, ASW continues to move forward with
             our plans for 2019, as we have now built a company that, when necessary, runs
             independently of my daily input and proves to sustain itself even in the face of an
             unplanned absence.         ASW is indeed an organism in its own right with
             responsibilities and obligations.

            Art for the 2020 calendar cover was submitted in December with the request to
             feature “The Light and Prince of Peace” montage.

            Art & SoulWorks secured a buyer for the original painting of “The Light” for $85,000
             through our newsletter announcement we created with the embedded video, and we
             were paid a 15% commission.

            Akiane, Jeanlu, Mark and Foreli had arranged a phone conference for 12/28/18 to
             discuss the calendar and our licensing agreement due to renew on 1/11/19. Akiane
             shared that she was planning on taking the Akiane Art Gallery in a new direction
             and they wanted me to be the first to know and to be on board. Jeanlu stated, that
             from the beginning we’re like one organism working together as family and friends
             to share Akiane’s art with the world. Akiane shared that she wanted to address a
             larger audience and mentioned Africa, Asia and Lithuania and mentioned that some
             people were confused by the presence of our separate social media efforts. In
             closing, I was asked to send a letter with ideas on how to move forward.

            After pondering that conversation, I knew I did not have enough information to
             present a coherent plan of action. I phoned Mark to arrange to speak with Akiane,
             so that I could fully understand what the new vision is and begin to put together a
             helpful strategy of moving forward. Mark shared that Akiane and Foreli were not
             feeling well, and he said he would arrange a conversation as soon as she felt better.

            Jeanlu called immediately after Mark and I spoke and shared with me that
             sometimes Akiane was not able to express herself in a way that others understood,
             and that he would answer my questions on her behalf. (After many personal
             meetings with Akaine and after watching hundreds of hours of Akiane’s interviews
             over 12 years, I have not experienced that concern. Rather, Akiane appears very
             gifted in communication).

                                                          17

            www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 170 of 177 PageID #:2708




        We discussed the upcoming 2020 calendar again as we had buyers expecting art in
         a few weeks. Jeanlu expressed that Akiane did not want to use the montage
         technique going forward and only wanted to use unaltered art. I suggested that we
         produce two versions of the 2020 calendar. The interior pages would be the same
         and we could create separate front and back covers.

             o We could easily leave verbiage off half of the calendars. Akiane would
               design the front and back cover. This would be in line with Akiane’s desire to
               expand to the non-English speaking audience in the foreign countries she
               mentioned and more.

             o Art & SoulWorks 2020 calendar cover could have Prince of Peace on the
               front in some way that Akiane approved and bible scripture on the inside
               bottom not to be superimposed on her art.

        In this way both of our goals could be accomplished. Jeanlu and I finished the
         conversation with him saying that they would write down their ideas and send them
         over in a few days.

 2019
        On January 8th I wrote an email in follow-up to our December 28th phone
         conference, which stated, in part.

         Just a note to thank you both for your time on the phone yesterday. Our
         discussions of ideas for 2019 and going forward were very stimulating and fruitful.
         For example, there are numerous ways to go about expanding into additional
         markets and capturing a broader audience. These could easily include developing
         an international presence in Asia, Africa, and Lithuania as Akiane suggested. As
         we fine tune our strategies is important to hear and understand Akiane’s vision,
         hopes & desires regarding her art and poetry.

         Successful business strategies begin with precise mission statements. Personal
         and business missions are the foundation for an effective business plan. By
         developing gifts that fit every budget, our initial strategy and agreement have
         brought Akiane’s art to millions of people around the world over the last decade; we
         can keep that agreement in place as we brainstorm and begin putting our next plan
         into action!

         Next week I will be flying to Milwaukee to meet with our metal manufacture one day
         between Monday and Thursday. Let me know what day works best for you all for
         us to meet.

         Hope everyone is feeling better - looking forward to seeing you soon.


                                                      18

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 171 of 177 PageID #:2709




        On January 10, 2019 Art & SoulWorks placed an order on your www.Akiane.com
         web site, but our discount code was not working. Kasity called Jeanlu and he
         provided the code. We place a 10-piece $4,634.90 order in good faith as always.

        On January 10th I received a message on my phone with an attachment that I could
         not access due to a family emergency

        January 15th, I read your letter in full and sent you an email acknowledging that it
         was received – a few minutes later Jeanlu called to make sure I was doing alright,
         and I was in shock, crying such that I was not able to talk at that time and said I
         would be in touch

        January 18, I sent you all the following email:

                 Mark, Foreli, Jeanlu, Akiane and family,

                 Due to the distractions created by the receipt of your January 10th letter I am
                 far behind on the preparations I need to make for a trade show we are
                 committed to next week.

        January 18 this message is received from Mark




                                                      19

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 172 of 177 PageID #:2710




               Carol,

               We look forward to hearing your response! :) We pray for peace and well-
               being during this hectic time and we pray that even more wonderful
               opportunities will manifest in your life.

               We believe that our personal friendship will flourish in many other ways,
               and our relationship through Christ will strengthen multi fold.

               Our decision to be independent of all our affiliates who represent
               Akiane's brand has not changed and will remain the same.

               We understand that we have given you until March 1st. 2019 to liquidate any
               and all things associated with Akiane's artwork and brand. However, before
               you head out to the Trade Show, can you, please, notify your web developer
               and let him/her begin the process of removing the following (this particular
               step should not take much time):

                       Remove "Official Akiane Art Gallery" on all Art-Soulworks.com Meta
                        Data Descriptions for Google search results and Art-Soulworks.com
                        website. (Please see attachment 1 for reference).

                        Akiane's company is licensed as "Akiane Art Gallery" (Please see
                        attachment 2). Art-Soulworks confuses the customers on which
                        website is the official website of Akiane's.

                       Please, begin to remove all references on Art-Soulworks.com,
                        Facebook and Google Web Search that Art-Soulworks is the "Official
                        Akiane Art Gallery". It is of paramount importance to us now.

               Also, please, note: the above-mentioned requirements are a few of many that
               will need to be implemented before March, 1st. 2019 (Please, see the letter
               titled "Carol Letter Official 2019" and dated 1-10-2019 for reference)

               THANKS!!

               The Kramariks and Akiane gallery

              Mark, Foreli, Akiane, Jeanlu and family,

 This 12-year business history of our working relationship can in no way describe the
 pleasure and the pains any of us have experienced after more than a decade of creating
 Gifts & Art by Akiane and sharing Akiane’s art with the world.

 As you may have gathered from my conversation with Jeanlu the other day, I am in a state
 of shock, deep sadness and devastation. I do not understand your lack of proper
                                                    20

      www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 173 of 177 PageID #:2711




 professional notice or the suggestion of the prospected liquidation of Art & SoulWorks in a
 crisis-based fashion. Listed here are just of few things that need to be considered:

        Ceasing all operations in a span of 60 days will cause irreparable harm to ASW.

        The planning needed is in part called a critical path/business plan. If done without
         thought, commitment and planning there will be, significant and lasting damage to
         both Akiane and I both professionally and personally due to the failure of credibility,
         good will and our reputations as dependable business owners will be irreparably
         damaged.

        In your letter you stated, “We would definitely be open to revisit the option of re-
         signing an agreement between Art Akiane LLC and Art & Soulworks in the future –
         possibly within the next twelve months, however, currently, Akiane feels it would be
         most appropriate to wait at least one year before she revisits any type of licensing,
         association and distribution.” If this is an authentic possibility, then the demise of a
         trusted partner seems reckless. This would impossible for numerous reasons.

        It would be impossible to go back and do a cold start on a business that took 12
         years to build!

        We would need to rehire a new team of people and reestablish vendor and
         customers relationship

 We are sensitive to your priorities. It seems you intend to ask for immediate action in
 closing ASW. However, ASW is more than just Akiane’s artwork. We help support a small
 Thai village through the sales of our metal products. We provide daily encouragement
 through our social media posts to 725,000. We provide responsive customer service for all
 of our products. Our team includes disabled individuals who depend on the income
 generated by their skills and the flourishment of their dignity through the work they are able
 to do in our flexible working environment.

 In addition, we have a trade shows that we committed to over a year ago. We have
 expended thousands of dollars, as we do on all trade shows we attend, in part on your
 behalf and I will be away from 1/21 – 1/27, 2019. We will dedicate as much time as
 possible over the next week to prepare to effectively and responsibly managing a very
 difficult complex and confusing situation.

 The sudden, drastic and draconian nature of the termination of a relationship with no prior
 warning and no discussion is especially confusing. This is all the more troubling
 considering that Art & SoulWorks has paid ArtAkiane, LLC and Akiane Gallery over
 $1,300,000 in passive income for products and royalties in past years.

 I have reviewed our history and all of our meetings, emails and videos. I have read and
 reread notes relating to our discussions regarding developed products. In each case the

                                                      21

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 174 of 177 PageID #:2712




 response on your collective part has always been more than positive. I find no indication in
 our communications of your plans to abruptly terminate our business relationship. If there
 had been any indication of such a plan I would have directly asked what you intended to
 do, but rather based on our past relationship of support and transparent dealings ASW
 proceeded to make obligations into the 2020 calendar year. We placed orders for
 inventory and began to develop new product.

 Akiane never complained to us that she didn’t like the way her art was presented. If she
 felt that way, then she should have had a complete conversation with us on the subject
 then. Had we any warning that you were unhappy and would end our working relations we
 could have made many different choices of a long-term strategic nature relating to
 business, personal and family considerations all of which now are difficult, expensive and
 very likely to impossible to unwind.

 All of the above provides a context for some difficult discussions that we need to have in
 the next week. Frankly, I am concerned that you do not appreciate (or do not care about)
 the effects that the unwise and unfair termination of our Licensing Agreement will have on
 both your business and ours. Just consider the following:

 It is IMPOSSIBLE to ‘stop this train on a dime’ without doing massive, irreparable damage
 to BOTH of our businesses. We have raw inventory and OVER A MILLION DOLLARS of
 product to dispose of by the arbitrary March 1st date. We can try to comply with your
 unreasonable demand that we sell off our inventory by March 1st, but this will require a ‘fire
 sale’ of our inventory at liquidation prices, which will flood the market with so much excess
 inventory at drastically reduced prices that it will hurt revenue for your company and the
 Gallery too. Would not allowing a longer period to liquidate keep the prices for our entire
 collective inventory at higher prices to the benefit of us all? This would help reduce our
 financial damages. The abrupt termination of the Licensing Agreement without warning
 will result in a loss of 84% of our revenue, and we will not able to meet our financial
 obligations.

 Also, we relied upon our past course of dealing and custom and practice of renewal, and
 your collective silence about any intention not to renew our Licensing Agreement as we
 have always done in the past, to:

        Commit to trade shows and advertising through 2019. I just returned from one of
         SIX trade shows that I signed up for to promote Gifts & Art by Akiane product lines.

        Make financial obligations and commitments that we would not have made had you
         told us in the last year that you did expect or intend to cancel or terminate our
         agreement. If we had any idea you would not extend our Licensing Agreement, we
         would not have made such commitments.

        Negotiate and enter into volume purchase agreements months in advance for
         excess inventory to assure product availability for sale without interference for 2019.
                                                      22

        www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 175 of 177 PageID #:2713




 Just one day before you terminated the Licensing Agreement without prior warning, we
 placed an order to the Gallery. Had I known that you were not going to renew the
 Licensing Agreement as we have done for the last 12 years, I would not have purchased
 more inventory from the Gallery. Did you already know when you allowed us to place that
 order that you were going to cancel the Licensing Agreement the following day? If so, then
 why didn’t you tell us before you allowed us to buy those items?

 As I type this letter our tapestry vendor is creating tapestries to fulfill the Easter purchases
 by Mardel – and many other items are on order. What if it takes our tapestry vendor (and
 other vendors) beyond the March 1st date to fill those orders? Do you expect us to breach
 our Purchase Orders and agreements with others to meet the arbitrary March 1st date?

 Our lease obligations for storage extend beyond March 1st, as do some of our other
 recurring financial commitments, which we entered into to facilitate our common goals.

 ASW has a Facebook page with over 725,000 Facebook followers that are both Akiane
 fans and Jesus fans. Are we just going to shut that down? Does it concern you that losing
 hundreds of thousands of followers from that site might hurt your own marketing and sales
 efforts?

 Our long-time customer base will need to be notified that Prince of Peace and other Gifts &
 Art by Akiane is no longer available to purchase. It took ASW over a decade to build up
 that loyal following. If we ‘shut down’ our base and ‘turn off the lights’ now, then we cannot
 expect them to just ‘be there’ if we try to turn the lights on months from now. Once they
 move on they will likely be lost.

 It seems likely that you believe that ASW’s customers will all just go to your site at
 www.akiane.com. As you know, most of our customer base are ‘Jesus Followers’ and
 Christians who are often times in need of detailed assistance to place their orders. We
 work diligently with our customers to make budget conscious decisions that allow them to
 have access to Prince of Peace without spending hundreds of dollars. Customer
 confidence and trust will dissolve along with orders and revenues if ASW is forced to
 discontinue our service.

 This type of chaotic liquidation is costly and will totally destroy Art & SoulWorks reputation.
 You suggest that we might revisit a renewed licensing agreement in the future, but this is
 naïve. There will not likely be an Art & SoulWorks of the kind you’ve been used to dealing
 with if you insist on sticking to the proposed March 1st date.

 What bothers me most is that you could have said something about a termination months
 ago but didn’t. Alternatively, you could have worked with us to develop a mutually
 beneficial way for us to have an orderly ‘wind down’ of our business relationship and
 arrangements. Instead, you just ‘pulled the plug’ without any prior notice to us. After all
 we’ve been through together we would have expected a more cooperative and courteous
 parting. Instead, the way you’ve done this will irreparably damage ASW to the tune of

                                                     23

       www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 176 of 177 PageID #:2714




 hundreds of thousands of dollars. We reasonably relied on our past course of dealing
 and custom and practice of renewal, and your collective silence about any intention not to
 renew our Licensing Agreement as we have always done in the past. Had I known that you
 were not going to renew the Licensing Agreement as we have done for the last 12 years, I
 would not have done so many of the things described above – most of which we talked
 about beforehand and you knew that I was doing (for example the 2020 calendar and
 upcoming trade shows).

 I do not claim that you cannot terminate the License Agreement, but I do believe that if you
 do so then you must terminate it in a manner that is consistent with the implied covenant of
 good faith and fair dealing that is present in every contract. The implied covenant of good
 faith and fair dealing requires that a party to a contract will not act to impair the right of the
 other party to receive the benefits of their agreement or contractual relationship. This
 means that if you exercise your discretion to terminate the License Agreement then you
 still have to do it in a way that is faithful to our agreed common purpose and that is
 consistent with our reasonable expectations. I don’t believe that terminating a 12-year
 relationship and contract that requires more time to ‘wind down’ than you have granted
 ASW is consistent with this, so I ask you to please work with me for an orderly termination
 of our Licensing Agreement.

 On a personal note, last fall Bill and I had an opportunity to sell our home and purchase
 Bill’s dream ranch in Wyoming. Yet, because of our commitment to Art & SoulWorks and
 our calling to share Jesus through Akiane’s art with the world, we felt that moving Art &
 SoulWorks would be too disruptive to our customers and staff – we cancelled our contact
 to purchase our “Dream Ranch” to continue ASW’s working relationship with you. I hope
 you get the idea that handling this properly is in the best interest for all parties so that
 intended and unintended consequences don’t get out of hand.

 It takes a lot more time and energy to clean up a mess than it does to avoid a mess. You
 get only one shot at closing a business and doing it right. It is all very sad and, at the
 moment, emotionally overwhelming for me and the entire Art & SoulWorks team. We are
 trying to find the “loving, gentle, kind and Christ-like manner” which you mention in your
 termination letter to address all of these issues, but it is very difficult considering the way
 you started this process.

 I am reminded of “A Ripple Effect” recently posted by Akiane on her Facebook page.

                              Only a meaningful conversation
                         produces a ripple effect of eternal resonance
                                          ~ Akiane ~

 Given these circumstances, Art & SoulWorks isn’t generally interested in creating new
 product. What we want to do (need to do) is to sit down with you in person and work out a
 better plan to effect what you want to do without doing such destruction to our mutual
 interests. Can you meet with us by the end of this week? If so, we will fly out to meet with
                                                     24

       www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
Case: 1:19-cv-02952 Document #: 66-1 Filed: 10/07/19 Page 177 of 177 PageID #:2715




 you there in the Chicago area. Please let us know as soon as possible, and in any event
 not later than Wednesday night. Thanks.

 Blessings,




 Carolyne Corneliuson

 Founder of Art & SoulWorks, LLC




                                                    25

      www.Art-SoulWorks.com I Voice 888.308.8659 I Fax 888.308.8629 I PO Box 1179, Evergreen, CO 80437
